Title I — LAWS AND STATUTES

Chapter 1 Laws in Force and Construction of Statutes

1.010. Common law in force--effect on statutes.

1.010. The common law of England and all statutes and acts of parliament made prior to the fourth year of the reign of James the First, of a general nature, which are not local to that kingdom and not repugnant to or inconsistent with the Constitution of the United States, the constitution of this state, or the statute laws in force for the time being, are the rule of action and decision in this state, any custom or usage to the contrary notwithstanding, but no act of the general assembly or law of this state shall be held to be invalid, or limited in its scope or effect by the courts of this state, for the reason that it is in derogation of, or in conflict with, the common law, or with such statutes or acts of parliament; but all acts of the general assembly, or laws, shall be liberally construed, so as to effectuate the true intent and meaning thereof.

Prior revisions: 1929 § 645; 1919 § 7048; 1909 § 8047



1.020. Definitions.

1.020. As used in the statutory laws of this state, unless otherwise specially provided or unless plainly repugnant to the intent of the legislature or to the context thereof:

(1) "Certified mail" or "certified mail with return receipt requested", includes certified mail carried by the United States Postal Service, or any parcel or letter carried by an overnight, express, or ground delivery service that allows a sender or recipient to electronically track its location and provides record of the signature of the recipient;

(2) "County or circuit attorney" means prosecuting attorney;

(3) "Executor" includes administrator where the subject matter applies to an administrator;

(4) "General election" means the election required to be held on the Tuesday succeeding the first Monday of November, biennially;

(5) "Guardian", if used in a section in a context relating to property rights or obligations, means conservator of the estate as defined in chapter 475, RSMo. "Guardianship", if used in a section in a context relating to rights and obligations other than property rights or obligations, means guardian of the person as defined in chapter 475, RSMo;

(6) "Handicap" means a mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury, or disease, and where the impairment is verified by medical findings;

(7) "Heretofore" means any time previous to the day when the statute containing it takes effect; and "hereafter" means the time after the statute containing it takes effect;

(8) "In vacation" includes any adjournment of court for more than one day whenever any act is authorized to be done by or any power given to a court, or judge thereof in vacation, or whenever any act is authorized to be done by or any power given to a clerk of any court in vacation;

(9) "Incompetent", if used in a section in a context relating to actual occupational ability without reference to a court adjudication of incompetency, means the actual ability of a person to perform in that occupation. "Incompetent", if used in a section in a context relating to the property rights and obligations of a person, means a disabled person as defined in chapter 475, RSMo. "Incompetent", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means an incapacitated person as defined in chapter 475, RSMo;

(10) "Justice of the county court" means commissioner of the county commission;

(11) "Month" and "year". "Month" means a calendar month, and "year" means a calendar year unless otherwise expressed, and is equivalent to the words year of our Lord;

(12) The word "person" may extend and be applied to bodies politic and corporate, and to partnerships and other unincorporated associations;

(13) "Personal property" includes money, goods, chattels, things in action and evidences of debt;

(14) "Place of residence" means the place where the family of any person permanently resides in this state, and the place where any person having no family generally lodges;

(15) "Preceding" and "following", when used by way of reference to any section of the statutes, mean the section next preceding or next following that in which the reference is made, unless some other section is expressly designated in the reference;

(16) "Property" includes real and personal property;

(17) "Real property" or "premises" or "real estate" or "lands" is coextensive with lands, tenements and hereditaments;

(18) "State", when applied to any of the United States, includes the District of Columbia and the territories, and the words "United States" includes such district and territories;

(19) "Under legal disability" includes persons within the age of minority or of unsound mind or imprisoned;

(20) "Ward", if used in a section in a context relating to the property rights and obligations of a person, means a protectee as defined in chapter 475, RSMo. "Ward", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means a ward as defined in chapter 475, RSMo;

(21) "Will" includes the words testament and codicil;

(22) "Written" and "in writing" and "writing word for word" includes printing, lithographing, or other mode of representing words and letters, but in all cases where the signature of any person is required, the proper handwriting of the person, or his mark, is intended.

Prior revisions: 1929 §§ 649, 650, 653, 655; 1919 §§ 7052, 7053, 7056, 7058; 1909 §§ 8051, 8052, 8055, 8057

CROSS REFERENCE:

Criminal code definitions, RSMo 556.061



1.025. Registered mail defined.

1.025. As used in the statute laws of this state, "registered mail", when used with reference to the sending of notice or any article having no intrinsic value, includes certified mail as defined and certified under regulations of the United States Post Office Department.



1.028. English is the common language of Missouri.

1.028. The general assembly recognizes that English is the common language used in Missouri and recognizes that fluency in English is necessary for full integration into our common American culture for reading readiness.

CROSS REFERENCES:

Access to English language services, resettling of refugees and immigrants, grants provided, RSMo 660.025

Adult basic education program, English language services provided to nonnative speakers, RSMo 161.227

English translation required for wills and estates, when, RSMo 474.382

Grants provided for instruction in the English language, when, RSMo 161.223

Wills and estates, translation to English, when, RSMo 474.382



1.030. Plural includes the singular--masculine includes feminine.

1.030. 1. Whenever, in any statute, words importing the plural number are used in describing or referring to any matter, parties or persons, any single matter, party or person is included, although distributive words are not used.

2. When any subject matter, party or person is described or referred to by words importing the singular number or the masculine gender, several matters and persons, and females as well as males, and bodies corporate as well as individuals, are included.

Prior revisions: 1929 §§ 651, 652; 1919 §§ 7054, 7055; 1909 §§ 8053, 8054



1.035. Voter defined.

1.035. Whenever the word "voter" is used in the laws of this state it shall mean registered voter, or legal voter.



1.040. Computation of time.

1.040. The time within which an act is to be done shall be computed by excluding the first day and including the last. If the last day is Sunday it shall be excluded.

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

Civil code of procedure for cases at law, periods of time prescribed by the code, RSMo 506.060



1.050. Majority may act for all.

1.050. Words importing joint authority to three or more persons shall be construed as authority to a majority of the persons, unless otherwise declared in the law giving the authority.

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



1.060. Powers of deputies.

1.060. When a statute requires an act to be done, which by law an agent or deputy as well may do as the principal, the requisition is satisfied by the performance of the act by an authorized agent or deputy.

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



1.070. Reference to provisions in revised statutes.

1.070. 1. "RSMo" may be used as an abbreviation for the "Revised Statutes of Missouri" and "RSMo Supp.", when followed by the number of the year, means the Supplement to the Revised Statutes of Missouri published by the state after final adjournment of the session of the general assembly held in that year.

2. Whenever in the statute laws of this state a reference is made to several sections and the section numbers given in the reference are connected by the word "to", the reference includes both sections whose numbers are given and all intervening sections.



1.080. County to include St. Louis--county clerk to include register of St. Louis.

1.080. Whenever the word "county" is used in any law, general in its character to the whole state, it includes the city of St. Louis, unless such construction is inconsistent with the evident intent of the law, or of some law specially applicable to such city. Whenever the county clerk is authorized or required to perform an act by a law which applies to the city of St. Louis as well as to the counties of the state, the register of the city of St. Louis is authorized or required to perform the act insofar as it is to be performed in the city.

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

County officers of St. Louis, duties required by law to include corresponding city officers, when, RSMo 105.260



1.090. Words and phrases, how construed.

1.090. Words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import.

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



1.092. Best interest of child, welfare policy of state.

1.092. The child welfare policy of this state is what is in the best interests of the child.



1.100. Population, how determined--effective date of census--loss or gain in population for certain purposes, effect of.

1.100. 1. The population of any political subdivision of the state for the purpose of representation or other matters including the ascertainment of the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants is determined on the basis of the last previous decennial census of the United States. For the purposes of this section the effective date of the 1960 decennial census of the United States is July 1, 1961, and the effective date of each succeeding decennial census of the United States is July first of each tenth year after 1961; except that for the purposes of ascertaining the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants the effective date of the 1960 decennial census of the United States is January 1, 1961, and the effective date of each succeeding decennial census is January first of each tenth year after 1961.

2. Any law which is limited in its operation to counties, cities or other political subdivisions having a specified population or a specified assessed valuation shall be deemed to include all counties, cities or political subdivisions which thereafter acquire such population or assessed valuation as well as those in that category at the time the law passed. Once a city not located in a county has come under the operation of such a law a subsequent loss of population shall not remove that city from the operation of that law. No person whose compensation is set by a statutory formula, which is based in part on a population factor, shall have his compensation reduced due solely to an increase in the population factor.

Prior revisions: 1929 §§ 654, 11808; 1919 §§ 7057, 11016; 1909 §§ 856, 10719

Effective 6-8-71



1.120. Reenactments, how construed.

1.120. The provisions of any law or statute which is reenacted, amended or revised, so far as they are the same as those of a prior law, shall be construed as a continuation of such law and not as a new enactment.

Prior revisions: 1929 § 683; 1919 § 7087; 1909 § 8086



1.130. Effective date of laws.

1.130. A law passed by the general assembly takes effect ninety days after the adjournment of the session at which it is enacted; but if the general assembly recesses for thirty days or more, it may prescribe by joint resolution that laws previously passed and not effective take effect ninety days from the beginning of the recess, subject to the following exceptions:

(1) A law necessary for the immediate preservation of the public peace, health or safety, which emergency is expressed in the body or preamble of the act and which is declared to be thus necessary by the general assembly, by a vote of two-thirds of its members elected to each house the vote to be taken by yeas and nays, and entered on the journal, or a law making an appropriation for the current expenses of the state government, for the maintenance of the state institutions or for the support of public schools, takes effect as of the hour and minute of its approval by the governor; which hour and minute may be endorsed by the governor on the bill at the time of its approval;

(2) In case the general assembly, as to a law not of the character herein specified, provides that the law takes effect on a date in the future subsequent to the expiration of the period of ninety days herein mentioned the law takes effect on the date thus fixed by the general assembly;

(3) In case the general assembly provides that any law takes effect as provided in subdivision (1) of this section, the general assembly may provide in such law that the operative date of the law or parts of the law takes effect on a date subsequent to the effective date of the law.

Prior revisions: 1929 § 659; 1919 § 7067; 1909 § 8061

CROSS REFERENCE:

Effective date of constitutional amendments, Const. Art. XII § 2(b)

(1991) "Later in time" rule of statutory construction does not apply when sections are passed in the same legislative session and neither has an emergency clause. Berdella v. Pender, 821 S.W.2d 846 (Mo.banc).



1.140. Severability of statute provisions.

1.140. The provisions of every statute are severable. If any provision of a statute is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of the statute are valid unless the court finds the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

CROSS REFERENCE:

Revisor may omit severability clauses from statutes, RSMo 3.030



1.150. Repealing law repealed, former law not revived, when.

1.150. When a law repealing a former law, clause or provision is itself repealed, it does not revive the former law, clause or provision, unless it is otherwise expressly provided; nor shall any law repealing any former law, clause or provision abate, annul or in any wise affect any proceedings had or commenced under or by virtue of the law so repealed, but the same is as effectual and shall be proceeded on to final judgment and termination as if the repealing law had not passed, unless it is otherwise expressly provided.

Prior revisions: 1929 § 658; 1919 § 7061; 1909 § 8060



1.160. Effect of repeal of penal statute.

1.160. No offense committed and no fine, penalty or forfeiture incurred, or prosecution commenced or pending previous to or at the time when any statutory provision is repealed or amended, shall be affected by the repeal or amendment, but the trial and punishment of all such offenses, and the recovery of the fines, penalties or forfeitures shall be had, in all respects, as if the provision had not been repealed or amended, except that all such proceedings shall be conducted according to existing procedural laws.

Prior revisions: 1929 § 4468; 1919 § 3709; 1909 § 4920



1.170. Repeal of law not to affect rights acquired thereunder.

1.170. The repeal of any statutory provision does not affect any act done or right accrued or established in any proceeding, suit or prosecution had or commenced in any civil case previous to the time when the repeal takes effect; but every such act, right and proceeding remains as valid and effectual as if the provisions so repealed had remained in force.

Prior revisions: 1929 § 660; 1919 § 7063; 1909 § 8062



1.180. Actions pending, how affected by repeal of law.

1.180. No action or plea pending at the time any statutory provisions are repealed shall be affected by the repeal; but the same shall proceed, in all respects, as if the statutory provisions had not been repealed, except that all proceedings had after the repeal becomes effective are governed by procedural rules and laws then in effect, insofar as they are applicable.

Prior revisions: 1929 § 662; 1919 § 7065; 1909 § 8064



1.190. Notices, how served.

1.190. Whenever any of the statutes of this state require or imply that a notice shall be given to any person concerning or affecting any right, property, claim, duty, matter or thing of any character or nature, unless the statutes expressly direct a different method of service, the delivery of a true copy of the notice to the person intended to be notified, or the leaving of a copy at his usual place of abode with some member of his family over the age of fifteen years, constitutes a valid and sufficient service of the notice.

Prior revisions: 1929 § 1273; 1919 § 9156; 1909 § 10185

CROSS REFERENCES:

Notice of taking depositions, how served, RSMo 492.180

Service of papers under civil code, RSMo 506.100



1.200. Equality of citizens.

1.200. In all cases proper for the cognizance of the civil authority of this state and the courts of judicature in the same, all the citizens of the United States are equally entitled to the privileges of law and justice with the citizens of this state.

Prior revisions: 1929 § 647; 1919 § 7050; 1909 § 8049



1.205. Life begins at conception--unborn child, defined--failure to provide prenatal care, no cause of action for.

1.205. 1. The general assembly of this state finds that:

(1) The life of each human being begins at conception;

(2) Unborn children have protectable interests in life, health, and well-being;

(3) The natural parents of unborn children have protectable interests in the life, health, and well-being of their unborn child.

2. Effective January 1, 1988, the laws of this state shall be interpreted and construed to acknowledge on behalf of the unborn child at every stage of development, all the rights, privileges, and immunities available to other persons, citizens, and residents of this state, subject only to the Constitution of the United States, and decisional interpretations thereof by the United States Supreme Court and specific provisions to the contrary in the statutes and constitution of this state.

3. As used in this section, the term "unborn children" or "unborn child" shall include all unborn child or children or the offspring of human beings from the moment of conception until birth at every stage of biological development.

4. Nothing in this section shall be interpreted as creating a cause of action against a woman for indirectly harming her unborn child by failing to properly care for herself or by failing to follow any particular program of prenatal care.

CROSS REFERENCE:

Abortion regulations, Chap. 188, RSMo



1.210. No imprisonment without authority of law.

1.210. No person's body shall be imprisoned or restrained unless by authority of law.

Prior revisions: 1929 § 648; 1919 § 7051; 1909 § 8050



1.217. Cloning--use of state funds prohibited, definition.

1.217. No state funds shall be used for research with respect to the cloning of a human person. For purposes of this section, the term "cloning" means the replication of a human person by taking a cell with genetic material and cultivating such cell through the egg, embryo, fetal and newborn stages of development into a new human person.



1.302. Religious freedom restoration act.

1.302. 1. A governmental authority may not restrict a person's free exercise of religion, unless:

(1) The restriction is in the form of a rule of general applicability, and does not discriminate against religion, or among religions; and

(2) The governmental authority demonstrates that application of the restriction to the person is essential to further a compelling governmental interest, and is not unduly restrictive considering the relevant circumstances.

2. As used in this section, "exercise of religion" shall be defined as an act or refusal to act that is substantially motivated by religious belief, whether or not the religious exercise is compulsory or central to a larger system of religious belief.

3. As used in this section "demonstrates" means meets the burden of going forward with the evidence and of persuasion.



1.307. Laws not to eliminate defense to a civil action or criminal prosecution based on federal, state or local civil rights--relevant circumstances defined.

1.307. 1. Section 1.302 and this section apply to all state and local laws, resolutions and ordinances and the implementation of such laws, resolutions, and ordinances, whether statutory or otherwise, and whether adopted before or after August 28, 2003.

2. Nothing in section 1.302 and this section shall be construed to authorize any government to burden any religious belief, except that nothing in these sections shall be construed to establish or eliminate a defense to a civil action or criminal prosecution based on a federal, state, or local civil rights law.

3. Nothing in section 1.302 and this section shall be construed as allowing any person to cause physical injury to another person, to possess a weapon otherwise prohibited by law, to fail to provide monetary support for a child or to fail to provide health care for a child suffering from a life-threatening condition.

4. "Relevant circumstances" may include legitimate penological interests needed to protect the safety and security of incarcerated persons and correctional facilities, but shall not include reasonable requests by incarcerated individuals for the opportunity to pray, reasonable access to clergy, use of religious materials that are not violent or profane, and reasonable dietary requests.



1.310. Big government get off my back act--no user fees to be increased for four-year period.

1.310. 1. This section shall be known and may be cited as the "Big Government Get Off My Back Act".

2. No user fees imposed by the state of Missouri shall increase for the four-year period beginning on August 28, 2009, unless such fee increase is to implement a federal program administered by the state or is a result of an act of the general assembly. For purposes of this section, "user fee" does not include employer taxes or contributions, assessments to offset the cost of examining insurance or financial institutions, any health-related taxes approved by Center for Medicare and Medicaid Services, or any professional or occupational licensing fees set by a board of members of that profession or occupation and required by statute to be set at a level not to exceed the cost of administration.

3. For the four-year period beginning on August 28, 2009, any state agency proposing a rule as that term is defined in subdivision (6) of section 536.010, RSMo, other than any rule promulgated as a result of a federal mandate, or to implement a federal program administered by the state or an act of the general assembly, shall either:

(1) Certify that the rule does not have an adverse impact on small businesses consisting of fewer than twenty-five full- or part-time employees; or

(2) Certify that the rule is necessary to protect the life, health or safety of the public; or

(3) Exempt any small business consisting of fewer than twenty-five full- or part-time employees from coverage.

4. The provisions of this section shall not be construed to prevent or otherwise restrict an agency from promulgating emergency rules pursuant to section 536.025, RSMo, or from rescinding any existing rule pursuant to section 536.021, RSMo.






Chapter 2 Session Laws and Journals

2.010. Original laws to be deposited in office of secretary of state.

2.010. The original rolls of all laws and joint and concurrent resolutions passed by each general assembly shall, immediately after the passage thereof, be deposited in the office of the secretary of state, and every bill and resolution presented to the governor for his approval, and returned by him to the house in which it originated with his approval thereon, shall, immediately after such return, be deposited by the secretary of the senate, or by the chief clerk of the house, as the case may be, in the office of the secretary of state.

Prior revisions: 1929 § 663; 1919 § 7066; 1909 § 8065

CROSS REFERENCE:

Public documents removed from secretary's office, how, RSMo 28.080



2.020. Preservation of original rolls.

2.020. As soon as practicable after the laws passed at any session of the general assembly are printed and delivered, the secretary of state shall cause the original rolls to be bound in a strong and substantial manner and properly labeled, and shall make therein a typewritten index referring to each act and the subject matter of the same and shall preserve the volumes thus bound safely in his office.

Prior revisions: 1929 § 664; 1919 § 7067; 1909 § 8066



2.030. Legislative research to provide for printing and binding of laws.

2.030. The joint committee on legislative research shall annually collate, index, print, and bind all laws and resolutions passed or adopted by the general assembly and all measures approved by the people since the last publication of the session laws. Any edition of the session laws published pursuant to this section is a part of the official laws and resolutions of the general assembly at which the laws and resolutions were passed.

Prior revisions: 1929 § 666; 1919 § 7069; 1909 § 8068



2.040. Duties of legislative research in printing and binding.

2.040. The joint committee on legislative research shall provide copies of all laws, measures and resolutions duly enacted by the general assembly and all amendments to the constitution and all measures approved by the people since the last publication of the session laws pursuant to section 2.030, giving the date of the approval or adoption thereof. The joint committee on legislative research shall headnote, collate, index the laws, resolutions and constitutional amendments, and compare the proof sheets of the printed copies with the original rolls. The revisor of statutes shall insert therein an attestation under the revisor's hand that the revisor has compared the laws, resolutions, constitutional amendments and measures therein contained with the original rolls and copies in the office of the secretary of state and that the same are true copies of such laws, measures, resolutions and constitutional amendments as the same appear in the original rolls in the office of the secretary of state. The joint committee on legislative research shall cause the completed laws, resolutions and constitutional amendments to be printed and bound.

Prior revisions: 1929 §§ 665, 675, 676; 1919 §§ 7068, 7079, 7080; 1909 §§ 8067, 8078, 8079



2.050. Distribution of session laws.

2.050. The complete printed copies of laws, resolutions, constitutional amendments and measures when printed and bound shall be delivered to the revisor of statutes who shall distribute one copy without cost to each member of the general assembly and one copy each, without cost, to every county circuit clerk, circuit judge, associate circuit judge, prosecuting attorney, and sheriff. One copy each, without cost, shall be delivered to other officers, institutions and agencies who are entitled to copies of the Revised Statutes of Missouri under section 3.130, RSMo, if requested.

Prior revisions: 1929 §§ 667, 669, 1912; 1919 §§ 7070, 7072, 2416; 1909 §§ 8069, 8071, 3934

CROSS REFERENCES:

Election laws, copies to be furnished county clerks, RSMo 115.413

Laws and court reports destroyed by fire, replacement, RSMo 477.390



2.060. Sale of laws.

2.060. The revisor of statutes may sell copies of the laws and resolutions, not required by this chapter to be distributed without charge, at actual cost of printing and binding, as determined by the joint committee on legislative research, plus the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the statutory revision fund.

Prior revisions: 1929 §§ 668, 670; 1919 §§ 7071, 7073; 1909 §§ 8070, 8072



2.070. Copies returned, when--penalty for failure.

2.070. If any county officer, members of the general assembly excepted, resigns, is removed from office, or the office vacated, he shall deliver the copies of all laws and revised statutes by him received to the clerk of the circuit court of the county in which he received the same, to be deposited in the clerk's office for use of his successor; and in case of the death of any of the officers, members of the general assembly excepted, the copies shall be delivered by his representative to the clerk; and for failure of an officer or his representative to return the copies for the space of three months, he shall forfeit the sum of five dollars, to be recovered by civil action, to the use of the county, before any associate circuit judge of the county.

Prior revisions: 1929 § 671; 1919 § 7074; 1909 § 8073



2.080. Journals of both houses compiled to preserve record of proceedings--number--distribution.

2.080. 1. Copies of the journals of the proceedings of each house of the general assembly shall be compiled under the superintendence and direction of the secretary of the senate and chief clerk of the house, in such number as may be determined to be necessary by the committee on legislative research, to be distributed as directed by the committee. After each session of the general assembly, the secretary of the senate and chief clerk of the house shall examine and correct the proof sheets of the journals of their respective chambers and prepare a table of the errata, if any errors have been made, and shall prepare an index of the journals. The secretary of the senate and chief clerk of the house shall develop and use a common indexing system for the journals.

2. Copies of the journals may be printed and bound into books, may be microphotographed, or may otherwise be copied so as to preserve the record of proceedings and to facilitate the use and storage of the journals.

Prior revisions: 1929 § 672; 1919 § 7075; 1909 § 8074



2.091. Bound journals, distributed how.

2.091. The secretary of the senate and chief clerk of the house shall deliver, upon request, one copy of the journal of their respective chambers to the judge of any court of record, any member of either house of the general assembly, the head of any state department, bureau or state institution, the state university, the Missouri state historical society and any public library in the state, two copies of each to the law library association of St. Louis, and three copies of each to the Library of Congress at Washington, D.C. The remaining copies shall be preserved, subject to the orders of the general assembly.

CROSS REFERENCE:

Journals to be furnished supreme court library, RSMo 180.040



2.110. Constitution--printing and distribution.

2.110. The secretary of state, as soon as practicable after the effective date of this section and every four years thereafter if during any such period any amendments have been adopted, shall reprint, issue and distribute forty-five thousand copies of the Constitution of the state of Missouri in the form contained in "Report No. 5" of the committee on legislative research, together with the amendments that have been adopted since the preceding publication.






Chapter 3 Statutory Revision

3.010. Revised statutes to be published, when--costs.

3.010. As soon as possible after the final adjournment of the seventieth general assembly and at least every ten years thereafter, the revised statutes of Missouri shall be printed, published and distributed in as many volumes as the committee on legislative research (herein called "the committee") shall determine, and such publication shall be under the direction and supervision of the committee. The annotations may be printed separately. The cost of printing, binding and delivery of such publication shall be paid from funds appropriated from the general revenue for that purpose.



3.020. Contents.

3.020. The editions of the revised statutes hereby authorized shall contain:

(1) The Constitution of the United States;

(2) The constitution of this state;

(3) All statute laws of a general nature which are in force in the state of Missouri, including all general acts passed by the general assembly during its 1959 regular session;

(4) A full and accurate index of the statute laws and constitution of this state; and

(5) Such annotations, historical notes, supreme court rules and other information as the committee deems appropriate to include.

CROSS REFERENCES:

Departmental organization plans to be published, Reorganization Act of 1974, Appendix B, RSMo 1978

Reorganization of executive agencies, RSMo 26.530



3.030. Parts of acts to be omitted.

3.030. In preparing the revised statutes or any supplement or pocket part thereto for publication, the committee may omit the enacting clause of the several acts, and the titles of the several acts. Repealing, emergency and severability clauses also may be omitted.

CROSS REFERENCE:

Severability of statutes, when portion of statutes found unconstitutional remaining provisions remain valid, exceptions, RSMo 1.140



3.040. Laws to be omitted.

3.040. No law relating to the bonded indebtedness of the state, no law of incorporation, no law for the appropriation of money, no memorial or joint resolution, no law or part of law of a private, local or temporary nature shall be published in the revised statutes or supplements or pocket parts thereto, but all such laws and provisions not expressly repealed shall continue in force or expire, according to their respective provisions or limitations.



3.050. Arrangement--headnotes--numbering--source notes--index.

3.050. The committee may prefix to the statutory law a table of contents and shall prepare suitable headnotes or catch words to indicate briefly the subject matter of the several sections. The sections shall be numbered in such sequence as to permit insertion of additional legislation without changing the numbers. Notes shall be inserted to indicate the source of the various sections. The committee shall classify and arrange the entire body of statute laws in a logical order throughout the volumes, the arrangement to be such as will enable subjects of a kindred nature to be placed under one general head with necessary cross references. Notes of decisions of the courts, historical references and other material included in editions of the revised statutes of Missouri and supplements or pocket parts thereto shall be arranged in such manner as the committee finds will promote the usefulness thereof.



3.060. Powers of committee in preparing editions.

3.060. 1. The committee, in preparing editions of the statutes and supplements or pocket parts thereto, shall not alter the sense, meaning, or effect of any legislative act; but may renumber sections and parts of sections thereof, change the wording of headnotes, rearrange sections, change reference numbers or words to agree with renumbered chapters or sections, substitute the word "chapter" for "act" or "article" and the like, substitute figures for written words and vice versa and change capitalization for the purpose of uniformity and correct manifest clerical or typographical errors.

2. It may

(1) Correct therein all words misspelled in enrollment;

(2) Correct all manifest clerical errors, including punctuation, but no correction shall constitute an alteration of or a departure from the enrollment;

(3) Transfer sections or divide or combine sections so as to give to distinct subject matters a section number but without changing the meaning;

(4) Substitute therein the name of any agency, officer or instrumentality of the state or of a county to which powers, duties and responsibilities have been transferred by law, for the name of any other agency, officer or instrumentality of the state or of a county previously vested with the same powers and charged with the same duties and responsibilities;

(5) Supply any obvious omission or inaccuracy, which shall be identified in the text. In any such case the committee shall add a footnote calling attention to such omission or correction and explaining the reason therefor; and

(6) Substitute therein the abbreviations: "RSMo" for "Missouri Revised Statutes", and "RSMo Supp." for any cumulative supplement to the Missouri Revised Statutes.



3.065. Section amended by several acts, how published--conflicts with revising acts, effect.

3.065. 1. If any section of the revised statutes, supplement or pocket part, or of any act of the general assembly is amended or reenacted by more than one act at the same session of the general assembly, the section may be incorporated in the revised statutes edition, supplement or pocket part as amended or altered by the several acts if the amendments, changes or alterations can be incorporated in the section in such manner as to make the section intelligible. In any such case the revisor of statutes shall insert a note at the end of the section explaining the insertions or omissions accomplished by the various enactments. If the section cannot be made intelligible by incorporation of the amendments the section as enacted by each of the several acts shall be published in full.

2. If any section of existing law affected by a revision act is amended, reenacted or repealed by other acts passed at the same regular or extra session of the general assembly, the revision act shall be given effect only to the extent that its provisions do not conflict with the changes made in the existing law by the other acts and, in accordance with this provision, the section shall be shown as repealed or incorporated in the statutes as amended or altered by the several acts passed affecting it. The revisor of statutes, in such cases, shall insert an explanatory note at the end of the section indicating the changes made in its provisions by the several enactments.



3.066. Statutes declared unconstitutional on procedural grounds, duties of the revisor.

3.066. When the Missouri supreme court or a federal court with competent jurisdiction makes a final ruling that a bill enacted by the Missouri general assembly or a Missouri state statute or any portion of a Missouri state statute contained in a bill enacted by the Missouri general assembly is unconstitutional on procedural grounds, the Missouri revisor of statutes shall:

(1) For a repealed statute or an amended statute contained in such bill, reprint the statute as it existed in the revised statutes of Missouri prior to the enactment of the bill that the court declared unconstitutional;

(2) For a new statute contained in such bill, remove the new statute from the revised statutes of Missouri, if necessary, and publish only a footnote calling attention to the ruling of the court explaining the reason for the removal of such statute from the revised statutes of Missouri.



3.070. Revisor of statutes--appointment--duties--office.

3.070. The committee shall appoint and fix the compensation of a revisor of statutes and other attorneys and assistants necessary to the performance of its duties under this chapter. The compensation of the revisor of statutes and his assistants and expenses incurred in connection with the performance of their duties shall be paid from appropriations made for the committee on legislative research. The revisor of statutes shall be duly licensed to practice law in this state and serves at the pleasure of the committee. The revisor of statutes shall perform all duties required by the committee in connection with its duties under this chapter. He shall conform to all regulations prescribed for the internal operation of the committee and shall render such assistance to the general assembly in connection with pending or proposed legislation as required by the committee or by any law imposing duties on the committee. He is subject also in all respects to the law governing other persons appointed or employed by the committee. The division of design and construction shall provide adequate office space in the capitol building for the revisor of statutes and the attorneys and employees associated with him.

CROSS REFERENCES:

Boilers, revision of state regulations relating to emissions restrictions, director of department of natural resources to notify revisor, RSMo 650.216

Sunday sales law exemptions for counties or areas, notation by revisor, RSMo 578.100, 578.110

Sunday sales law exemption for St. Louis City, certain areas, notation by revisor, RSMo 578.106



3.080. Original rolls furnished revisor.

3.080. The secretary of state shall deliver to the revisor of statutes the original rolls of all laws of a general nature which are necessary to enable the committee to incorporate in editions of the revised statutes or in supplements or pocket parts thereto all laws required to be included therein by this chapter. The revisor of statutes is responsible for the safekeeping of the original rolls while they are in his possession and shall, as soon as the comparisons required by this chapter are completed, return same to the secretary of state's office.



3.090. Comparison of printed statutes with original rolls--certification--evidence of laws.

3.090. 1. The revisor of statutes shall supervise the printing and publication of all editions of the revised statutes of Missouri and all supplements and pocket parts thereto. He shall proofread and compare all copies of laws appearing in the revised statutes of Missouri and supplement or pocket parts thereto and supervise the correction thereof to ensure that all such copies are true and correct copies of the existing laws of this state according to the original rolls thereof with only such variations in the language thereof as are authorized by section 3.060.

2. When any volume of any edition of the revised statutes of Missouri, or any supplement or any edition of pocket parts thereto is printed and published the revisor of statutes shall certify that all laws printed therein have been examined and compared as required by this section and that the same are true and correct copies thereof as passed and remaining in the office of the secretary of state, and that the revised statutes, supplement or pocket part thereto, as thus published, and all laws as therein contained, are true copies of the existing laws of the state of Missouri, of a general nature. He shall deposit a copy of each volume of the revised statutes, supplement or pocket part, so certified, in the secretary's office, which shall be prima facie evidence of such statutes. The certificate shall be printed in each copy of the revised statutes, supplement or pocket part, and every copy so printed containing the certificate may be used in evidence without other or further proof of authentication.

(1974) Revised statutes are no more than prima facie evidence of a statute, and revisors, absent a legislative act amending a section, have no authority to change substantive meaning of a law. Protection Mutual Insurance Co. v. Kansas City (Mo.), 504 S.W.2d 127.



3.100. Legislative research committee to determine character of publication.

3.100. The committee shall determine the style and size of type, the grade of paper and the type and method of binding to be used in publishing the revised statutes, annotations and all supplements and pocket parts thereto.



3.110. Printing of statutes, how obtained.

3.110. The printing and publication of the revised statutes of Missouri, annotations thereto and supplements or pocket parts and the paper used therefor, shall be obtained through the state director of the division of purchasing, as otherwise provided by law.



3.120. Future revision--subcommittee on revision--advisory group.

3.120. 1. After publication of the revised statutes for the year 1959, the committee shall formulate and supervise plans and methods for the future revision, clarification, classification, codification, arrangement, annotation, indexing, printing, binding and publication of the revised statutes of Missouri, including annotations, supplements and pocket parts and all editions thereof, and make its report and recommendations thereon to the general assembly.

2. The committee shall establish a subcommittee on revision which shall conduct and supervise a continuing program of statute revision which is designed to correct defectively enacted or worded statutes without changing the substantive provisions thereof to the end that the statute publication may become a more accurate and authentic statement of the laws of the state. In connection with this program, the committee may select an advisory committee on statute revision, composed of four members of the Missouri Bar, who are known to be interested in the improvement of statute laws and may authorize the payment of the expenses incurred by such members while attending meetings with the committee, the subcommittee on revision or with the revisor of statutes. The subcommittee on revision shall present to each general assembly such revision bills as it finds appropriate to accomplish its purposes.

CROSS REFERENCE:

Revision bill, content, RSMo 23.045



3.125. Supplements or pocket parts, publication--reports.

3.125. 1. The committee may publish annual or biennial cumulative or noncumulative supplements or pocket parts to the revised statutes of Missouri in lieu of complete editions thereof except at such times as complete editions are published. Any supplement or edition of pocket parts is subject in all respects to the provisions of this law relating to the publication of an edition of the revised statutes and the committee has the same powers and duties with respect to the publication thereof. When funds for the printing thereof are duly appropriated by the general assembly, the committee shall cause to be classified, arranged, numbered and printed in either an edition of the revised statutes or in supplements or pocket parts thereto, in accordance with this chapter, all laws of a general nature adopted at any session of the general assembly.

2. The committee shall report to the general assembly whenever called upon, and shall prepare and submit to the general assembly such consolidation, revision and other matters relating to the statutes as can be completed from time to time.

Effective 5-12-76



3.130. Committee to determine number of copies--distribution.

3.130. 1. Such number of copies of each volume of each edition of the revised statutes of Missouri and annotations thereto and such number of the supplements or pocket parts thereto as may be necessary to meet the demand as determined by the committee shall be printed and bound, and also produced in an electronic format, and delivered to the revisor of statutes, who shall execute and file a receipt therefor with the director of revenue. The revisor of statutes shall distribute the copies, in either version or combination, without charge as follows:

(1) To each state department, and each division and bureau thereof, one copy as requested in writing specifying the version;

(2) To each member of the general assembly when first elected, one bound version and, if requested, one copy in the electronic version; and at each general assembly thereafter, one printed version and one copy in the electronic version if so requested in writing; each member to receive one printed version and, if requested, one copy in the electronic version of each supplement and of each new edition of the revised statutes when published;

(3) To each judge of the supreme court, the court of appeals and to each judge of the circuit courts, except municipal judges, one copy in either version;

(4) To the probate divisions of the circuit courts of Jackson County, St. Louis County and the city of St. Louis, four additional copies each in either version or combination, and to the probate divisions of the circuit courts of those counties where the judge of the probate division sits in more than one city, one additional copy each in either version;

(5) To the law library of the supreme court, ten copies in either version or combination;

(6) To the law libraries of each district of the court of appeals, six copies each in either version or combination;

(7) To the library of the United States Supreme Court, one copy in either version;

(8) To the United States district courts and circuit court of appeals for Missouri, two copies each in either version or combination;

(9) To the state historical society, two copies in either version or combination;

(10) To the libraries of the state university at Columbia, at St. Louis, at Kansas City and at Rolla, one bound version and one electronic version each;

(11) To the state colleges, Lincoln University, the community colleges, Missouri Western State College, Linn State Technical College, and Missouri Southern State College, one bound version and one electronic version each;

(12) To the public school library of St. Louis, two copies in either version or combination;

(13) To the Library of Congress, one copy in either version;

(14) To the Mercantile Library of St. Louis, one bound version and one electronic version;

(15) To each public library in the state, if requested, one copy in either version;

(16) To the law libraries of St. Louis, St. Louis County, Kansas City and St. Joseph, one bound version and one electronic version each;

(17) To the law schools of the state university, St. Louis University, and Washington University, one bound version and one electronic version each;

(18) To the circuit clerk of each county of the state for distribution to each county officer, to be by him or her delivered to his or her successor in office, one copy in either version as requested in writing;

(19) To the director of the committee on legislative research, such number of copies in either version or combination as may be required by such committee for the performance of its duties;

(20) To any county law library, when requested by the circuit clerk, one bound version and one electronic version;

(21) To each county library, one copy of either version, when requested in writing;

(22) To any committee of the senate or house of representatives, as designated and requested by the accounts committee of the respective house.

2. The revisor of statutes shall also provide the librarians of the supreme court library and the committee on legislative research such copies in either version or combination as may be necessary, not exceeding fifty-one each, to enable them to exchange the copies for like compilations or revisions of the statute laws of other states and territories.



3.140. Sale of revised statutes, procedure for--cost, how determined--order blanks to circuit clerks.

3.140. 1. The committee on legislative research may, through the revisor of statutes, sell copies of the revised statutes of Missouri, and any supplement or edition of pocket parts thereto, not required by this chapter to be distributed without charge, at a price to be determined by the committee, taking into account the cost of printing and binding, including the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

2. The revisor of statutes shall also supply to the clerk of the circuit court of each county order blanks in a number sufficient to meet the public demand. The blanks may be used by the public to order copies which shall be sold by the committee as provided in subsection 1.

(1996) The committee has the power to determine the form and price, which may include a profit, of the statutes, but cannot keep them from the public. Deaton v. Kidd, 932 S.W.2d 804 (Mo.App.W.D. 1996).



3.142. Statutory revision fund, established, purposes.

3.142. 1. There is hereby established in the state treasury a revolving fund known as the "Statutory Revision Fund", and which shall receive funds paid to the revisor of statutes for sales of the revised statutes of Missouri or any supplement thereto, whether in printed, electronic, magnetic, or other form and funds received for any other service for which there is a fee charged by the committee on legislative research. The committee on legislative research shall determine the form and any fees or charges for the statutes or services. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for enhancing or producing the electronic form of the revised statutes in a computer readable form, enhancing the electronic* processing of computerized legislative drafting and such other purposes authorized by the joint committee on legislative research upon appropriation by the general assembly. Moneys in the fund may also be used at the direction of the committee on legislative research to provide the revised statutes of Missouri and any supplement thereto to public libraries of this state in a computer readable format for use by patrons of the libraries.

2. Any unexpended balance in the fund at the end of any biennium not to exceed twice the cost of providing the annual supplement to the revised statutes of Missouri is exempt from the provisions of section 33.080, RSMo, relating to transfer of unexpended balances to the ordinary revenue fund.

Effective 5-28-92

*Word "electric" appears in original rolls.



3.145. Temporary laws, how printed.

3.145. The committee on legislative research, through the revisor of statutes, shall cause all temporary laws to be printed in the revised statutes, and all supplements, with the termination date clearly shown. Appropriation bills shall not be printed.



3.150. Revisor of statutes to recodify court costs into one chapter.

3.150. Notwithstanding the provisions of this chapter to the contrary the revisor of statutes is hereby directed to codify all sections of law or portions of sections of law imposing court costs, fees, miscellaneous charges and surcharges imposed in connection with filing and prosecution of judicial cases, both civil and criminal, into one chapter of the revised statutes of Missouri. The revisor shall recodify those sections or portions of sections of existing law which impose such court costs, including, but not limited to, sections 56.310, 56.765, 57.280, 57.290, 57.955, 66.110, 67.133, 193.205, 193.265, 221.070, 221.120, 455.205*, 476.053*, 478.401*, 479.260, 479.261*, 482.345, 483.500, 483.505, 483.530, 483.535, 483.550, 483.580, 483.591*, 485.100*, 485.120*, 487.170*, 488.305, 488.605, 488.1005, 488.1010, 491.280, 491.420, 494.455, 494.480, 513.623, 517.151, 561.035*, 577.048*, 590.140* and 595.045, RSMo, chapters 514 and 550, RSMo, subsection 2 of sections 476.385, RSMo, and 488.2205, RSMo, and any other sections or portions of sections of law which impose such court costs, both existing and future, into one chapter of the revised statutes which deals with court costs, which shall be titled to reflect that all sections relating to such court costs are contained within said chapter. From time to time, the revisor of statutes shall call upon the state courts administrator for assistance in determining what sections, or portions of sections, of law impose court costs for purposes of this section.

*Transferred 2000; 455.205 now 488.445 476.053 now 488.027 478.401 now 488.447 479.261 now 488.607 483.591 now 488.2275 485.100 now 488.2250 485.120 now 488.2253 487.170 now 488.2300 561.035 now 488.5332 577.048 now 488.5334 590.140 now 488.5336









Title II — SOVEREIGNTY, JURISDICTION AND EMBLEMS

Chapter 7 State Boundaries

7.001. Explanatory Note.

7.001.

Explanatory Note.--The boundaries of the state of Missouri have been fixed as follows:

The enabling act of Congress (March 6, 1820), authorizing the admittance of Missouri into the Union, described the boundaries of Missouri as follows: (Section 2, Act of Admission, RSMo 1959, Volume 5)

"Beginning in the middle of the Mississippi River, on the parallel of thirty-six degrees of north latitude; thence west, along that parallel of latitude, to the St. Francis River; thence up and following the course of that river, in the middle of the main channel thereof, to the parallel of latitude thirty-six degrees and thirty minutes; thence west along the same to a point where the said parallel is intersected by a meridian line passing through the middle of the mouth of the Kansas River, where the same empties into the Missouri River; thence from the point aforesaid, north, along the said meridian line, to the intersection of the parallel of latitude which passes through the rapids of the river Des Moines, making the said line to correspond with the Indian boundary line; thence east from the point of intersection last aforesaid, along the said parallel of latitude, to the middle of the channel of the main fork of the said river Des Moines; thence down and along the middle of the main channel of the said river Des Moines, to the mouth of the same, where it empties into the Mississippi River; thence due east to the middle of the main channel of the Mississippi River; thence down and following the course of the Mississippi River, in the middle of the main channel thereof, to the place of beginning."

The present counties of Atchison, Nodaway, Holt, Andrew, Buchanan and Platte, located in the northwestern corner of the state were not then included within the boundaries. These six counties were acquired by what is known as "The Platte Purchase", an act of Congress, approved June 7, 1836 (U.S. Statutes at Large, 34, entitled "An Act to extend the western boundary of the State of Missouri to the Missouri River"). In Cooley v. Golden, 52 Mo.App. 229, it was decided that this carried the western boundary of the state to the center of the channel of the Missouri River and that Missouri and Nebraska have concurrent jurisdiction over the river.

In 1849 a dispute arose between Missouri and Iowa as to the true location of the boundary line dividing the two states. An action was filed in the United States Supreme Court and it was determined that the northern boundary of Missouri was the Osage line as run by Sullivan in 1816, from the northwest corner made by him to the Des Moines River; and that a line extended due west from said northwest corner to the Missouri River was the proper northern boundary of the territory included in the Platte Purchase. (Missouri v. Iowa, 7 How. 660.)

In 1870 an action was filed in the Supreme Court of the United States to establish the boundary between the states of Missouri and Kentucky at a point on the Mississippi River, twenty miles below the mouth of the Ohio, known as Wolf Island. It was determined that the boundary line ran along the center of the main channel of the river, as the river had been in 1820 at the time Missouri was admitted into the Union. It was found that at that time the main channel of the Mississippi had been on the western side of Wolf Island. Thus, Wolf Island was within the Kentucky boundary. (Missouri v. Kentucky, 11 Wall. 395.)

Again in 1937, Missouri commenced suit against Iowa in the Supreme Court of the United States to determine the boundary between Clark County in the state of Missouri and Lee County in the state of Iowa. A stipulation was filed whereby it was proposed that the legislatures of Missouri and Iowa pass like bills, Missouri relinquishing to Iowa all jurisdiction to lands lying north and east of the Des Moines River then in Clark County, Missouri, and Iowa relinquishing to Missouri all lands lying south and west of the Des Moines River, then in Lee County, Iowa. Missouri and Iowa each passed such bill. (Laws of Missouri, 1939, p. 476; Iowa, 48th general assembly, chapter 304.) The acts were submitted to the Congress of the United States and approved August 10, 1939. (Pub. Res. No. 74, 76th Congress.)

A controversy over the boundary between Missouri and Kansas is made the subject of a 1949 act (Laws of Missouri 1949 page 311) wherein it is provided that "the center of the channel of the Missouri River, as its flow extends from its intersection with the fortieth parallel, north latitude, southward to the middle of the mouth of the Kansas or Kaw River" shall be the boundary between such states. The act was not to become operative unless Kansas enacted a similar law relinquishing sovereignty over lands lying on the Missouri side of the center of the channel, within two years from its effective date. The corresponding Kansas law appears in General Statutes of Kansas of 1949, sections 82a-521 to 82a-527. (1955) Where island, formed on Kansas side of Missouri river, as a result of a channel change during the flood of 1944, became attached to Holt County, Missouri, it became a part of Holt County under Laws 1949, p. 311, and corresponding Kansas and federal acts. Hall v. Hudgins (Mo.), 277 S.W.2d 637.

In 1981, the 1st regular session of the 81st general assembly, by House Bill No. 147, acted to settle a boundary dispute with the state of Kansas concerning certain property in the vicinity of the French Bottoms near St. Joseph, Missouri. The general assembly ratified and affirmed a boundary survey which set the boundary line as the thalweg line (deep water line) of the channel of the Missouri River, abandoned by avulsion in April, 1952. The corresponding Kansas law appears in Kansas Statutes Annotated 1980 Supplement, sections 82a-527a and 82a-527b. Ratified by Congress by H.R. 4048. Signed by the President on October 16, 1981.



7.002. Explanatory Note: Changes in the course of the Missouri River which serves as boundary between the states of Missouri and Nebraska necessitated this compact.

7.002. That on and after the approval and consent of the Congress of the United States of America to this act and a similar or reciprocal act enacted by the legislature of the state of Nebraska, as hereinafter provided, the boundary line between the states of Missouri and Nebraska shall be as follows:

MISSOURI-NEBRASKA BOUNDARY COMPACT ARTICLE I. Findings and Purposes

(a) The states of Missouri and Nebraska find that there are actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between the states of Missouri and Nebraska; that the Missouri River constituting the boundary between the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a main channel of such river for navigation and other purposes, which main channel is identified on maps jointly certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Maps", which maps are incorporated in this act and made part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska.

(b) It is the principal purpose of the states of Missouri and Nebraska in executing the compact to establish an identifiable compromise boundary between the state of Missouri and the state of Nebraska for the entire distance thereof as of the effective date of the compact without interfering with or otherwise affecting private rights or titles to property, and the states of Nebraska and Missouri declare that further compelling purposes of the compact are:

(1) To create a friendly and harmonious interstate relationship;

(2) To avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority;

(3) To encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigation;

(4) To promote economic and political stability;

(5) To encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities;

(6) To establish a forum for settlement of future disputes;

(7) To place the boundary in a location which can be identified or located; and

(8) To express the intent and policy of the states that the common boundary be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river. ARTICLE II. Establishment of Boundary

The permanent compromise boundary line between the states of Missouri and Nebraska shall be fixed at the center line of the main channel of the Missouri River as of the effective date of the compact, except for that land known as McKissick's Island as determined by the Supreme Court of the United States to be within the state of Nebraska in the case of Missouri v. Nebraska, 196 U.S. 23, and 197 U.S. 577, all of which is identified on maps jointly prepared and certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Compact Maps", incorporated in this act and made a part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska. This center line of the main channel of the Missouri River between the states is also described in this act by metes and bounds on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act. This center line of the main channel of the Missouri River as described on such maps shall be referred to as the "compromise boundary". ARTICLE III. Relinquishment of Sovereignty

The state of Missouri hereby relinquishes to the state of Nebraska all sovereignty over all lands lying on the Nebraska side of such compromise boundary and the state of Nebraska hereby relinquishes to the state of Missouri all sovereignty over all lands lying on the Missouri side of such compromise boundary except for that land known as McKissick's Island which is identified on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act. ARTICLE IV. Pending Litigation

Nothing in the act shall be deemed or construed to affect any litigation pending in the courts of either of the states of Missouri or Nebraska as of the effective date of the compact concerning the title to any of the lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska or by the state of Nebraska to the state of Missouri and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until the final determination thereof. ARTICLE V. Public Records

(a) The public record of real estate titles, mortgages and other liens in the state of Missouri to any lands, the sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Missouri, by the courts of the state of Nebraska.

(b) The public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of Missouri.

(c) As to lands, the sovereignty over which is relinquished, the recording officials of the counties of each state shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof. ARTICLE VI. Taxes

(a) Taxes lawfully imposed by either Missouri or Nebraska may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the counties or other taxing authorities affected shall act as agents in carrying out the provisions of this article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing, shall be claimed or asserted within five years after the compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of Missouri from and after the effective date of the compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the effective date of the compact. ARTICLE VII. Private Rights

(a) The compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between the states shall not in any way be deemed to change or affect the boundary line of riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claims of title to lands along the Missouri River, over which sovereignty is relinquished by the compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact. ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of the compact the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River. ARTICLE IX. Effective Date

(a) The compact shall become effective on the first day of January of the year after it is ratified by the general assembly of the state of Missouri and the legislature of the state of Nebraska and approved by the Congress of the United States.

(b) As of the effective date of the compact, the state of Missouri and the state of Nebraska shall relinquish sovereignty over the lands described in the compact and shall assume and accept sovereignty over such lands ceded to them as provided in the compact.

(c) In the event the compact is not approved by the general assembly of the state of Missouri and the legislature of the state of Nebraska on or before October 1, 1999, and approved by the Congress of the United States within three years from the date of such approval, the compact shall be inoperative and for all purposes shall be void. ARTICLE X. Enforcement

Nothing in the compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under the compact or the enforcement of any of its provisions. ARTICLE XI. Amendments

The compact shall remain in full force and effect unless amended in the same manner as that by which it was created.

Revisor's note: This compact was first approved by the General Assembly of the State of Missouri on April 18, 1990 and signed by the Governor of Missouri on May 9, 1990. The Legislature of the State of Nebraska took no action from 1990 through 1997. In 1998, Nebraska passed Legislative Bill 59 which was signed by the Governor of Nebraska on April 14, 1998, and became effective on July 15, 1998.

On November 12, 1999, HJR 54, which grants the consent of the United States Congress to the Missouri-Nebraska Boundary Compact, was signed into law by the President of the United States and became Public Law 106-101.



7.200. Missouri boundary commission established, members.

7.200. There is hereby established the "Missouri Boundary Commission" consisting of the governor or his designee, the attorney general or his designee, the state land surveyor or his designee, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house of representatives, and two persons from the general public appointed by the governor, with the advice and consent of the senate. The governor or his designee shall serve as chairman of the commission and shall be responsible for calling the meetings of the commission, managing any funds appropriated to the commission, providing clerical support to the commission, and administering sections 7.200 to 7.250.

Effective 7-9-92



7.210. Terms of office--successors--vacancies--expenses.

7.210. The governor, attorney general, and state land surveyor or their designees and the members of the general assembly shall serve on the commission for a term equal to their terms of office. The appointed commissioners from the general public shall serve for the period of the active boundary negotiations for which the commission has been convened, subject to removal at any time by the governor. The successors to the office of governor, attorney general, and the state land surveyor shall, in addition to all other duties, assume the duties for each office pursuant to this section. The governor shall fill by appointment any vacancy due to the termination of a term of one of the appointed commissioners. All commissioners from the general public shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, but no commissioner shall receive any other compensation for his* services on the commission.

Effective 7-9-92

*Word "their" appears in original rolls.



7.220. Duties.

7.220. The Missouri boundary commission shall represent the state of Missouri and may enter into negotiations with representatives from any state having common borders with the state of Missouri for the purpose of negotiating compacts with each of these states for the establishment of official boundaries between Missouri and each of these states.

Effective 7-9-92



7.230. Ratification necessary.

7.230. Any compact negotiated by the Missouri boundary commission shall not be binding or obligatory on the state of Missouri or its citizens unless and until such compact has been ratified by the state legislatures of the states involved and approved by the Congress of the United States. The commission shall provide service as necessary during the period of state and congressional ratification.

Effective 7-9-92



7.240. Governor to convene commission.

7.240. The Missouri boundary commission shall be convened by the governor when there is a need to conduct boundary negotiations with any adjoining state. The general public commission members shall be selected when the commission is convened for such negotiation.



7.250. Dissolution of commission--dismissal of commission.

7.250. As soon as compact agreements to establish official boundaries with any state having common borders with the state of Missouri have been negotiated by the Missouri boundary commission, ratified by the state legislatures of the states involved, and approved by the Congress of the United States, and no other boundary negotiations or discussions are in progress, the Missouri boundary commission shall be dissolved until later reconvened by the governor. If the Missouri boundary commission has not negotiated a compact agreement to establish an official boundary with one or more of such states, which has been ratified by the state legislatures of the states involved and approved by the Congress of the United States, the Missouri boundary commission may be dismissed by the governor on a finding that further negotiation will not result in progress toward the establishment of an official boundary with any such state.

Effective 7-9-92






Chapter 8 State Buildings and Lands

8.001. Second state capitol commission established.

8.001. The general assembly, recognizing the work of the original state capitol commission board established March 24, 1911, and the work of the capitol decoration commission established April 10, 1917, and seeking to assure the future preservation, improvement, expansion, renovation, restoration, and integrity of the capitol and to preserve the historical significance of the capitol hereby establishes the Missouri state capitol commission.



8.003. Membership of commission, terms, meetings, annual report.

8.003. 1. The commission shall consist of eleven persons, as follows: the commissioner of the office of administration; one member of the senate from the majority party and one member of the senate from the minority party, appointed by the president pro tempore; one member of the house of representatives from the majority party and one member of the house of representatives from the minority party, appointed by the speaker of the house of representatives; one employee of the house of representatives appointed by the speaker of the house of representatives and one employee of the senate appointed by the president pro tempore; and four members appointed by the governor with the advice and consent of the senate. The lieutenant governor shall be an ex officio member of the commission.

2. The legislative members of the commission shall serve for the general assembly during which they are appointed and until their successors are selected and qualified.

3. The four members appointed by the governor shall be persons who have knowledge and background regarding the history of the state, the history and significance of the seat of state government and the capitol but shall not be required to be professionals in the subject area.

4. The terms of the four members appointed by the governor shall be four years and until their successors are appointed and qualified. Provided, however, that the first term of three public members shall be for two years, thereafter the terms shall be four years. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any member appointed by him or her for cause. The members of the commission shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties by the office of administration.

5. At the first meeting of the commission and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman.

6. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by five members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the director to all members of the commission. Five members of the commission shall constitute a quorum. All actions of the commission shall be taken at meetings open to the public. Any member absent from six consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with subsection 1 of this section.

7. The commission shall provide a report to the governor and the general assembly annually.



8.007. Duties of the commission--state capitol commission fund created, lapse to general revenue prohibited--copyright and trademark permitted, when.

8.007. 1. The commission shall:

(1) Exercise general supervision of the administration of sections 8.001 to 8.007;

(2) Evaluate and approve capitol studies and improvement, expansion, renovation, and restoration projects to be paid for with funds appropriated from the state capitol commission fund;

(3) Evaluate and recommend courses of action on the restoration and preservation of the capitol, the preservation of historical significance of the capitol and the history of the capitol;

(4) Evaluate and recommend courses of action to ensure accessibility to the capitol for physically disabled persons;

(5) Advise, consult, and cooperate with the office of administration, the archives division of the office of the secretary of state, the historic preservation program within the department of natural resources, the division of tourism within the department of economic development and the historical society of Missouri in furtherance of the purposes of sections 8.001 to 8.007;

(6) Be authorized to cooperate or collaborate with other state agencies and not-for-profit organizations to publish books and manuals concerning the history of the capitol, its improvement or restoration;

(7) Before each September first, recommend options to the governor on budget allocation for improvements or restoration of the capitol premises;

(8) Encourage, participate in, or conduct studies, investigations, and research and demonstrations relating to improvement and restoration of the state capitol it may deem advisable and necessary for the discharge of its duties pursuant to sections 8.001 to 8.007;

(9) Hold hearings, issue notices of hearings and take testimony as the commission deems necessary; and

(10) Initiate planning efforts, subject to the appropriation of funds, for a centennial celebration of the laying of the capstone of the Missouri state capitol.

2. The "State Capitol Commission Fund" is hereby created in the state treasury. Any moneys received from sources other than appropriation by the general assembly, including from private sources, gifts, donations and grants, shall be credited to the state capitol commission fund and shall be appropriated by the general assembly.

3. The provisions of section 33.080, RSMo, to the contrary notwithstanding, moneys in the second capitol commission fund shall not be transferred and placed to the credit of the general revenue fund. Moneys in the state capitol commission fund shall not be appropriated for any purpose other than those designated by the commission.

4. The commission is authorized to accept all gifts, bequests and donations from any source whatsoever. The commission may also apply for and receive grants consistent with the purposes of sections 8.001 to 8.007. All such gifts, bequests, donations and grants shall be used or expended upon appropriation in accordance with their terms or stipulations, and the gifts, bequests, donations or grants may be used or expended for the preservation, improvement, expansion, renovation, restoration and improved accessibility and for promoting the historical significance of the capitol.

5. The commission may copyright or obtain a trademark for any photograph, written work, art object, or any product created of the capitol or capitol grounds. The commission may grant access or use of any such works to other organizations or individuals for a fee, at its sole discretion, or waive all fees. All funds obtained through licensing fees shall be credited to the capitol commission fund in a manner similar to funds the commission receives as gifts, donations, and grants. The funds shall be used for repairs, refurbishing, or to create art, exhibits, decorations, or other beautifications or adornments to the capitol or its grounds.



8.010. Board of public buildings created--powers and duties.

8.010. 1. The governor, attorney general and lieutenant governor constitute the board of public buildings. The governor is chairman and the lieutenant governor, secretary. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The board shall constitute a body corporate and politic. The board has general supervision and charge of the public property of the state at the seat of government and other duties imposed on it by law.

2. The commissioner of administration shall provide staff support to the board.

Prior revisions: 1929 § 9135; 1919 § 9261; 1909 § 2706

Effective 6-07-02

CROSS REFERENCES:

Additional authority of board, RSMo 33.305

Meramec-Onondaga state park fund, use and purposes, RSMo 253.520

Vending facilities, state property, RSMo 8.700 to 8.745



8.012. Flags authorized to be displayed at all state buildings.

8.012. At all state buildings and upon the grounds thereof, the board of public buildings may accompany the display of the flag of the United States and the flag of this state with the display of the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the armed forces of the United States who were prisoners of war or missing in action.



8.015. Senate accounts committee to control use of certain space and equipment in capitol.

8.015. The senate chamber, the senate committee rooms, the offices of the members of the senate on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the senate, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the senate. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the senate accounts committee. No use of any of said quarters other than by the senate, its members or officers shall be made except with the written consent of the senator or officer occupying the office rooms and upon the order of the accounts committee.



8.017. House accounts committee to control use of certain space and equipment in capitol.

8.017. The house chamber, the house committee rooms, the offices of the members of the house on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the house, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the house of representatives. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the house accounts committee. No use of any of said quarters other than by the house of representatives, its members or officers shall be made except with the written consent of the representative or officer occupying the office rooms and upon the order of the accounts committee.



8.020. Governor's mansion preservation advisory commission created--qualifications and compensation of members.

8.020. 1. There is hereby created a "Governor's Mansion Preservation Advisory Commission".

2. The commission shall be composed of widows of former governors of Missouri. Each widow of a former governor who notifies the governor in writing that she desires to serve as a member of the commission shall be appointed by him to the advisory commission.

3. The members of the advisory commission shall meet at such times as requested by the governor of this state to consider ways and means of preserving the governor's mansion.

4. The members of the advisory commission shall upon written notice to the governor, in addition to their actual and necessary expenses incurred in attending meetings, receive for their services the sum of three thousand dollars per year.

*This section has no continuity with § 8.020 as repealed by L. 1965, H.B. 381 § 1.



8.051. Gift shop in state capitol--staff--items sold.

8.051. 1. The commissioner of administration shall establish a gift shop in the museum of the state capitol.

2. The commissioner shall contract with the licensing agent, as defined in section 8.700 to operate the capitol gift shop, as provided in section 8.705; provided, however, that the gift shop shall be staffed by persons who are legally blind or otherwise handicapped.

3. At least fifty percent of the items on sale in the gift shop will be items made, on consignment, by the sheltered workshops operating within the state. "Sheltered workshops" as used in this section shall be defined as in section 178.900, RSMo.



8.110. Division of facilities management, design, and construction created, duties.

8.110. There is hereby created within the office of administration a "Division of Facilities Management, Design, and Construction", which shall supervise the design, construction, renovations, maintenance, and repair of state facilities, except as provided in sections 8.015 and 8.017, and except those facilities belonging to the institutions of higher education, the highways and transportation commission, and the conservation commission, which shall be responsible to review all requests for appropriations for capital improvements. Except as otherwise provided by law, the director of the division of facilities management, design, and construction shall be responsible for the management and operation of office buildings titled in the name of the governor. The director shall exercise all diligence to ensure that all facilities within his management and control comply with the designated building codes; that they are clean, safe and secure, and in proper repair; and that they are adequately served by all necessary utilities.

Prior revisions: 1929 §§ 9139, 9141; 1919 §§ 9265, 9267; 1909 §§ 2710, 2712

CROSS REFERENCES:

Commissioner of administration to keep inventory of removable property, RSMo 34.140

Departments to keep inventories of property as prescribed by state auditor, RSMo 34.125



8.115. Armed security guards for state-owned or leased facilities, not applicable to Cole County.

8.115. Notwithstanding the provisions of chapter 571, RSMo, the office of administration, division of facilities management, is authorized to provide armed security guards at state-owned or leased facilities except at the seat of government and within the county which contains the seat of government, either through qualified persons employed by the office of administration, or through the use of a contract with a properly licensed firm.



8.120. (Repealed L. 2007 S.B. 322 § A)



8.150. Defacing state facilities, penalty--acts by minors, liability.

8.150. No person shall write or scribble on the walls or other parts of the facilities, or mark the same with pictures or deface the same in any manner under the penalty of not more than five hundred dollars to be recovered by civil action, before the circuit court of Cole County, in the name of the state. If the offense is committed by a person under the age of eighteen years, he and his parent or guardian, as the case may be, are liable to the penalty to be recovered as above directed.

Prior revisions: 1929 §§ 9149, 9150; 1919 §§ 9275, 9276; 1909 §§ 2720, 2721

CROSS REFERENCES:

Minors and parent, guardian to make restitution for damages or loss, RSMo 211.185

Minor's torts, parent, guardian and minor's liability, work accepted in lieu of payment, RSMo 537.045

Property damage, liability of parent or guardian, limitation, RSMo 537.045



8.170. Shall prosecute for injuries.

8.170. The director shall prosecute, in the name of the state, for all trespasses and injuries of every kind done to the public buildings and other property, and shall attend to the suits relative to the same. The attorney general shall give counsel, or prosecute suits, when required by the director.

Prior revisions: 1929 § 9140; 1919 § 9266; 1909 § 2711



8.172. Parking on capitol grounds, regulations--enforcement.

8.172. The commissioner of administration shall make rules and regulations for the regulation of traffic and parking at all parking space upon the capitol grounds and upon the grounds of other state buildings located within the capital city. The regulations shall be enforced by the Missouri capitol police.



8.175. Capitol parking garages under joint control of general assembly--employee parking when not in session, exceptions.

8.175. The parking garage located on the northeast capitol complex grounds and the parking garage located on the northwest capitol complex grounds shall be under the joint control and operation of both houses of the general assembly by their respective accounts committees. Those committees, working jointly, shall control parking in and use of those garages. A majority of the membership of each committee shall be necessary to reach decisions regarding the garages. When the general assembly is not in session all parking spaces in the parking garage located on the northwest capitol complex grounds, except two hundred thirty-six spaces assigned by the accounts committees, shall be available to state employees on a first-come, first-served basis.



8.177. Missouri capitol police officers, powers and duties.

8.177. 1. The director of the department of public safety shall employ Missouri capitol police officers for public safety at the seat of state government. Each Missouri capitol police officer, upon appointment, shall take and subscribe an oath of office to support the constitution and laws of the United States and the state of Missouri and shall receive a certificate of appointment, a copy of which shall be filed with the secretary of state, granting such police officers all the same powers of arrest held by other police officers to maintain order and preserve the peace in all state-owned or leased buildings, and the grounds thereof, at the seat of government and such buildings and grounds within the county which contains the seat of government.

2. The director of the department of public safety shall appoint a sufficient number of Missouri capitol police officers, with available appropriations, as appropriated specifically for the purpose designated in this subsection, so that the capitol grounds may be patrolled at all times, and that traffic and parking upon the capitol grounds and the grounds of other state buildings owned or leased within the capital city and the county which contains the seat of government may be properly controlled. Missouri capitol police officers may make arrests for the violation of parking and traffic regulations promulgated by the office of administration.

3. Missouri capitol police officers shall be authorized to arrest a person anywhere in the county that contains the state seat of government, when there is probable cause to believe the person committed a crime within capitol police jurisdiction or when a person commits a crime in the presence of an on-duty capitol police officer.

CROSS REFERENCES:

Personnel exempt from merit system, RSMo 36.030

Scholarship or grants for disabled personnel injured or survivors of personnel killed in the line of duty, RSMo 173.260



8.178. Violation of parking regulations, penalty.

8.178. Any person who violates sections 8.172 to 8.174*, or section 8.177, or any of the traffic or parking regulations of the commissioner shall be punished as follows: Fines for traffic violations shall not, except as provided by section 301.143, RSMo, exceed five dollars for overparking, fifteen dollars for double parking and fifty dollars for speeding, and the circuit court of Cole County has authority to enforce this law.

*Section 8.174 was repealed by H.B. 622, 1995.



8.180. Director to pay certain costs.

8.180. In all cases where a court or other officer performs any lawful service, at the instance of any director of the division of design and construction in and about the collection of debts due the state, and the costs have not nor cannot be made out of the defendant, the director of the division of design and construction shall pay the same fees that other plaintiffs are bound to pay for similar services, and no other.

Prior revisions: 1929 § 9152; 1919 § 9278; 1909 § 2723



8.190. State auditor's duties.

8.190. The state auditor shall allow the director on settlement for moneys legally paid out by virtue of this chapter.

Prior revisions: 1929 § 9154; 1919 § 9280; 1909 § 2725



8.200. Director may proceed against sheriff.

8.200. The director of the division of design and construction shall proceed against any sheriff or peace officer who refuses to perform any duty, in the name of the state, in the same way and to the full extent that any other plaintiff in an action might or could do.

Prior revisions: 1929 § 9151; 1919 § 9277; 1909 § 2722



8.210. Duty of peace officers of Cole County.

8.210. Every conservator of the peace for the county of Cole shall, upon information on oath or of their own knowledge, cause any person committing waste, trespass or injury on state property at the seat of government to be brought before him by like process as in other criminal cases to cause the person to enter into recognizance with sufficient security for his appearance at the next term of the circuit court of the county, or to commit him to jail in default of his entering into recognizance.

Prior revisions: 1929 § 9147; 1919 § 9273; 1909 § 2718



8.220. Amount expended for construction not to exceed appropriation.

8.220. Whenever the state of Missouri appropriates moneys for the erection of a public building designating the amount and naming a commission or board or any person to erect the building, or contract for the same, the commission, board or person shall not exceed the amount appropriated for the purpose in any manner, but shall strictly comply with the act appropriating the moneys. Any commission, board or person violating this section upon conviction shall be fined in a sum not exceeding five thousand dollars.

Prior revisions: 1929 §§ 13743, 13744; 1919 §§ 10385, 10386; 1909 §§ 1288, 1289



8.231. Guaranteed energy cost savings contracts, definitions--bids required, when--proposal request to include what--contract, to whom awarded, to contain certain guarantees.

8.231. 1. For purposes of this section, the following terms shall mean:

(1) "Energy cost savings measure", a training program or facility alteration designed to reduce energy consumption or operating costs, and may include one or more of the following:

(a) Insulation of the building structure or systems within the building;

(b) Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing reductions in glass area, or other window and door system modifications that reduce energy consumption;

(c) Automated or computerized energy control system;

(d) Heating, ventilating or air conditioning system modifications or replacements;

(e) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(f) Indoor air quality improvements to increase air quality that conforms to the applicable state or local building code requirements;

(g) Energy recovery systems;

(h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(i) Any life safety measures that provide long-term operating cost reductions and are in compliance with state and local codes;

(j) Building operation programs that reduce the operating costs; or

(k) Any life safety measures related to compliance with the Americans With Disabilities Act, 42 U.S.C. Section 12101, et seq., that provide long-term operating cost reductions and are in compliance with state and local codes;

(2) "Governmental unit", a state government agency, department, institution, college, university, technical school, legislative body or other establishment or official of the executive, judicial or legislative branches of this state authorized by law to enter into contracts, including all local political subdivisions such as counties, municipalities, public school districts or public service or special purpose districts;

(3) "Guaranteed energy cost savings contract", a contract for the implementation of one or more such measures. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and the energy cost savings are guaranteed to the extent necessary to make payments for the systems. Guaranteed energy cost savings contracts shall be considered public works contracts to the extent that they provide for capital improvements to existing facilities;

(4) "Operational savings", expenses eliminated and future replacement expenditures avoided as a result of new equipment installed or services performed;

(5) "Qualified provider", a person or business experienced in the design, implementation and installation of energy cost savings measures;

(6) "Request for proposals" or "RFP", a negotiated procurement.

2. No governmental unit shall enter into a guaranteed energy cost savings contract until competitive proposals therefor have been solicited by the means most likely to reach those contractors interested in offering the required services, including but not limited to direct mail solicitation, electronic mail and public announcement on bulletin boards, physical or electronic. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title and phone number of a contact person;

(3) The date, time and place where proposals shall be received;

(4) The evaluation criteria for assessing the proposals; and

(5) Any other stipulations and clarifications the governmental unit may require.

3. The governmental unit shall award a contract to the qualified provider that provides the lowest and best proposal which meets the needs of the unit if it finds that the amount it would spend on the energy cost savings measures recommended in the proposal would not exceed the amount of energy or operational savings, or both, within a fifteen-year period from the date installation is complete, if the recommendations in the proposal are followed. The governmental unit shall have the right to reject any and all bids.

4. The guaranteed energy cost savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed the costs of the energy cost savings measures, adjusted for inflation, within fifteen years. The qualified provider shall reimburse the governmental unit for any shortfall of guaranteed energy cost savings on an annual basis. The guaranteed energy cost savings contract may provide for payments over a period of time, not to exceed fifteen years, subject to appropriation of funds therefor.

5. The governmental unit shall include in its annual budget and appropriations measures for each fiscal year any amounts payable under guaranteed energy savings contracts during that fiscal year.

6. A governmental unit may use designated funds for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

7. Notwithstanding any provision of this section to the contrary, a not-for-profit corporation incorporated pursuant to chapter 355, RSMo, and operating primarily for educational purposes in cooperation with public or private schools shall be exempt from the provisions of this section.



8.235. Office of administration to contract for guaranteed energy cost savings contracts by bid, criteria--use of funds by governmental units--procurement implementation date.

8.235. 1. Notwithstanding subsection 3 of section 8.231 and section 34.040, RSMo, the office of administration is hereby authorized to contract for guaranteed energy cost savings contracts by selecting a bid for proposal from a contractor or team of contractors using the following criteria:

(1) The specialized experience and technical competence of the firm or team with respect to the type of services required;

(2) The capacity and capability of the firm or team to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project. The scope of work identified in the report of energy audit findings shall be developed and executed in a manner that best meets the needs of the governmental unit. For the purposes of this section and section 8.237, "best meets the needs of the* governmental unit" means, but is not limited to, on a cost-effective and timely basis but not otherwise inconsistent with the provisions provided herein; and

(3) The past record of performance of the firm or team with respect to such factors as control of costs, quality of work and ability to meet schedules.

2. The guaranteed energy cost saving contract shall otherwise be in accordance with the provisions of section 8.231.

3. Other state governmental units may procure these services in accordance with this section.

4. A governmental unit may use designated funds, bonds, or master lease for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

5. Other state governmental units shall participate in the procurement of these services, in accordance with sections 8.231 and 8.237 with implementation beginning on or prior to June 1, 2006.

*Word "the" does not appear in original rolls.



8.237. Office of administration to develop statewide plan of energy conservation and cost savings, state buildings and facilities--requirements--moneys to be used.

8.237. 1. The office of administration shall develop a statewide plan of energy conservation and cost savings for the buildings and facilities of the state. The plan shall be designed to implement energy conservation and cost savings on a cost-effective basis. The office of administration shall divide the buildings and facilities of the state by its administrative agencies such that numerous qualified providers of varying capacity shall be eligible to submit requests for proposals or request for qualifications. The office of administration shall give preference to Missouri companies as provided for in sections 34.070 and 34.073, RSMo, and relevant executive orders. Prior to the office of administration entering into such contract, it shall solicit sealed proposals from entities that best meet the needs of the governmental unit. Each governmental unit, as defined in section 8.231, prior to entering into a contract for the implementation of any significant energy conservation or facility improvement measure identified by the office of administration, shall meet the following requirements:

(1) Obtain a report of energy audit findings from the entity providing the energy conservation measures containing recommendations concerning the costs of installation, modifications, or remodeling, including costs of design, engineering, repairs, and financing; and

(2) The proposal shall guarantee to such governmental unit an amount of cost savings in energy or operating costs, as defined in section 8.231, if such installation, modification, or remodeling is performed by that entity.

2. For purposes of this section, "energy conservation and facility improvement measure" designed to reduce energy consumption, as defined in section 8.231, includes, but is not limited to, automated or computerized energy control and facility management systems or computerized maintenance management systems, replacement or modification of lighting fixtures and systems, energy recovery systems, water conservation, cogeneration systems, and window and door system modifications.

3. The entity shall contractually guarantee energy savings as appropriate and in a manner that meets the needs of the governmental unit.

4. With regard to energy cost savings in section 8.235 and this section, subject to appropriations, funding may be provided by the office of administration's revolving administrative trust fund, general revenue, or other appropriate fund source.



8.238. Energy efficiency implementation--deposits into administrative trust fund--annual report, contents--authority of office of administration, rulemaking.

8.238. 1. This section shall be known as the "Energy Efficiency Implementation Act".

2. The office of administration shall identify and cause to be deposited into the office of administration revolving "Administrative Trust Fund" created in section 37.005, RSMo, no more than two and one-half percent of the total cost savings realized as a result of implementing sections 8.231 to 8.237. "Cost savings" shall be defined as expenses eliminated and future replacement expenditures avoided as a direct result of implementing sections 8.231 to 8.237. The percentage of cost savings and the means of calculating such cost savings shall be determined by the commissioner of administration or his designated agent and shall be set forth in the performance contract.

3. At least annually, a report shall be prepared and forwarded to the governor, the speaker of the house of representatives and the president pro tem of the senate outlining the cost savings identified by the office of administration pursuant to subsection 2 of this section.

4. In order to advise the governor, and consistent with this section, the office of administration shall have authority to:

(1) Establish policies and procedures for facility management and valuation;

(2) Coordinate a state facility review;

(3) Implement a capital improvement plan;

(4) Solicit and evaluate state facility investment proposals;

(5) Establish performance measures for facility management operations; and

(6) Prepare annual reports and plans concerning operation savings.

5. Subject to appropriation from the general assembly, the office of administration may expend the cost savings and the interest thereon, if any, at such time or times as are necessary to offset all reasonable costs associated with the implementation of sections 8.231 to 8.237.

6. The provisions of section 33.080, RSMo, requiring the transfer of unexpended funds to the general revenue fund of the state shall not apply to funds identified and not otherwise expended for the implementation of this section.

7. The office of administration shall have the authority, pursuant to chapter 536*, RSMo, to promulgate rules regarding the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, RSMo, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536, RSMo, and, if applicable, section 536.028, RSMo. This section and chapter 536, RSMo, are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, RSMo, to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

*Words "chapter 537" appear in original rolls, a typographical error.



8.240. Board may acquire lands for state, how.

8.240. The board of public buildings may acquire for the seat of government in the name of the state of Missouri, by gift, purchase, eminent domain or otherwise, real property necessary, useful or convenient for the use of the board of public buildings in the exercise of any power or authority which the board has. In the event the right of eminent domain is exercised it shall be exercised in the manner provided for the exercise of eminent domain by the state highways and transportation commission.



8.241. Certain land in St. Louis City--restrictions.

8.241. 1. In addition to other provisions of law relating to title to and conveyance of real property by the state, and notwithstanding any provisions of chapter 8, RSMo, to the contrary, if the state should ever purchase or otherwise acquire ownership of real property located in a city not within a county as described in subsection 2 of this section, the state shall:

(1) Use, operate and maintain such property in full compliance with all applicable deed restrictions encumbering the property;

(2) Operate, maintain and use the property exclusively by the department of mental health for the purpose of housing no more than six employed and employable mentally retarded or developmentally disabled adults, and for no other purpose and by no other state agency, in whole or in part;

(3) Not sell or otherwise transfer ownership of the property, unless such property is sold or transferred solely for private, single-family residential use, which shall not be deemed to include, without limitation, any sale, transfer or conveyance of ownership of the property to any other state agency or department or program.

2. The property subject to the provisions of this section is more particularly described as follows:

A parcel of real estate situated in Lot 20 in

Block A of Compton Heights and in Block No.

1365 of the City of St. Louis, fronting 100

feet 0-3/8 inches on the North line of

Longfellow Boulevard by a depth Northwardly

on the east line of a 160 square foot and 159

feet 5 inches on the West line to the North

line of said lot on which there is a frontage

of 100 feet bounded East by Compton Avenue

together with all improvements thereon, known

as and numbered 3205 Longfellow Boulevard.



8.250. Contracts for projects by state or certain subdivisions, bidding required, when--prohibition against dividing project into component parts.

8.250. 1. "Project" for the purposes of this chapter means the labor or material necessary for the construction, renovation, or repair of improvements to real property so that the work, when complete, shall be ready for service for its intended purpose and shall require no other work to be a completed system or component.

2. All contracts for projects, the cost of which exceeds twenty-five thousand dollars, entered into by any city containing five hundred thousand inhabitants or more shall be let to the lowest, responsive, responsible bidder or bidders after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located, and in two daily newspapers in the state which do not have less than fifty thousand daily circulation, and by such other means as are determined to be most likely to reach potential bidders.

3. All contracts for projects, the cost of which exceeds one hundred thousand dollars, entered into by an officer or agency of this state shall be let to the lowest, responsive, responsible bidder or bidders based on preestablished criteria after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located and in one daily newspaper in the state which does not have less than fifty thousand daily circulation and by such other means as determined to be most likely to reach potential bidders. For all contracts for projects between twenty-five thousand dollars and one hundred thousand dollars, a minimum of three contractors shall be solicited with the award being made to the lowest responsive, responsible bidder based on preestablished criteria.

4. The number of such public bids shall not be restricted or curtailed, but shall be open to all persons complying with the terms upon which the bids are requested or solicited unless debarred for cause. No contract shall be awarded when the amount appropriated for same is not sufficient to complete the work ready for service.

5. Dividing a project into component labor or material allocations for the purpose of avoiding bidding or advertising provisions required by this section is specifically prohibited.

Prior revisions: 1929 § 13745; 1919 § 10387; 1909 § 1290



8.255. Standing contracts, advertisement and bids--director, duties--agency reports.

8.255. 1. The director may authorize any agency of the state to establish standing contracts for the purpose of accomplishing construction, renovation, maintenance and repair projects not exceeding one hundred thousand dollars. Such contracts shall be advertised and bid in the same manner as contracts for work which exceeds one hundred thousand dollars, except that each contract shall allow for multiple projects, the cost of each of which does not exceed one hundred thousand dollars. Each contract shall be of a stated duration and shall have a stated maximum total expenditure. For job order contracts, the total expenditure per project shall not exceed three hundred thousand dollars.

2. The director, with full documentation, shall have the authority to authorize any agency to contract for any design or construction, renovation, maintenance, or repair work which in his judgment can best be procured directly by such agency. The director shall establish, by rule, the procedures which the agencies must follow to procure contracts for design, construction, renovation, maintenance or repair work. Each agency which procures such contracts pursuant to a delegation shall file an annual report as required by rule. The director shall provide general supervision over the process. The director may establish procedures by which such contracts are to be procured, either generally or in accordance with each authorization.

3. The director, in his sole discretion, may with full documentation approve a recommendation from a project designer that a material, product or system within a specification for construction, renovation or repair work be designated by brand, trade name or individual mark, when it is determined to be in the best interest of the state. The specification may include a preestablished price for purchase of the material, product or system where required by the director.



8.260. Appropriations of $100,000 or more for buildings, how paid out.

8.260. All appropriations made by the general assembly amounting to one hundred thousand dollars or more for the construction, renovation, or repair of facilities shall be expended in the following manner:

(1) The agency requesting payment shall provide the commissioner of administration with satisfactory evidence that a bona fide contract, procured in accordance with all applicable procedures, exists for the work for which payment is requested;

(2) All requests for payment shall be approved by the architect or engineer registered to practice in the state of Missouri who designed the project or who has been assigned to oversee it;

(3) In order to guarantee completion of the contract, the agency or officer shall retain a portion of the contract value in accordance with the provisions of section 34.057, RSMo;

(4) A contractor may be paid for materials delivered to the site or to a storage facility approved by the director of the division of design and construction as having adequate safeguards against loss, theft or conversion.

In no case shall the amount contracted for exceed the amount appropriated by the general assembly for the purpose.

Effective 6-29-05

CROSS REFERENCE:

Bidding for construction of a minimum security correctional facility, RSMo 221.500



8.270. Appropriations for less than $100,000, how paid out.

8.270. If the amount appropriated is less than one hundred thousand dollars for constructing, renovating or for repairing, or for both building and repairing, no warrant shall be drawn on the state treasury payable out of the appropriation for any part thereof, until satisfactory evidence is furnished to the commissioner of administration that the work has been completed according to the contract, and not in excess of the amount appropriated therefor.

Prior revisions: 1929 § 13747; 1919 § 10389; 1909 § 1292

Effective 6-29-05



8.275. Third state building trust fund establishment and maintenance.

8.275. 1. The "Third State Building Trust Fund" is hereby established in the state treasury. The fund shall consist of all moneys transferred to it from the third state building fund as provided in this section.

2. On the day in each fiscal year prior to the date upon which any appropriation from the third state building fund for such year would otherwise lapse, the commissioner of administration shall transfer from the third state building fund to the third state building trust fund an amount equal to the aggregate of all such balances. The commissioner shall maintain such accounts as may be necessary to preserve all balances so transferred for the benefit of those agencies or entities to which the appropriations were originally made, and nothing herein shall be construed so as to permit any amount so transferred to be appropriated to or otherwise spent for the benefit of any agency or entity other than that to which the appropriation was originally made. Unexpended balances in the third state building trust fund at the end of any fiscal year shall not be transferred to the general revenue fund or any other fund, the provisions of section 33.080, RSMo, to the contrary notwithstanding.

3. Amounts appropriated from the third state building trust fund shall not be considered in determining allocations of appropriations required to be made from the third state building fund for any fiscal year.

4. Any interest or other earnings earned with respect to amounts transferred to the third state building trust fund shall be credited as earned to the third state building fund.



8.280. Missouri products shall be used in construction or repair of public buildings.

8.280. Every commission, board, committee, officer or other governing body of the state, charged with the construction or repair of public buildings, and every person acting as contracting or purchasing agent for any commission, board, committee, officer or other governing body of the state, shall purchase and use only the products of the mines, forests, and quarries of the state of Missouri, when they are found in marketable quantities in the state, and all materials contracted for shall be of the best quality, and preference shall be given to Missouri materials and labor where same are of a suitable character and can be obtained at reasonable market prices. Any contract for materials made in violation of this section is void and in the event of the construction or repair of public buildings where products of mines, forests and quarries other than as enumerated above are used, the commissioner of administration shall not approve, the state auditor shall not audit nor the state treasurer pay any warrants issued in payment of the construction.



8.283. (Repealed L. 2008 H.B. 1549, et al. § A)



8.285. Policy on contracts for architectural, engineering, land surveying services.

8.285. It shall be the policy of the state of Missouri and political subdivisions of the state of Missouri to negotiate contracts for architectural, engineering and land surveying services on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable prices.



8.287. Definitions.

8.287. As used in sections 8.285 to 8.291 unless the context specifically requires otherwise:

(1) "Agency" means each agency of the state and each agency of a political subdivision thereof authorized to contract for architectural, engineering and land surveying services;

(2) "Architectural services" means any service as defined in section 327.091, RSMo;

(3) "Engineering services" means any service as defined in section 327.181, RSMo;

(4) "Firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of architecture, engineering or land surveying and provide said services;

(5) "Land surveying services" means any service as defined in section 327.272, RSMo;

(6) "Project" means any capital improvement project or any study, plan, survey or program activity of a state agency or political subdivision thereof, including development of new or existing programs.



8.289. Agencies using services to be furnished statement of firm's qualifications and performance data.

8.289. Present provisions of law notwithstanding, in the procurement of architectural, engineering or land surveying services, each agency which utilizes architectural, engineering or land surveying services shall encourage firms engaged in the lawful practice of their professions to annually submit a statement of qualifications and performance data to the agency. Whenever a project requiring architectural, engineering or land surveying services is proposed for an agency of the state or political subdivision thereof, the agency shall evaluate current statements of qualifications and performance data of firms on file together with those that may be submitted by other firms regarding the proposed project. In evaluating the qualifications of each firm the agency shall use the following criteria:

(1) The specialized experience and technical competence of the firm with respect to the type of services required;

(2) The capacity and capability of the firm to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project;

(3) The past record of performance of the firm with respect to such factors as control of costs, quality of work, and ability to meet schedules;

(4) The firm's proximity to and familiarity with the area in which the project is located.



8.291. Negotiation for contract--not applicable for certain political subdivisions.

8.291. 1. The agency shall list three highly qualified firms. The agency shall then select the firm considered best qualified and capable of performing the desired work and negotiate a contract for the project with the firm selected.

2. For a basis for negotiations the agency shall prepare a written description of the scope of the proposed services.

3. If the agency is unable to negotiate a satisfactory contract with the firm selected, negotiations with that firm shall be terminated. The agency shall then undertake negotiations with another of the qualified firms selected. If there is a failing of accord with the second firm, negotiations with such firm shall be terminated. The agency shall then undertake negotiations with the third qualified firm.

4. If the agency is unable to negotiate a contract with any of the selected firms, the agency shall reevaluate the necessary architectural, engineering or land surveying services, including the scope and reasonable fee requirements, again compile a list of qualified firms and proceed in accordance with the provisions of sections 8.285 to 8.291.

5. The provisions of sections 8.285 to 8.291 shall not apply to any political subdivision which adopts a qualification-based selection procedure commensurate with state policy for the procurement of architectural, engineering and land surveying services.



8.293. Rulemaking, procedure.

8.293. 1. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided herein, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided herein.

2. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

3. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the filing agency may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

4. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

5. If the committee disapproves any rule or portion thereof, the filing agency shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

6. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

7. Upon adoption of a rule as provided herein, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to section 8, article IV of the constitution, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037, RSMo. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.



8.294. State facility maintenance and operation fund created, administration.

8.294. There is hereby created within the state treasury the "State Facility Maintenance and Operation Fund", which shall be funded annually by appropriation, and which shall contain moneys transferred or paid to the office of administration or the board of public buildings as operating expenses and for-rent expenses of state-owned facilities operated by the office of administration. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund for maintenance, repair, and operating expenses of the facilities. The provisions of section 33.080, RSMo, to the contrary notwithstanding, moneys in the fund shall not lapse, unless and only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-twelfth of the total amount appropriated, paid, or transferred to the fund during such fiscal year.



8.295. Facilities maintenance reserve fund, up to ten percent of moneys to be used for certain energy projects.

8.295. Up to ten percent of the amount appropriated each year from the facilities maintenance reserve fund created in Section 27(b) of Article IV of the Missouri Constitution shall be expended on maintenance, repair, or renovation projects that are otherwise allowable under the constitution but that are also considered energy projects with a fifteen-year payback or less.



8.305. Appliances purchased shall be energy star under federal program--exemptions, when--expiration date.

8.305. 1. Any appliance purchased with state moneys or a portion of state moneys shall be an appliance that has earned the Energy Star under the Energy Star program co-sponsored by the United States Department of Energy and the United States Environmental Protection Agency. For purposes of this section, the term appliance shall have the same meaning as in section 144.526, RSMo.

2. The commissioner of the office of administration may exempt any appliance from the requirements of subsection 1 of this section when the cost of compliance is expected to exceed the projected energy cost savings gained.

3. The provisions of this section shall expire on August 28, 2011.

Expires 8-28-11



8.310. Duties of director as to construction, repairs and purchases--exceptions.

8.310. Any other provision of law to the contrary notwithstanding, no contracts shall be let for design, repair, renovation or construction without approval of the director of the division of design and construction, and no claim for design, repair, construction or renovation projects under contract shall be accepted for payment by the commissioner of administration without approval by the director of the division of design and construction; except that the department of conservation, the boards of curators of the state university and Lincoln University, the several boards of regents of the state colleges and the boards of trustees of the community colleges may contract for architectural and engineering services for the design and supervision of the construction, repair, maintenance or improvement of buildings or institutions and may contract for construction, repair, maintenance or improvement. The director of the division of design and construction shall not be required to review any claim for payment under any such contract not originally approved by him. No claim under any contract executed by the department of conservation or an institution of higher learning, as provided above, shall be certified by the commissioner of administration unless the entity making the claim shall certify in writing that the payment sought is in accordance with the contract executed by the entity and that the underlying construction, repair, maintenance or improvement conforms with applicable regulations promulgated by the director pursuant to section 8.320.



8.315. Duties of director, capital improvement projects.

8.315. The director of design and construction shall provide technical assistance to the director of the budget with regard to requests for capital improvement appropriations. The director shall review all capital improvement requests, including those made by the institutions of higher learning, the department of conservation or the highway commission, and shall recommend to the director of the budget and the governor those proposals which should be funded.



8.316. Division to promulgate method to calculate replacement cost of buildings owned by public institutions of higher education.

8.316. The division of design and construction shall promulgate a method to accurately calculate the replacement cost of all buildings owned by public institutions of higher education. The method shall be developed in cooperation with such institutions and shall include the necessary components and factors to accurately calculate a replacement cost. The division shall utilize a procedure to allow differences to be resolved and may include an alternative calculation where the original cost plus an inflation factor is utilized to determine a replacement cost value.



8.320. Director to prescribe conditions and procedures for repair and maintenance of buildings.

8.320. The director of the division of design and construction shall set forth reasonable conditions to be met and procedures to be followed in the repair, maintenance, operation, construction and administration of state facilities. The conditions and procedures shall be codified and filed with the secretary of state in accordance with the provisions of the constitution. No payment shall be made on claims resulting from work performed in violation of these conditions and procedures, as certified by the director of the division of design and construction.



8.325. Capital improvements, cost estimates by design and construction, content requirements--rental quarters with defective conditions, reoccupation by state agencies, when.

8.325. 1. In addition to providing the general assembly with estimates of the cost of completing a proposed capital improvement project, the division of design and construction shall provide the general assembly, at the same time as the division submits the estimate of the capital improvement costs for the proposed capital improvement project, an estimate of the operating costs of such completed capital improvement project for its first full year of operation. Such estimate shall include, but not be limited to, an estimate of the cost of:

(1) Personnel directly related to the operation of the completed capital improvement project, such as janitors, security, and other persons who would provide necessary services for the completed project or facility;

(2) Utilities for the completed project or facility; and

(3) Any maintenance contracts which would be entered into in order to provide services for the completed project or facility, such as elevator maintenance, boiler maintenance, and other similar service contracts with private contractors to provide maintenance services for the completed project or facility.

2. The costs estimates required by this section shall clearly indicate the additional operating costs of the building or facility due to the completion of the capital improvement project where such proposed project is for an addition to an existing building or facility.

3. Any agency of state government which removes from rental quarters or state-owned buildings because of defective conditions or any other state personnel shall be prevented from reoccupation of those quarters for a period of three years unless such defective conditions are renovated within a reasonable time before reoccupation.



8.330. Information as to condition of buildings, collection, availability.

8.330. The director of the division of design and construction may secure information and data relating to state facilities from all departments and agencies of the state and each department and agency shall furnish information and data when requested by the director of the division of design and construction. All information and data collected by the director of the division of design and construction is available at all times to the general assembly upon request.



8.340. Director to keep file on state lands and condition of buildings.

8.340. The director of the division of design and construction shall assemble and maintain complete files of information on the repair, utilization, cost and other data for all state facilities, including power plants, pump houses and similar facilities. He shall also assemble and maintain files containing a full legal description of all real estate owned by the state and blueprints of all state facilities.



8.350. Director to deliver papers and property to successor.

8.350. The director of the division of design and construction shall deliver to his successor all property and papers of every kind in his possession, relative to the affairs of state, make an inventory thereof, upon which he shall take a receipt of his successor, and deliver the same to the secretary of state.



8.360. Inspection and report as to condition of buildings.

8.360. The director of the division of design and construction shall inspect all facilities and report to the general assembly at the commencement of each regular session on their condition, maintenance, repair and utilization.



8.370. Definitions.

8.370. As used in sections 8.370 to 8.450 the following words and phrases mean:

(1) "Agency", any state department or any division or branch thereof, or any bureau, board, commission, institution, officer or office of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, including the department of corrections and human resources, the department of mental health and, at the discretion of the board, energy retrofitting projects in state-owned facilities or any eating facilities which may be rented to a desirable person, firm or corporation, upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.370 to 8.450;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

Effective 2-26-03



8.380. Board may acquire and erect buildings--condemnation--may lease to agencies of state and political subdivisions.

8.380. 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state. The limitation pertaining to population does not apply to energy retrofitting projects.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.370 to 8.450, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the state government.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.390. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.390.

Effective 6-29-99



8.390. State agencies to use buildings and pay rentals.

8.390. 1. If the board of public buildings enters into a project authorized by sections 8.370 to 8.450, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of the energy retrofitting project necessary to be received under the terms of the project agreement.

Effective 5-20-82



8.400. Board may issue revenue bonds, contents--bonds for retrofitting projects, use of proceeds--board may request annual appropriations to pay bonds and to restore reserve funds.

8.400. 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may issue bonds to provide funds to refinance the payment of general revenue fund temporary notes issued by the tobacco settlement financing authority.

4. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and to restore any necessary reserve funds for any bonds issued by the board.

Effective 2-26-03



8.410. Revenue bonds not obligations of state.

8.410. Any bonds issued under and pursuant to sections 8.370 to 8.450 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.



8.420. Revenue bonds, form, effect, interest rates--approval by committee on legislative research.

8.420. 1. Bonds issued under and pursuant to the provisions of sections 8.370 to 8.450 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.370 to 8.450 for one or more projects, as defined in section 8.370, in excess of a total par value of seven hundred seventy-five million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.370 to 8.450 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.380 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.



8.430. Revenue bonds refunded, when--contents of refunding bonds.

8.430. 1. The revenue bonds issued pursuant to the provisions of sections 8.370 to 8.450 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.370 to 8.450 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.370 to 8.450 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.



8.440. Board may prescribe form and details of bonds--holder may enforce duties of board.

8.440. The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.370 to 8.450. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds, may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, RSMo, when duly authorized by resolution of the board and the provisions of section 108.175, RSMo, shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.370 to 8.450, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

Effective 6-18-91



8.450. Two-thirds vote of board required for bonds.

8.450. Bonds may be issued under the provisions of sections 8.370 to 8.450 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.



8.460. State office building authorized in Jefferson City--rented quarters--general assembly may move certain offices from Capitol building.

8.460. 1. The board of public buildings may build an office building in the City of Jefferson to house state offices which are presently located in rented quarters within the county of Cole, and they shall remove as many offices from the State Capitol building as the general assembly deems necessary to provide adequate office space for its members.

2. The building may be paid for as provided by sections 8.370 to 8.450.



8.500. Citation.

8.500. Sections 8.500 to 8.565 shall be known and may be cited as the "Tobacco Settlement Financing Authority Act".

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.505. Definitions.

8.505. As used in sections 8.500 to 8.565, the following terms mean:

(1) "Authority", the tobacco settlement financing authority created by section 8.510;

(2) "Board", the governing board of the authority;

(3) "Bonds", bonds, notes, and other obligations and financing arrangements issued or entered into by the authority pursuant to sections 8.500 to 8.565;

(4) "Master settlement agreement", the master settlement agreement as defined in section 196.1000, RSMo;

(5) "Net proceeds", the amount of proceeds remaining following each sale of bonds which are not required by the authority to establish and fund reserve funds, to fund capitalized interest on the bonds, and to pay the costs of issuance and other expenses and fees directly related to the authorization and issuance of bonds;

(6) "Program plan", the tobacco settlement program to provide funds for budget purposes to fund one-time expenditures, short-term revenue shortfalls, refund a portion of the general obligation indebtedness of the state and capital projects of any kind;

(7) "Sales agreement", any agreement authorized pursuant to sections 8.500 to 8.565 in which the state provides for the sale of a portion of the state's share to the authority;

(8) "State's share", all payments required to be made by tobacco product manufacturers to the state, and the state's rights to receive such payments, under the master settlement agreement;

(9) "Tax-exempt bonds", bonds issued by the authority that are accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes;

(10) "Taxable bonds", bonds issued by the authority that are not accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes; and

(11) "Tobacco securitization settlement trust fund", the tobacco securitization settlement trust fund created by section 8.550.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.510. Tobacco settlement financing authority created, purpose, restrictions.

8.510. 1. There is hereby created the "Tobacco Settlement Financing Authority", which shall constitute a body corporate and politic. The staff of the office of administration shall also serve as staff of the authority under the supervision of the commissioner of administration.

2. The purposes of the authority include all of the following:

(1) To implement and administer the securitization of a portion of the state's share as provided in sections 8.500 to 8.565;

(2) To enter into sales agreements;

(3) To issue bonds and enter into funding options, consistent with sections 8.500 to 8.565, including refunding and refinancing its debt and obligations;

(4) To sell, pledge, or assign, as security or consideration, that a portion of the state's share sold to the authority pursuant to a sales agreement, to provide for and secure the issuance and repayment of its bonds;

(5) To invest funds available under sections 8.500 to 8.565;

(6) To enter into agreements with the state for the distribution of amounts due the state under any sales agreement; and

(7) To refund and refinance the authority's debts and obligations, and to manage its funds, obligations, and investments as necessary and if consistent with its purposes.

3. The authority shall not create any obligation of the state or any political subdivision of the state within the meaning of any constitutional or statutory debt limitation. The authority shall not undertake any activities other than those required to implement sections 8.500 to 8.565.

4. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or make its debts payable out of any moneys except those of the authority specifically pledged for their payment.

5. The authority shall not pledge or make its debts payable out of the moneys deposited in the tobacco securitization settlement trust fund.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.515. Powers of authority not restricted or limited--proceedings, notice or approval not required, when.

8.515. Sections 8.500 to 8.565 shall not restrict or limit the powers that the authority has under any other law of the state, but is cumulative as to any such powers. A proceeding, notice, or approval is not required for the creation of the authority or the issuance of bonds, debt obligations or any instrument as security, except as provided in sections 8.500 to 8.565.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.520. Board to exercise powers, membership, meetings, no compensation.

8.520. The powers of the authority are vested in and shall be exercised by a board consisting of three members: the governor, the lieutenant governor, and the attorney general. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The treasurer of the state may serve as an ex officio member of the authority but shall not have the power to vote. Two members of the board constitute a quorum. The members shall elect a chairperson, vice chairperson, and secretary, annually, and other officers as the members determine necessary. Meetings of the board shall be held at the call of the chairperson or when a majority of the members so request. The members of the board shall not receive compensation by reason of their membership on the board.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.525. No personal liability for board members, when.

8.525. Members of the board and persons acting on the authority's behalf, while acting within the scope of their employment or agency, are not subject to personal liability resulting from carrying out the powers and duties conferred on them under sections 8.500 to 8.565.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.530. Powers of the authority.

8.530. The authority has all the general powers to the extent necessary to carry out its purposes and duties and to exercise its specific powers to the extent necessary, including but not limited to all of the following powers:

(1) The power to issue its bonds and to enter into other funding options as provided in sections 8.500 to 8.565;

(2) The power to sue and be sued in its own name;

(3) The power to make and execute agreements, contracts, and other instruments, with any public or private person, in accordance with sections 8.500 to 8.565;

(4) The power to hire and compensate legal counsel, financial advisors, investment bankers, and other persons as necessary to fulfill its purposes, following the solicitation of qualifications for such services and the evaluation thereof by the authority;

(5) The power to invest or deposit moneys of or held by the authority in such deposits or investments as the state may invest, and in obligations of states and their political subdivisions that are rated in one of the two highest rating categories by a nationally recognized bond rating agency;

(6) The power to create funds and accounts necessary to carry out its purposes;

(7) The power to procure insurance, other credit enhancements, and other financing arrangements, and to execute instruments and contracts and to enter into agreements convenient or necessary to facilitate financing arrangements of the authority and to fulfill the purposes of the authority under sections 8.500 to 8.565, including but not limited to such arrangements, instruments, contracts, and agreements as municipal bond insurance, liquidity facilities, forward purchase agreements, interest rate swaps, exchange or cap or floor agreements, and letters of credit;

(8) The power to accept appropriations from public entities for the purpose of securing debt obligations with a maturity of not more than one year issued pursuant to section 8.545 hereof;

(9) The power to adopt rules, consistent with sections 8.500 to 8.565, as the board determines necessary;

(10) The power to acquire, own, hold, administer, and dispose of personal property;

(11) The power to determine, in connection with the issuance of bonds, and subject to the sales agreement, the terms and other details of any financing, and the method of implementation of the financing;

(12) The power to make all expenditures which are incident and necessary to carry out its purposes and powers; and

(13) The power to perform any act not inconsistent with federal or state law necessary to carry out the purposes of the authority.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.535. Authority to sell or assign state's share of tobacco settlement.

8.535. 1. (1) The governor or the governor's designee shall be authorized to sell and assign to the authority, pursuant to one or more sales agreements, not to exceed thirty percent of the state's share to implement sections 8.500 to 8.565; provided, the net proceeds of bonds issued to implement sections 8.500 to 8.565 shall not exceed six hundred million dollars. The attorney general shall assist the governor in the preparation, modification and review of all documentation as may be necessary to effect such a sale and to implement the provisions of sections 8.500 to 8.565.

(2) Any sales agreement shall be consistent with sections 8.500 to 8.565. The terms and conditions of the sale established in such sales agreement may include but are not limited to any of the following:

(a) A requirement that the state enforce and pay the expenses of enforcing the provisions of the master settlement agreement that require payment of the state's share that has been sold to the authority under a sales agreement which obligation shall constitute a material covenant of the state;

(b) A requirement that the state not agree to any amendment of the master settlement agreement that materially and adversely affects the authority's ability to receive the state's share that has been sold to the authority under a sales agreement;

(c) A statement that the net proceeds from the sale of bonds shall be deposited in the tobacco securitization settlement trust fund established under section 8.550 and that in no event shall the amounts in the trust fund be available or be applied for payment of bonds or any claim against the authority or any debt or obligation of the authority; and

(d) An agreement that the effective date of the sale is the date of receipt of the bond proceeds by the authority.

2. Any sales made under this section shall be irrevocable during the time when bonds are outstanding under sections 8.500 to 8.565, and shall be a part of the contractual obligation owed to the bondholders. The sale shall constitute and be treated as a true sale and absolute transfer of the property so transferred and not as a pledge or other security interest for any borrowing. The characterization of such a sale as an absolute transfer shall not be negated or adversely affected by the fact that only a portion of the state's share is being sold, or by the state's acquisition or retention of an ownership interest in the residual assets.

3. On or after the effective date of such sale, the state shall not have any right, title, or interest in the portion of the master settlement agreement sold and such portion shall be the property of the authority and not the state, and shall be owned, received, held, and disbursed by the authority or its trustee or assignee, and not the state.

4. On or before the effective date of the sale, the state shall notify the escrow agent or its assignee under the master settlement agreement of the sale and shall instruct the escrow agent or its assignee that subsequent to that date, all payments constituting the portion sold shall be made directly to the authority.

5. The authority shall report to the** board of public buildings on or before the date of the sale, advising it of the status of the sale, its terms, and conditions.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.

**Word "the" does not appear in original rolls.



8.540. Issuance of bonds authorized, when.

8.540. Subject to the receipt of written approval of the board of public buildings, the authority may issue taxable bonds or tax-exempt bonds to provide for the implementation of sections 8.500 to 8.565 and may proceed with a securitization to maximize the transference of benefits and risks associated with the master settlement agreement.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.545. Proceeds of bonds to be deposited in the tobacco securitization settlement trust fund, use of moneys--issuance of bonds, requirements.

8.545. 1. The net proceeds from bonds issued by the authority shall be deposited in the tobacco securitization settlement trust fund and applied to the governmental purposes provided in section 8.550 hereof. The net proceeds from such bonds may be used to implement sections 8.500 to 8.565 and carry out the program plan. In connection with the issuance of bonds and subject to the terms of the sales agreement, the authority shall determine the terms and other details of the financing and the method of implementation of sections 8.500 to 8.565. Bonds issued pursuant to this section may be secured by a pledge of the authority's interest in any sales agreement and any other sources available to the authority with the exception of moneys in the tobacco securitization settlement trust fund. The authority shall also have the power to issue refunding bonds, including advance refunding bonds, for the purpose of refunding previously issued bonds, and shall have the power to issue any other types of bonds, debt obligations, and financing arrangements necessary to fulfill the purposes of sections 8.500 to 8.565, including but not limited to the issuance of debt obligations with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds to be issued pursuant to sections 8.500 to 8.565. The state may transfer to the authority funds designated in the state's budget for such expenditure for the purpose of securing such debt obligations. Such debt obligations may also be secured by a covenant of the authority to issue bonds under sections 8.500 to 8.565. The purpose for the issuance of such debt obligations and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the authority.

2. The authority may issue its bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its purposes, the payment of interest on its bonds, the establishment of reserves to secure the bonds, the costs of issuance of its bonds, and all other expenditures of the authority incident to and necessary to carry out its purposes or powers. The bonds are investment securities and negotiable instruments within the meaning of and for the purposes of the uniform commercial code.

3. Bonds issued by the authority are special obligations of the authority payable solely and only out of the moneys, assets, or revenues pledged by the authority and are not a general obligation or indebtedness of the authority or an obligation or indebtedness of the state or any political subdivision of the state. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or create a debt or obligation of the state, or make its debts payable out of any moneys except those of the authority specifically pledged to such purpose, and shall exclude from any such pledge those moneys deposited in the tobacco securitization settlement trust fund.

4. Bonds issued by the authority shall state on their face that they are special obligations payable both as to principal and interest solely out of the assets of the authority pledged for their purpose and do not constitute an indebtedness of the state or any political subdivision of the state; are secured solely by and payable solely from assets of the authority pledged for such purpose; constitute neither a general, legal, or moral obligation of the state or any of its political subdivisions; and that the state has no obligation or intention to satisfy any deficiency or default of any payment of the bonds.

5. Any amount pledged by the authority to be received under the master settlement agreement shall be valid and binding at the time the pledge is made. Amounts so pledged and then or thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, whether such parties have notice of the lien. Notwithstanding any other provision to the contrary, the resolution of the authority or any other instrument by which a pledge is created need not be recorded or filed to perfect such pledge.

6. The bonds shall comply with all of the following:

(1) The bonds shall be in a form, issued in denominations, executed in a manner, and payable over terms, not to exceed forty-five years, and with rights of redemption, as the board prescribes in the resolution authorizing their issuance;

(2) The bonds shall be fully negotiable instruments under the laws of the state. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, plus accrued interest;

(3) The aggregate costs of issuance of any bonds or other obligations issued by the authority (excluding insurance or other credit enhancement) shall not exceed one and one-half percent of the aggregate principal amount of the bonds, if the aggregate principal amount is equal to or greater than three hundred million dollars, or two percent of the aggregate principal amount of the bonds, if the aggregate principal amount is less than three hundred million dollars. The authority shall not procure insurance or other credit enhancement for the bonds unless the underwriter or the authority's financial advisor certifies that the present value of the premium paid for such insurance or credit enhancement is less than the present value of the interest expected to be saved as a result of the insurance or credit enhancement; and

(4) The bonds shall be subject to the terms, conditions, and covenants providing for the payment of the principal, redemption premiums, if any, interest which may be fixed or variable during any period the bonds are outstanding, and other terms, conditions, covenants, and protective provisions safeguarding payment, not inconsistent with sections 8.500 to 8.565 and as determined by resolution of the board authorizing their issuance.

7. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 8.500 to 8.565. Interest on the authority's bonds shall be exempt from Missouri taxation in the state of Missouri for all purposes except the state estate tax.

8. Following the approval of the board of public buildings, bonds may be issued by the authority pursuant to the provisions of sections 8.500 to 8.565 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor. However, a resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds by an appropriate certificate of the authorized officer.

9. The state reserves the right at any time to alter, amend, repeal, or otherwise change the structure, organization, programs, or activities of the authority, including the power to terminate the authority, except that a law shall not be enacted that impairs any obligation made pursuant to a sales agreement or any contract entered into by the authority with or on behalf of the holders of the bonds.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.550. Tobacco securitization settlement trust fund established, source of fund moneys, uses--qualified tax-exempt expenditure account and taxable expenditure account authorized.

8.550. 1. A tobacco securitization settlement trust fund is established, separate and apart from all other public moneys or funds of the state, under the control of the authority. The fund shall consist of moneys paid to the authority and not pledged to the payment of bonds or otherwise obligated or any other moneys deposited to the fund by the authority. Such moneys shall include but are not limited to payments received from the master settlement agreement which are not pledged to the payment of bonds or which are subsequently released from a pledge to the payment of any bonds; payments which, in accordance with any sales agreement with the state, are to be paid to the state and not pledged to the bonds, including that portion of the proceeds of any bonds designated for purchase of a portion of the state's share, which are designated for deposit in the fund, together with all interest, dividends, and rents on the bonds; and all securities or investment income and other assets acquired by and through the use of the moneys belonging to the fund and any other moneys deposited in the fund. Moneys in the fund are to be used solely and only as provided in this section, and shall not be used for any other purpose. Such moneys shall not be available for the payment of any claim against the authority or any debt or obligation of the authority.

2. There shall be established within the tobacco securitization settlement trust fund a "qualified tax-exempt expenditure account" and a "taxable expenditure account". The net proceeds of all tax-exempt bonds shall be deposited in the qualified tax-exempt expenditure account. The net proceeds of all taxable bonds shall be deposited in the taxable expenditure account. Moneys deposited in the qualified tax-exempt expenditure account shall be used to pay or reimburse the state for expenditures which are permissible under federal tax law governing tax-exempt bonds. Upon such reimbursement or use such moneys shall be transferred by the authority to the state treasurer for deposit in the state general revenue fund and applied as provided in subsection 4 of this section or to such other fund as may be provided by law. Moneys deposited in the taxable expenditure account shall, upon direction of the authority, be transferred to the state treasurer for deposit in the state general revenue fund or to such other fund as may be provided by law.

3. For the purpose of maximizing the amount of tax-exempt bonds to be issued, the governor or an authorized designee may evidence in writing the state's intent to finance any state expenditure from the proceeds of bonds either by directly funding such expenditure or through reimbursement of amounts originally funded from another source. An allocation of proceeds of bonds to finance any expenditure originally funded from another source may be evidenced by a written statement signed by the governor or an authorized designee. Upon such allocation, the amount allocated shall be deposited to the general revenue fund of the state and thereafter may be appropriated for any purpose. The treasurer of the authority shall act as custodian and trustee of the tobacco securitization settlement trust fund and shall administer the fund as directed by the authority. The treasurer of the authority shall do all of the following: hold, invest and disburse funds; sell any securities or other property held by the fund and reinvest the proceeds as directed by the authority, when deemed advisable by the authority for the protection of the fund or the preservation of the value of the investment; subscribe, at the direction of the authority, for the purchase of securities for future delivery in anticipation of future income; and pay for securities, as directed by the authority, upon the receipt of the purchasing entity's paid statement or paid confirmation of purchase. Any sale of securities or other property held by the fund under this subsection shall only be made with the advice of the board in the manner and to the extent provided in sections 8.500 to 8.565 with regard to the purchase of investments.

4. All moneys paid to or deposited in the fund are available to the authority to be used in accordance with sections 8.500 to 8.565, including but not limited to all of the following:

(1) For payment of amounts due to the state pursuant to the terms of the sales agreements entered into between the state and the authority;

(2) For purposes of paying or reimbursing the state for expenditures which are permissible under federal tax law governing tax-exempt bonds; provided, such moneys are transferred at the time of such payment or reimbursement to the state treasurer for deposit in the state general revenue fund and used by the state treasurer solely to pay the costs of implementing the program plan;

(3) For transfer to the state general revenue fund for the payment of the costs of implementing the program plan;

(4) To make interim transfers to the state as provided in subsection 5 of this section; and

(5) For payment of any other costs other than the payment of bonds approved by the authority to implement sections 8.500 to 8.565.

5. Prior to disbursement of the moneys in the tobacco securitization settlement trust fund in accordance with subsection 4 of this section, the authority shall have the power to transfer moneys in the fund to the state general revenue fund for the purposes of funding the program plan on an interim basis, provided the state agrees to reimburse the tobacco securitization settlement trust fund before the date such moneys are expected to be expended by the authority.

6. No more than one hundred seventy-five million dollars of the net proceeds of bonds authorized by sections 8.500 to 8.565 may be applied to the payment of the costs of the program plan during any fiscal year; provided, amounts not so applied during a prior fiscal year may be carried over and applied to costs of implementing the program plan during the next successive fiscal year.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.552. Authority to determine deposit and withdrawal of moneys.

8.552. Moneys of the authority, except as otherwise provided in sections 8.500 to 8.565 or specified in a trust indenture or resolution pursuant to which the bonds are issued, shall be paid to the authority and shall be deposited in such manner as shall be determined by the authority. The moneys shall be withdrawn on the order of the authority or its designee. All moneys of the authority or moneys held by the authority shall be invested and held in the name of the authority, whether they are held for the benefit, security, or future payment to holders of bonds or to the state.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.555. Exemption from competitive bidding requirements of the state.

8.555. The authority and contracts entered into by the authority in carrying out its public and essential governmental functions are exempt from the laws of the state which provide for competitive bids.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.557. Annual report to the general assembly to be submitted, content.

8.557. The authority shall submit to the general assembly, annually, a report covering its operations and accomplishments, receipts and expenditures, assets and liabilities, a schedule of its bonds outstanding and any other information the authority deems necessary.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.560. No bankruptcy petition may be filed, when.

8.560. Prior to the date which is three hundred sixty-six days after which the authority no longer has any bonds outstanding, the authority is prohibited from filing a voluntary petition pursuant to chapter 9 of the federal bankruptcy code or such corresponding chapter or section as may, from time to time, be in effect, and a public official or organization, entity, or other person shall not authorize the authority to be or become a debtor pursuant to chapter 9 or any successor or corresponding chapter or sections during such periods. The provisions of this section shall be part of any contractual obligation owed to the holders of bonds issued under sections 8.500 to 8.565 and shall not subsequently be modified by state law during the period of the contractual obligation.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.565. Dissolution of authority, when--transfer of assets upon dissolution.

8.565. The authority shall dissolve no later than two years from the date of final payment of all outstanding bonds and the satisfaction of all outstanding obligations of the authority, except to the extent necessary to remain in existence to fulfill any outstanding covenants or provisions with bondholders or third parties made in accordance with sections 8.500 to 8.565. Upon dissolution of the authority, all assets of the authority shall be transferred to the state and shall be deposited in the state's general revenue fund, and the authority shall execute any necessary assignments or instruments, including any assignment of any right, title, or ownership to the state for receipt of payments under the master settlement agreement.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.570. Issuance of bonds by board of public buildings, use of proceeds.

8.570. The board of public buildings may issue bonds payable from not more than thirty percent of the state's share; provided, and the maximum amount of the state's share sold by the authority pursuant to section 8.535 and by the board of public buildings pursuant to this section shall collectively not exceed thirty percent of the state's share. The proceeds from bonds issued by the board of public buildings under this section may be deposited directly to the general revenue fund or deposited to the "Tobacco Bond Proceeds Fund" hereby created and then transferred to the general revenue fund. Repayment of any bonds issued pursuant to this section may be made solely from such portion of the state's share, an appropriation specifically authorized for such purpose or from any appropriation from the state's share for any other purpose.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.572. Bond issuance not deemed indebtedness of the state or board of public buildings.

8.572. Any bonds issued by the board of public buildings pursuant to sections 8.570 to 8.590 shall not be deemed to be an indebtedness of the state of Missouri or of the board of public buildings, or of the individual members of the board of public buildings, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.575. Bond requirements.

8.575. Bonds issued pursuant to the provisions of sections 8.570 to 8.590 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty-five years from the date thereof, as the board of public buildings determines. The bonds may be either serial bonds or term bonds. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, and accrued interest. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes pursuant to the laws of the state.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.580. Refunding of bonds, when, procedure.

8.580. 1. Bonds issued by the board of public buildings pursuant to the provisions of sections 8.570 to 8.590 may be refunded, in whole or in part, at any time whenever the board of public buildings determines that such a refunding is in the best interest of the state or the board of public buildings.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board of public buildings may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of bonds being refunded. Refunding bonds issued pursuant to sections 8.500 to 8.590 shall be payable in not more than forty years from the date thereof and shall bear interest at a rate not to exceed fifteen percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and in the discretion of the board of public buildings may be payable from any other sources which pursuant to sections 8.500 to 8.590 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.585. Form details and incidents of bonds to be prescribed by board of public buildings.

8.585. The board of public buildings may prescribe the form details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.570 to 8.590. Such bonds may have the seal of the board of public buildings impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board of public buildings executing and attesting such bonds, may all do so by facsimile signature of public officials law, sections 105.273 to 105.278, RSMo, when duly authorized by resolution of the board of public buildings and the provisions of section 108.175, RSMo, shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board of public buildings to perform all duties imposed upon it and also to enforce the performance of any and all other covenants made by the board of public buildings in the issuance of the bonds.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.589. Termination date for sections 8.500 to 8.590--office of administration to notify revisor of statutes of date.

8.589. The provisions of sections 8.500 to 8.590 shall terminate upon the satisfaction of all outstanding notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding notes and obligations have been satisfied.

Effective 2-26-03

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.590. Resolution of board of public buildings required for issuance of bonds.

8.590. Bonds may be issued pursuant to the provisions of sections 8.580 to 8.598 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board of public buildings and no other proceedings shall be required therefor.

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



8.591. Limitation on authority to sell bonds.

8.591. The tobacco settlement financing authority and the board of public buildings shall have no further authority to issue bonds and notes pursuant to the provisions of sections 8.500 to 8.590 upon the effective date of February 26, 2003.

Effective 2-26-03



8.592. Issuance of notes, maturity dates--transfer of funds to secure notes.

8.592. The board of public buildings shall have the power to issue notes with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds issued pursuant to sections 8.500 to 8.565. The state may transfer to the board of public buildings funds designated in the state's budget for such expenditure for the purpose of securing such notes. The purpose for the issuance of such notes and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the tobacco settlement financing authority.

Effective 6-07-02



8.595. Liberal construction of act.

8.595. Sections 8.500 to 8.590, being deemed necessary for the public health, welfare, peace and safety, shall be liberally construed to effect its purpose.

Effective 6-07-02



8.597. Advisory committee on tobacco securitization established, members, duties.

8.597. 1. There is established a joint committee of the general assembly to be known as the "Advisory Committee on Tobacco Securitization", to be comprised of five members of the senate and five members of the house of representatives. Three of the senate members shall be appointed by the president pro tem of the senate and two by the senate minority leader. Three of the house members shall be appointed by the speaker of the house and two by the house minority leader. The appointment of each member shall continue during his or her term of office as a member of the general assembly or until a successor has been duly appointed to fill his or her place when his or her term of office as a member of the general assembly has expired.

2. The committee shall study and recommend who the financial advisors, investment bankers, and other professional advisors shall be for the authority, and shall make a written report to the authority within sixty days of passage of the bill. The committee shall also study and provide a written report by December thirty-first of each year to the authority detailing suggested allowable projects and payments for which money from the tobacco settlement securitization settlement trust fund may be used in the next appropriation cycle.

Effective 6-7-02



8.610. Standards for all public facilities and buildings using state or political subdivision funds.

8.610. The principles, standards and specifications set forth in sections 8.610 to 8.650 shall apply to all public parks, recreation areas, rest areas, parking spaces, parking lots, curbs, sidewalks, public accommodations, buildings and facilities for public use and assembly that are constructed, renovated, purchased or leased in whole or in part with the use of state funds or the funds of any political subdivision of this state.



8.620. Renovations by political subdivisions--specifications to make accessible and usable by physically disabled--standards to be met.

8.620. 1. In all renovation undertaken by a political subdivision of this state, and at the discretion of the governing body of the political subdivision, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be either the American National Standards Institute, Inc., (ANSI) specifications or the specifications set out in this section.

2. Public walks shall be at least forty-eight inches wide and shall have a gradient not greater than five percent unless the parallel and adjacent public thoroughfare gradient exceeds such percentage in which case the gradient to be constructed shall conform to the gradient of such parallel and adjacent public thoroughfare. These walks shall be of a continuing common surface, not interrupted by steps or abrupt change in level. Wherever walks cross other walks, driveways, or parking areas, they shall blend to a common level. Wherever a public door swings out onto a walk, ramp or platform, there shall be provided a walk area which extends at least three feet beyond the swing of the door. The walk area outside any public doorway shall be at the same level as the area inside the door and shall extend a minimum of one foot beyond each side of the door.

3. Where parking is provided, there shall be a walk or ramp, not interrupted by steps or curbs, from at least one parking area to the building or facility.

4. Where public ramps with gradients are necessary or desired, they shall conform to the following specifications:

(1) The slope shall not exceed one foot in twelve feet, or eight and thirty-three hundredths percent or four degrees fifty minutes;

(2) The handrails on at least one side shall be at least thirty-two inches in height, extended at least one foot beyond the top and bottom of ramp;

(3) The width shall be at least thirty-two inches, clear measurement;

(4) The surface shall be nonslip;

(5) The bottom of ramp shall have a level run of at least six feet;

(6) The ramps shall provide level platforms at thirty-foot intervals and at turns in the ramp.

5. At least one public entrance shall be provided which is accessible to persons in wheelchairs. Wherever a public elevator is provided, it shall be accessible to this entrance. The floor, walk or platform at the doorway of this entrance shall be level for a distance of at least five feet from each approach and shall extend at least one foot beyond each side of the door.

6. Public doors shall have a clear opening of not less than thirty-two inches when open and shall be operable in a single effort.

7. Steps in public stairs reasonably expected to be used by persons with physical handicaps shall not have protruding nosings, except that this shall not preclude the use of inclined risers (a smooth diagonal) which may project a maximum of one and one-half inches over the tread below. Stairs shall have handrails on each side at least thirty-two inches high as measured from the tread at the face of the riser. At least one handrail shall extend eighteen inches beyond the top step and beyond the bottom step unless such extension shall itself be a hazard. Where possible, such extensions shall be made on the side of a continuing wall. Steps shall have risers not to exceed seven inches and shall be designed to conform with recognized step formulas.

8. Floors shall have a nonslip surface wherever practicable. The level of the floors shall be common throughout the same story or shall be connected by at least one ramp or by elevator access.

9. Public toilets shall be arranged to allow traffic and use of persons in wheelchairs and shall provide at least one toilet stall which is a* minimum of thirty-six inches wide and fifty-six inches long, has a door, if doors are used, that is thirty-two inches wide and swings out, and has handrails on each side which are thirty-three inches above the floor.

10. Where public elevators are provided, they shall be accessible to, and usable by, the physically handicapped at levels normally used by the general public, designed to allow for wheelchair traffic.

11. Practicable design and engineering arrangements shall be made to obviate hazards to individuals with physical disabilities.

12. Renovations to public parks, recreational areas and rest areas shall be planned and executed in a manner that will enable handicapped persons and senior citizens to share, as fully as practicable, in the enjoyment of these areas and facilities. Opportunities to participate in fishing, picnicking, sunbathing and other outdoor recreational pursuits shall be provided as fully as practicable. Facilities shall be equipped with such devices as are necessary for appropriate use by handicapped and senior citizens.

*Word "a" does not appear in original rolls.

CROSS REFERENCE:

Cities, handicap access requirements, RSMo 71.365



8.622. Renovation and new construction by state or new construction by political subdivision to be accessible and usable by the disabled--standards.

8.622. In all renovation and new construction undertaken by this state, and in all new construction undertaken by any political subdivision of this state, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be the specifications most recently published by the American National Standards Institute, Inc. (ANSI).



8.623. Repair, maintenance or new construction by state using federal funds, standards--Missouri to hold United States harmless from damages.

8.623. Any repair, maintenance, renovation or new construction of any building, facility, or other property of the state of Missouri undertaken after August 28, 1989, involving the use of federal funds or other federal assistance shall, whenever practicable, conform to the standards of sections 8.610 to 8.650, and any agency or entity of the state of Missouri authorizing such repair,* maintenance, renovation or new construction may enter into an agreement with the federal government or any agency thereof whereby the state of Missouri would hold harmless or hold free the government of the United States from any damages which may result from the repair, maintenance, renovation or new construction.

*Word "or" appears here in original rolls.



8.630. Who shall enforce.

8.630. The responsibility for enforcement of sections 8.610 to 8.650 shall be as follows:

(1) Where state school funds are utilized, the state department of elementary and secondary education; or

(2) Where state funds are utilized, the division, agency or instrumentality of the state having jurisdictional control of the design function of the work; or

(3) Where funds of counties, municipalities or other political subdivisions are utilized, the governing bodies thereof.



8.640. Exempt buildings and facilities.

8.640. The provisions of sections 8.610 to 8.650 shall not apply to any building or facility for which the contract for planning or design was awarded prior to August 28, 1989.



8.650. Deviations from standards, when permitted.

8.650. 1. Deviations from the standards set forth in sections 8.620 and 8.622 may be permitted where conformance to such standards is impractical and where the method, material, and dimension used in lieu thereof does not create a hazard.

2. Permission to deviate from the standards set forth in sections 8.620 and 8.622 may be granted only by the commissioner of administration after consulting with the governor's committee on employment of the handicapped established in section 286.200, RSMo. Application to deviate from the standards may be submitted by the owner of the building only. Applications shall be submitted in such written forms as the commissioner may require.

3. The commissioner shall maintain a codified listing of all applications received. The listing shall indicate the action taken by the commissioner on each application.



8.655. Wheelchair accessibility sign, display required, when.

8.655. All buildings and facilities which are constructed pursuant to the standards, principles and specifications set forth in sections 8.610 to 8.650, and any other building or facility which provides access for physically disabled persons shall prominently display at the main entrance to the building or facility the international wheelchair accessibility symbol.



8.657. Construction companies domiciled outside state--requirements.

8.657. No construction corporation, partnership, company or contractor domiciled outside the state of Missouri may be awarded a contract by this state or any of its political subdivisions for a construction project until he has complied with all requirements of sections 351.572 to 351.604, RSMo, if the entity is a foreign corporation, sections 359.491 to 359.501, RSMo, if the entity is a foreign limited partnership, or, in all other cases, sections 417.200 to 417.210, RSMo.



8.660. Definitions.

8.660. As used in sections 8.660 to 8.670 the following words and phrases mean:

(1) "Agency", any state educational institution as defined by section 176.010, RSMo, of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, and energy retrofitting projects in state-owned facilities or any eating facilities upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.660 to 8.670;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

Effective 2-26-03



8.661. Board of public buildings, with approval of the committee on legislative research, to proceed with projects--powers and duties.

8.661. 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.660 to 8.670, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the agency.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.662. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.662.

Effective 2-26-03



8.662. Agencies of state may be required to occupy quarters in the project--agencies may be required to contribute from funds appropriated to share in cost of energy retrofitting.

8.662. 1. If the board of public buildings enters into a project authorized by sections 8.660 to 8.670, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of energy retrofitting project necessary to be received under the terms of the project agreement.

Effective 2-26-03



8.663. Board may issue and sell revenue bonds to establish and maintain an interest and sinking fund--request for appropriation authorized.

8.663. 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment, and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and any necessary reserve funds for any bonds issued by the board.

Effective 2-26-03



8.664. Bonds not an obligation of the state or board.

8.664. Any bonds issued under and pursuant to sections 8.660 to 8.670 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

Effective 2-26-03



8.665. Board to determine rate, not to exceed fifteen percent, and maturity date--bonds may be either serial or term.

8.665. 1. Bonds issued under and pursuant to the provisions of sections 8.660 to 8.670 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.660 to 8.670 for one or more projects, as defined in section 8.660, in excess of a total par value of one hundred seventy million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.660 to 8.670 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.661 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.

8. The provisions of sections 8.660 to 8.670 shall terminate upon the satisfaction of all outstanding bonds, notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding bonds, notes, and obligations have been satisfied.

Effective 2-26-03



8.667. Refunding of bonds authorized.

8.667. 1. The revenue bonds issued pursuant to the provisions of sections 8.660 to 8.670 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.660 to 8.670 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.660 to 8.670 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

Effective 2-26-03



8.668. Board to prescribe details and incidents of the bonds and make necessary covenants.

8.668. The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.660 to 8.670. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, RSMo, when duly authorized by resolution of the board and the provisions of section 108.175, RSMo, shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.660 to 8.670, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

Effective 2-26-03



8.670. Resolution of board required for issuance of bonds.

8.670. Bonds may be issued under the provisions of sections 8.660 to 8.670 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.

Effective 2-26-03



8.675. Construction management services defined.

8.675. As used in sections 8.675 to 8.687, the following terms mean:

(1) "Construction management services" includes:

(a) Services provided in the planning and design phases of the project including, but not limited to, consulting with, advising, assisting and making recommendations to the public owner and architect, engineer or registered landscape architect on all aspects of planning for project construction; reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs; making, reviewing and refining budget estimates based on the public owner's program and other available information; making recommendations to the public owner and the architect or engineer regarding the division of work in the plans and specifications to facilitate the bidding and awarding of contracts; soliciting the interest of capable contractors and assisting the owner in taking bids on the project; analyzing the bids received and awarding contracts; and preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(b) Services provided in the construction phase of the project including, but not limited to, maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project; observing the work as it is being performed for general conformance with working drawings and specifications; establishing procedures for coordinating among the public owner, architect or engineer, contractors and construction manager with respect to all aspects of the project and implementing such procedures; maintaining job site records and making appropriate progress reports; implementing labor policy in conformance with the requirements of the public owner; reviewing the safety and equal opportunity programs of each contractor for conformance with the public owner's policy and making recommendations; reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract; making recommendations for and processing requests for changes in the work and maintaining records of change orders; scheduling and conducting job meetings to ensure orderly progress of the work; developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors and providing periodic status reports to the owner and the architect or engineer; and, establishing and maintaining a cost control system and conducting meetings to review costs;

(2) "Construction manager", any person providing construction management services for a public owner;

(3) "Public owner", any public body, as defined in section 290.210, RSMo.



8.677. Construction management services to be used when.

8.677. The appropriate officer, board or agency of a public owner may elect to engage the construction management services of a construction manager when planning, designing and constructing a building or structure or when improving, altering or repairing a building or structure. Construction management services may be used by the public owner in the preconstruction phase or the construction phase of public works project or in both phases of the project.



8.679. Contract required, procedure to solicit proposals, advertising required in county where work located, open bidding.

8.679. When, in the discretion of the public owner, it is determined that a public works project should be performed with a negotiated contract for construction management services, such public owner shall advertise and solicit proposals from qualified construction managers in the following manner: If the total cost for the erection or construction of any building or structure or the improvement, alteration or repair of a building or structure exceeds five hundred thousand dollars, the public owner shall request and solicit proposals by advertising for ten days in one newspaper of general circulation in the county where the work is located. If the cost of the work contemplated exceeds one million five hundred thousand dollars, proposals shall be solicited by advertisement for ten days in two daily newspapers in the state which have not less than fifty thousand daily circulation in addition to the advertisement in the county where the work is located. The number of such proposals shall not be restricted or curtailed, but shall be open to all construction managers complying with the terms upon which the proposals are requested.



8.681. Proposals, how selected--reevaluation, when--new solicitation of proposals.

8.681. When selecting a construction manager for a project, the public owner shall consider the following for each construction manager who has submitted a proposal: fees for overhead and profit; reimbursable costs for reimbursable items as defined in the public owner's request for proposal; qualifications; demonstration of ability to perform projects comparable in design, scope and complexity; demonstration of good faith efforts to achieve compliance with federal, state and local affirmative action requirements; references of owners for whom construction management has been performed; financial strength; qualifications of in-house personnel who will manage the project; and the demonstration of successful management systems which have been employed for the purposes of estimating, scheduling and cost controls. The public owner may negotiate a contract for construction management services with any construction manager thus selected. If the public owner is unable to negotiate a contract for the type of services required with any of the construction managers selected for a project at a price determined by the public owner to be fair and reasonable, the public owner shall reevaluate the necessary construction management services, including the scope and reasonable fee requirements, and again advertise and solicit proposals from construction managers complying with the terms of the revised requests for proposal.



8.683. Duties of successful construction manager obtaining contract.

8.683. Upon award of a construction management services contract, the successful construction manager shall contract with the public owner to furnish his skill and judgment in cooperation with, and reliance upon, the services of the project architect or engineer. The construction manager shall furnish business administration, management of the construction process and other specified services to the public owner and shall perform in an expeditious and economical manner consistent with the interest of the public owner. Should the public owner determine it to be in the public's best interest, the construction manager may provide or perform basic services for which reimbursement is provided in the general conditions to the construction management services contract. The construction manager shall not, however, be permitted to bid on or perform any of the actual construction on a public works project in which he is acting as construction manager, nor shall any construction firm which controls, is controlled by, or shares common ownership or control with, the construction manager be allowed to bid on or perform work on such project. The actual construction work on the project shall be awarded by competitive bidding as provided by law. All successful bidders shall contract directly with the public owner, but shall perform at the direction of the construction manager unless otherwise provided in the construction manager's contract with the public owner. All successful bidders shall provide payment and performance bonds to the public owner. All successful bidders shall meet all the obligations of a prime contractor to whom a contract is awarded, pertaining to the payment of prevailing wages pursuant to sections 290.210 to 290.340, RSMo. In addition, all nonresident employers shall meet the bonding and registration requirements of sections 285.230 to 285.234, RSMo.



8.685. Prohibited conduct by construction management service, effect.

8.685. No construction management services contract may be awarded by a public owner on a negotiated basis as provided herein if the construction manager, or a firm that controls, is controlled by, or shares common ownership or control with the construction manager, guarantees, warrants, or otherwise assumes financial responsibility for the work of others on the project; or provides the public owner with a guaranteed maximum price for the work of others on the project; or furnishes or guarantees a performance or payment bond for other contractors on the project. In any such case, the contract for construction management services shall be let by competitive bidding as in the case of contracts for construction work.



8.687. Bond not required for construction manager--law not applicable if construction done by public employees.

8.687. 1. A construction manager shall not be deemed a "contractor" for the purposes of section 107.170, RSMo.

2. Nothing contained in sections 8.675 to 8.687 shall apply to a public body doing work when the construction is done by employees of the public body.



8.700. Definitions.

8.700. As used in sections 8.700 to 8.745, unless the context clearly indicates otherwise, the following terms mean:

(1) "Blind person", a person who, after examination by a physician skilled in diseases of the eye or by an optometrist, whichever such person shall select, has been determined to have not more than 20/200 central visual acuity in the better eye with correcting lenses, or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20`;

(2) "Licensing agent", the bureau of the blind of the division of family services;

(3) "Vending facility", a location which may sell, at wholesale or retail, food or food products, beverages, confections, newspapers, books, periodicals, tobacco products and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with applicable health laws. A "vending facility" may consist, exclusively or in appropriate combination, of automatic vending machines, cafeterias, snack bars, cart service, shelters, counters and such appropriate equipment as the licensing agent may by regulation prescribe as being necessary for the sale of the articles or services described in this subdivision. A "vending facility" may encompass more than one building.



8.705. Blind persons to have priority in operation of vending facilities--state property defined--exceptions.

8.705. 1. Blind persons shall be authorized to operate vending facilities on any state property within this state in a fair and uniform manner.

2. With respect to vending facilities on state property, priority shall be given to blind persons. As used in sections 8.700 to 8.745, "state property" means all real property, or part thereof, owned, leased, rented, or otherwise controlled or occupied by any department, agency or body of this state, including roadside rest areas, except the department of mental health, but does not include any of the following:

(1) A building in which less than one hundred state employees are, or will be, located during normal working hours;

(2) A building in which less than fifteen thousand square feet of interior floor space is to be used for state government purposes or in which services are to be provided to the public;

(3) A building to be occupied by state government employees for less than three years.



8.710. Rules, bureau of the blind to develop, procedure.

8.710. The licensing agent shall develop rules designed to implement and assure the priority established by sections 8.700 to 8.745 and such other rules as are necessary to carry out the provisions of sections 8.700 to 8.745. No rule or portion of a rule promulgated under the authority of sections 8.700 to 8.745 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024, RSMo.



8.715. Construction or installation of vending facility, procedure--costs--objections--application to board of public buildings, when.

8.715. Whenever feasible, one or more vending facilities shall be established on all state property to the extent that any such facility would not adversely affect the interests of the state. Any limitation on the placement or operation of a vending facility based on a finding that such placement or operation would adversely affect the interests of the state shall be fully justified in writing to the licensing agent. The licensing agent may construct and install or permit the construction and installation of a vending facility on any property owned or occupied by the state and shall notify the department, agency or institution charged with the operation of the property of its intentions. If the state department, agency or institution charged with the operation of the property disapproves of the construction or installations, it may notify the licensing agent in writing of its objections within ten days of notification by the licensing agent of the licensing agent's intention. The licensing agent and the state department, agency or institution charged with the operation shall consult and attempt to reach a mutually satisfactory agreement as to the proposed changes in the property. If agreement is not reached within thirty days of the time of receipt of the notification of disapproval, the licensing agent may apply to the board of public buildings for approval. The board of public buildings shall grant or refuse to grant approval within thirty days. If the board of public buildings takes no action within the specified time, it shall be deemed to have approved the proposed changes. Whenever approval for the proposed construction or installation is granted by either the state department, agency or institution charged with operation of the property or the board of public buildings, the licensing agent may proceed with construction or installation. In the case of leased space, cost shall be shared by agencies occupying such space as determined by the licensing agent.



8.720. Plans, changes in state property, notice to licensing agent, when--objection procedure, effect.

8.720. Each department, agency and institution of the state shall provide notice to the licensing agent of its plans for occupation, acquisition, renovation or relocation of property adequate to permit the licensing agent to determine whether such property includes a satisfactory site or sites for a vending facility. The licensing agent may notify, in writing, the department, agency or institution of objections to its proposed occupation, acquisition, renovation or relocation within ten days of receipt of notification by the department, agency or institution. The licensing agent and the department, agency or institution shall consult and try to reach a mutually satisfactory agreement. If agreement is not reached within thirty days the licensing agency may seek review by the board of public buildings of the proposed occupation, acquisition, renovation or relocation. The board of public buildings shall refuse to grant permission to the department, agency or institution to proceed with the occupation, location, acquisition, renovation or relocation if location of vending facilities is feasible and not included. The board of public buildings shall act within thirty days; if it does not, the proposed occupation, acquisition, renovation or relocation shall be deemed disapproved.



8.725. Sites for vending facilities required, exception--satisfactory site defined--not applicable to certain existing operations.

8.725. 1. After January 1, 1982, no department, agency or institution of this state shall undertake to acquire by ownership, rent or lease, or to otherwise occupy, in whole or in part, any property unless such property includes a satisfactory site or sites for the location and operation of a vending facility by a blind person or that, if a building is to be constructed, substantially altered or renovated, or, in the case of a building that is already occupied on such date by such department, agency or institution, is to be substantially altered or renovated for use by such department, agency or institution, the design for such construction, substantial alteration or renovation includes a satisfactory site or sites for the location and operation of a vending facility by a blind person.

2. The provisions of this section shall not apply when the number of people using the property is or will be insufficient to support a vending facility.

3. For the purpose of this section, the term "satisfactory site" means an area determined to have sufficient space, electrical and plumbing outlets, and such other facilities as the licensing agent may prescribe by rule for the location and operation of a vending facility by a blind person.

4. The provisions of this section shall not apply to existing employee-operated, nonprofit organizations operating vending facilities that include manual cafeteria operations on state property, nor shall this section be construed to require that such employee-operated, nonprofit organizations shall discontinue operating vending facilities that include manual cafeteria operations on state property as of September 28, 1981.



8.730. Income must be adequate to establish facility.

8.730. The licensing agent shall not cause or permit the establishment or placement of any blind vendor in a vending facility unless it is first determined that the facility produces or is likely to produce within a reasonable time an adequate net income for a blind vendor.



8.735. Licenses or permits to be issued without charge.

8.735. The blind vendor of each vending facility shall be subject to the provisions of any ordinance or order of the city or county in which the facility is located requiring a license or permit for the conduct of such business, but any such license or permit shall be issued free of charge to a blind person authorized to operate a vending facility by the licensing agent.



8.740. Health and sanitation regulations, exception, guide dogs permitted.

8.740. The blind vendor of each vending facility is subject to the provisions of any ordinance or order of the city or county in which the facility is located relating to sanitation or health standards for such facility; except that, blind persons who are authorized to operate vending facilities under the provisions of sections 8.700 to 8.745 may keep their guide dogs with them on the property while operating the vending facilities.



8.745. Hearings and review of decisions, procedure--appeals.

8.745. Any blind vendor who is dissatisfied with any action arising from the operation or administration of the provisions of sections 8.700 to 8.745 or with any decision of the licensing agent made pursuant to sections 8.700 to 8.745 shall seek review of the action or decision by the administrative hearing commission and shall have standing before the courts of this state to seek review of the action or decision after having sought review by the administrative hearing commission.



8.800. Definitions.

8.800. As used in sections 8.800 to 8.825, the following terms mean:

(1) "Builder", the prime contractor that hires and coordinates building subcontractors or if there is no prime contractor, the contractor that completes more than fifty percent of the total construction work performed on the building. Construction work includes, but is not limited to, foundation, framing, wiring, plumbing and finishing work;

(2) "Department", the department of natural resources;

(3) "Designer", the architect, engineer, landscape architect, builder, interior designer or other person who performs the actual design work or is under the direct supervision and responsibility of the person who performs the actual design work;

(4) "District heating and cooling systems", heat pump systems which use waste heat from factories, sewage treatment plants, municipal solid waste incineration, lighting and other heat sources in office buildings or which use ambient thermal energy from sources including temperature differences in rivers to provide regional heating or cooling;

(5) "Division", the division of design and construction;

(6) "Energy efficiency", the increased productivity or effectiveness of energy resources use, the reduction of energy consumption, or the use of renewable energy sources;

(7) "Gray water", all domestic wastewater from a state building except wastewater from urinals, toilets, laboratory sinks, and garbage disposals;

(8) "Life cycle costs", the costs associated with the initial construction or renovation and the proposed energy consumption, operation and maintenance costs over the useful life of a state building or over the first twenty-five years after the construction or renovation is completed;

(9) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(10) "Renewable energy source", a source of thermal, mechanical or electrical energy produced from solar, wind, low-head hydropower, biomass, hydrogen or geothermal sources, but not from the incineration of hazardous waste, municipal solid waste or sludge from sewage treatment facilities;

(11) "State agency", a department, commission, authority, office, college or university of this state;

(12) "State building", a building owned by this state or an agency of this state;

(13) "Substantial renovation" or "substantially renovated", modifications that will affect at least fifty percent of the square footage of the building or modifications that will cost at least fifty percent of the building's fair market value.



8.803. Financing of energy efficiency projects in state buildings, bond issues authorized, procedure.

8.803. The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125, RSMo, may authorize the sale of bonds or participate in other appropriate financing arrangements to fund energy efficiency projects in state buildings. All energy efficiency projects for state buildings proposed for funding by the environmental improvement and energy resources authority pursuant to sections 8.800 to 8.825 and the anticipated amount of the bond issues or other financing arrangement to fund such projects shall be specifically approved by the joint committee on capital improvements oversight within forty-five days of notification to the committee. If the committee does not meet within forty-five days, the projects shall stand approved.



8.805. Energy savings in state building projects beyond financing obligation, how deposited--criteria to be established for projected savings--report due when.

8.805. 1. For the first three years of each completed energy efficiency project for state buildings, to the extent that there are energy savings beyond payment of the financing obligation, required reserves and other expenses associated with project financing, one-half of the energy savings shall be placed in the energy analyses account, created in section 8.807, and one-half shall revert to the general revenue fund. The division, in conjunction with the department, shall establish criteria for determining projected savings from energy efficiency projects in state buildings. The division, in conjunction with all state agencies, shall establish criteria for determining the actual savings which result from a specific energy efficiency project.

2. Beginning January 15, 1997, and annually thereafter, the office of administration and the department of natural resources shall file a joint report to the house committee on energy and environment, the senate committee on energy and environment, or their successor committees, and the governor on the identification of, planning for and implementation of energy efficiency projects in state buildings.



8.807. Energy analyses account established, purpose, administration, account not to lapse into general revenue.

8.807. 1. The state treasurer shall establish, maintain and administer a special trust fund to be administered by the department and to be known as the "Energy Analyses Account", from which the department shall use moneys to carry out the energy analyses of state buildings pursuant to sections 8.815 and 8.817.

2. All moneys duly authorized and appropriated by the general assembly, all moneys received from federal funds, gifts, bequests, donations, any other moneys so designated, all moneys received pursuant to subsection 1 of section 8.805, and all interest earned on and income generated from moneys in the fund shall immediately be paid to and deposited in the energy analyses account.

3. The full balance, or any portion thereof, of the energy analyses account shall be available to be used by the department to carry out the activities required in sections 8.815 and 8.817, subject to appropriation.

4. Except as otherwise provided in sections 8.800 to 8.825, the provisions of section 33.080, RSMo, requiring the transfer of unexpended funds to the ordinary revenue funds of the state, shall not apply to funds in the energy analyses account.



8.810. State building construction or substantial renovation--analysis required, content--division of design and construction not to let contracts without considering--projection of energy savings required, when.

8.810. 1. In addition to all other requirements imposed by law, the director of the division shall require, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved, that a design professional submit an analysis which meets the design program's space and use requirements and reflects the lowest life cycle cost possible in light of existing commercially available technology. The analysis, using existing commercially available technology, shall include, but shall not be limited to, designs which use renewable energy sources, earth-sheltered construction, systems to recover and use waste heat, thermal storage heat pump systems, ambient thermal energy, district heating and cooling systems, devices to reduce water consumption, and plumbing systems to recover gray water for appropriate reuse.

2. The director of the division shall not let a contract after January 1, 1996, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved before completing an evaluation of the design documents and construction documents based upon life cycle cost factors and the minimum energy efficiency standard established in subsection 1 of section 8.812.

3. Any design documents submitted to the division under this section shall, in addition to any other requirements under law, include a projection of the energy savings that will result from the design features that are employed in order to comply with the minimum energy efficiency standard established in subsection 1 of section 8.812.



8.812. Minimum energy efficiency standards for state buildings established by rule--compliance required--exemption, when.

8.812. 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for construction of a state building over five thousand square feet, substantial renovation of a state building over five thousand square feet when major energy systems are involved or a building over five thousand square feet which the state or state agency considers for acquisition or lease. Such standard shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All design which is initiated on or after July 1, 2009, for construction of a state building over five thousand square feet or substantial renovation of a state building over five thousand square feet when major energy systems are involved or any building over five thousand square feet which the state or state agency considers for acquisition or lease after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.

3. The commissioner of the office of administration may exempt any building from the requirements of subsection 2 of this section:

(1) When compliance with the minimum energy efficiency standard may compromise the safety of the building or any of its occupants; or

(2) When the cost of compliance is expected to exceed the projected energy cost savings gained.



8.815. Voluntary work group of persons and interest groups with expertise in energy efficiency to be established, duties.

8.815. The department and the division shall establish a voluntary working group of persons and interest groups with expertise in energy efficiency, including, but not limited to, such persons as electrical engineers, mechanical engineers, builders, contractors, architects, landscape architects, interior designers, nonprofit organizations, persons affiliated with gas or electric utilities, and persons with expertise in solar and renewable energy forms. The voluntary working group shall advise the department on the development of the energy efficiency standard and shall assist the department in implementation of the standard by recommending, reviewing and coordinating education programs for designers, builders, businesses and other interested persons to facilitate incorporation of the standard into existing practices.



8.817. Analysis of all state buildings for energy efficiency, annual report due when--filed with whom.

8.817. The department shall analyze all state buildings for energy efficiency as funds become available, using criteria promulgated by the department by rule incorporating state-of-the-art technology. The results of the analyses shall be submitted by May fifteenth each year to the commissioner of administration, the governor and the general assembly until all state building analyses are completed. The results of the analysis of each state building shall be submitted to the state agency which owns or operates that state building as well.



8.820. Baseline for energy consumption and costs for all buildings owned or leased by state.

8.820. The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all buildings owned or leased by the state or a state agency to establish a baseline for energy consumption and expenditures in buildings owned or leased by the state or a state agency using existing data to the maximum extent possible.



8.823. Division to recommend energy efficiency projects.

8.823. The division shall recommend funding of energy efficiency projects in state buildings. The division shall use energy efficiency analyses provided by the department and review criteria established by the division with the purpose of achieving the maximum reduction in energy usage consistent with the constraints of prudent cost justification.



8.825. Department to provide energy efficiency practices information to persons in construction or maintenance of state buildings.

8.825. The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public buildings and state buildings.



8.830. Definitions.

8.830. For purposes of sections 8.830 to 8.851, the following terms mean:

(1) "Department", the department of natural resources;

(2) "Director", the director of the department of natural resources;

(3) "Division", the division of design and construction;

(4) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(5) "State building", a building owned or operated by the state, a state agency or department, a state college or a state university.



8.833. Bond issues authorized for energy efficiency and energy retrofitting projects in state buildings--priority assigned by office of administration.

8.833. The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125, RSMo, may authorize the sale of bonds and the expenditure of the proceeds from that sale for energy efficiency and energy retrofitting projects in state buildings as recommended by the office of administration. The office of administration shall determine the scope, content and priority of each project. The office of administration shall assign a priority to each project based on a ranking of the payback period and energy cost reduction.



8.835. (Repealed L. 2007 S.B. 613 Revision § A)



8.837. Minimum energy standard to be developed by rule for certain new or renovated state buildings.

8.837. 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for new and substantially renovated state buildings over five thousand square feet which shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All new or substantially renovated state buildings over five thousand square feet for which design of such construction or renovation is initiated on or after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.



8.840. Energy efficiency rating system to be provided by rule--rating system to be applied to all buildings before acquiring or leasing.

8.840. 1. The department shall establish, by rule, a state building energy efficiency rating system by July 1, 1994.

2. Each building considered for acquisition or lease by the state shall be rated by the department pursuant to the energy efficiency rating system provided in subsection 1 of this section. The division or state agency that proposes to operate the building shall consider and compare the energy efficiency rating and economic efficiency of each building under consideration before contracting for acquisition or lease.



8.843. Interagency advisory committee on energy cost reduction and savings, members, duties.

8.843. There is hereby established an interagency advisory committee on energy cost reduction and savings. The committee shall consist of the commissioner of administration, the director of the division of design and construction, the director of the department of natural resources, the director of the environmental improvement and energy resources authority, the director of the division of energy, the director of the department of transportation, the director of the department of conservation and the commissioner of higher education. The committee shall advise the department on the development of the minimum energy efficiency standard and state building energy efficiency rating system and shall assist the office of administration in implementing sections 8.833 and 8.835.



8.845. Division to compile data on energy consumption and costs and develop baseline use of data.

8.845. The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all state buildings to establish by July 1, 1994, a baseline for energy consumption and expenditures in state buildings using existing data to the maximum extent possible. The office of administration shall use these data when selecting and prioritizing projects pursuant to sections 8.833 and 8.835. The office of administration shall use energy efficiency analyses provided by the department and review criteria established by the division to develop its recommendations.



8.847. Department to make energy efficiency practices information available for construction, retrofitting and maintenance of state and public buildings.

8.847. The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public and state buildings. The division shall immediately adopt and implement those energy efficiency practices for the purchase and replacement of electrical and mechanical equipment where the simple energy savings payback period is five years or less.



8.849. Federal petroleum violation escrow fund to be used to fund projects.

8.849. The department shall authorize the use of available federal petroleum violation escrow funds for the administration of sections 8.830 to 8.851. Such funds may be used by the department, or by the office of administration if authorized by the department.



8.851. Quality of indoor air not to be sacrificed for increased energy efficiency.

8.851. No provision of sections 8.830 to 8.851 or any rule promulgated thereunder shall sacrifice the quality of indoor air in the pursuit of increased energy efficiency.



8.890. Access to public land for horse and mule use, no denial on certain trails and roads, exception.

8.890. Access to public land owned, managed, or funded by the state of Missouri for horse and mule use shall not be denied on trails and roads that are currently designated by the state as land upon which horses or mules can be ridden, except that access can be denied where conditions are not suitable because of public safety concerns, necessary maintenance, or for reasons related to the mission of the agency that owns or manages the land so long as a written statement is posted at the trailhead stating the cause and estimated duration of the closure. Nothing in this section shall cause horses or mules to be excluded from inclusion in the development of new trails on Missouri public lands.



8.900. Memorial for workers killed or disabled on the job--committee created, members, qualifications--fund established, investment, fund not to lapse into general revenue.

8.900. 1. A permanent memorial for workers who were killed on the job in Missouri or who suffered an on-the-job injury that resulted in a permanent disability shall be established and located on the grounds of the state capitol. The memorial shall be of a design selected by a competition organized by the "Workers Memorial Committee" which is hereby created. The workers memorial committee shall be composed of the members of the board of public buildings, or their designees, two members of the house of representatives, one from each political party, selected by the speaker of the house, and two members of the senate, one from each political party, selected by the president pro tem of the senate. The members of the committee shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of their official duties for the committee.

2. There is hereby established in the state treasury the "Workers Memorial Fund". Gifts, grants and devises may be deposited in the workers memorial fund. Notwithstanding the provisions of section 33.080, RSMo, moneys in the fund shall not revert to general revenue. The state treasurer shall invest the moneys from the fund in the same manner as other state funds are invested. Interest accruing to the fund shall be deposited in the fund and shall not be transferred to the general revenue fund.



8.910. Alex M. Petrovic Reading Room designated at a building of the Missouri State Archives.

8.910. The secretary of state shall designate a reading room in one of the buildings comprising the Missouri state archives as the "Alex M. Petrovic Reading Room" in honor and recognition of Missouri state representative Alex M. Petrovic who introduced House Bill No. 294 in the seventy-third general assembly which, upon its passage and approval, established the division of records management and archives services in the secretary of state's office and created the Missouri state archives.



8.912. Designates the department of agriculture building as the "George Washington Carver Building".

8.912. The state office building for the department of agriculture located at 1616 Missouri Boulevard in Jefferson City shall be designated as the "George Washington Carver Building" in honor of George Washington Carver who was a trailblazer in the field of agricultural science, technology, and philanthropy.



8.922. United States and state flags flown on state property, manufacture in United States required.

8.922. Any Missouri or American flag flown on state property located in Missouri shall be manufactured in the United States of America.






Chapter 9 Public Holidays

9.010. Public holidays.

9.010. The first day of January, the third Monday of January, the twelfth day of February, the third Monday in February, the eighth day of May, the last Monday in May, the fourth day of July, the first Monday in September, the second Monday in October, the eleventh day of November, the fourth Thursday in November, and the twenty-fifth of December, are declared and established public holidays; and when any of such holidays falls upon Sunday, the Monday next following shall be considered the holiday. There shall be no holiday for state employees on the fourth Monday of October.

Prior revisions: 1929 § 14222; 1919 § 5848; 1909 § 6701



9.020. Designation of certain holidays.

9.020. In each year the third Monday of January is known as "Martin Luther King Day" and the twelfth day of February is known as "Lincoln Day" and the thirteenth day of April is known as "Jefferson Day" and the second Monday in October is known as "Columbus Day".



9.030. Governor to proclaim Jefferson Day.

9.030. The governor shall annually issue a proclamation setting apart April thirteenth as "Jefferson Day", and recommending that it be observed by the people with appropriate exercises in the public schools and otherwise to the end that the memory of the public service and the humanitarian principles of Thomas Jefferson may be perpetuated.



9.035. May 8, Truman Day.

9.035. The governor shall issue annually a proclamation setting apart the eighth day of May as "Truman Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Harry S Truman, the thirty-third president of the United States, a distinguished public servant and the only Missourian ever to be elected to this high office.



9.040. Missouri Day, date of--how observed.

9.040. The third Wednesday of October of each year is known and designated as "Missouri Day" and is set apart as a day commemorative of Missouri history to be observed by the teachers and pupils of schools with the appropriate exercises. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to the methodical consideration of the products of the mines, fields, and forests of the state and to the consideration of the achievements of the sons and daughters of Missouri in commerce, literature, statesmanship, science and art, and in other departments of activity in which the state has rendered service to mankind.

Prior revisions: 1929 § 14226; 1919 § 5852



9.050. May 1, Law Day.

9.050. In order to rededicate Missourians to the principles of the democratic form of government; to emphasize that ours is a government of law and not of men; and to further our philosophy that, "The Welfare of the People shall be the Supreme Law", May first of each year shall be designated as "Law Day U.S.A." It is not the purpose of this section to declare another legal holiday, but a day to solemnly declare allegiance to the principles of democracy, and respect for law.



9.060. June 14, Flag Day.

9.060. The governor shall annually issue a proclamation setting apart June fourteenth as "Flag Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect to the flag of the United States of America.



9.070. April 9, Prisoners of War Remembrance Day.

9.070. April ninth of every year shall be known and designated as "Prisoners of War Remembrance Day". It shall be a day on which to commemorate the sacrifices of those persons who suffered captivity in foreign lands while in the service of their country. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of prisoners of war remembrance day to solemn contemplation on the plight of the men and women of this country who have been held prisoners of war.



9.072. POW/MIA Recognition Day observed, when.

9.072. The third Friday of September of each year shall be known and is designated as "POW/MIA Recognition Day", and is set apart as a day acknowledging with special gratitude and profound respect those who paid for our freedom with their own freedom, and as a day for remembering with deep sorrow those whose fate has never been resolved. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to solemn contemplation on the plight of those Americans who were held, and those who may still be held, as prisoners of war throughout our history and who endured the indignities and brutality of captivity without surrendering their devotion to duty, honor and country, and to remembering with compassion and concern the families who persevere in their quest to know the fate of their missing loved ones. The state of Missouri reaffirms its commitment to continue efforts to obtain the fullest possible accounting for every American, especially every Missourian, missing in service to our country, and pledge to their families to search unceasingly for information about those who have died and those whose remains have not been recovered.



9.074. Silver Star Families of America Day designated on May 1st.

9.074. May first of every year shall be known and designated as "Silver Star Families of America Day". It shall be a day on which to honor the wounded soldiers of this state and the efforts of the Silver Star Families of America to honor the wounded members of the United States armed forces. The Silver Star Families of America has worked tirelessly since its inception to distribute silver star banners, flags, and care packages to wounded service members and their families to ensure that the people of this state and nation remember the blood sacrifice made by those service members.



9.080. Korean War Veterans Day, how observed.

9.080. In recognition of the courage and unwavering patriotism of those valiant men and women of the armed forces of the United States who served during the Korean War, July twenty-seventh of each year is hereby designated as "Korean War Veterans Day". The governor is authorized and requested to issue a proclamation each year calling upon the people of the state of Missouri to honor the men and women of the armed forces of the United States who fought for their country during the Korean War, and to observe that day with appropriate honors, ceremonies and prayers.



9.100. Arbor Day to be first Friday in April, how observed.

9.100. The first Friday in April of each year is hereby set apart as Arbor Day for this state, and all communities, state agencies, schools, youth groups and commercial interests are requested to observe the same by encouraging the planting of trees, shrubs, and flowers. Each planting shall benefit the air, water, soil, wildlife and human habitation, and the day should be marked by ceremonies or dedications to remind Missouri citizens of the importance of trees in cities and forests in the state.

(Source: RSMo 1959 § 163.040; L. 1963 p. 200 § 11-7)



9.105. Bird appreciation day observed, when.

9.105. The twenty-first of March shall be designated as "Bird Appreciation Day" to be observed by elementary and secondary schools, cities, state agencies and civic organizations with activities designed to enhance the knowledge and appreciation of Missouri birds.



9.110. Pearl Harbor Remembrance Day designated.

9.110. 1. December seventh of every year shall be known and designated as "Pearl Harbor Remembrance Day". It shall be a day on which to commemorate the sacrifice of more than two thousand citizens of the United States who were killed and more than one thousand citizens who were wounded when the Imperial Japanese Navy and Air Force attacked units of the armed forces of the United States stationed at Pearl Harbor, Hawaii. The teachers and students of this state shall observe this day with appropriate exercises. All citizens of this state are requested to devote some portion of Pearl Harbor Remembrance Day to solemn contemplation of the selfless sacrifice made by those who gave their lives for their country in the attack on Pearl Harbor on December 7, 1941.

2. All agencies of this state and all political subdivisions of this state shall fly the flag of the United States at half-staff each December seventh in honor of the individuals who died as a result of their service at Pearl Harbor.



9.115. Patriots Day, date of--how observed.

9.115. April nineteenth of every year shall be known and designated as "Patriots Day". It shall be a day on which to commemorate the day of the "shot heard 'round the world" and the beginning of the American Revolution. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of patriots day to solemn contemplation on the selfless sacrifice made by those who fought and gave their lives for our nation's independence.



9.120. May 15, Peace Officers Memorial Day.

9.120. May fifteenth of every year shall be known and designated as "Missouri's Peace Officers Memorial Day". It shall be a day on which to commemorate the sacrifices of the federal, state, county and municipal peace officers who have been killed or disabled in the performance of their duties. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on Missouri's peace officers memorial day.

Effective 5-8-96



9.130. Emergency Services Day observed, when.

9.130. The eleventh day of September of each year shall be known as "Emergency Services Day" and shall be set apart as a day of acknowledging, with special gratitude and profound respect, all public safety personnel, including police, firefighters, ambulance personnel, emergency dispatchers, and corrections officers. The people of this state and all of its political subdivisions are hereby requested to:

(1) Devote some part of such day to recognizing their respective public safety personnel;

(2) Make an effort to urge the citizens of their communities to cooperate with police agencies in the reporting of crimes; and

(3) Cooperate with fire agencies by checking their smoke detectors to assure that such detectors are functional.



9.132. Emergency Personnel Appreciation Day, date of--how observed.

9.132. September eleventh of every year shall be known and designated as "Emergency Personnel Appreciation Day". It shall be set apart as a day of acknowledging, with special gratitude and profound respect, all emergency personnel, including police, firefighters, ambulance personnel, and emergency dispatchers. All citizens of this state are requested to devote some portion of emergency personnel appreciation day to recognition and solemn contemplation of the sacrifices undertaken by emergency personnel in performance of their duties.



9.134. United States flag and state flag to be flown at half-staff on September eleventh.

9.134. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on each September eleventh in honor of the individuals who died as a result of the terrorist attacks against the United States on September 11, 2001.



9.135. United States flag and state flag to be flown at half-staff when a Missouri resident in the military dies in the line of duty.

9.135. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings for one full day whenever a Missouri resident, who was a resident at the time of enlistment in military service or at time of death, is killed in the line of duty during service in the military forces of this state or the United States. The Missouri veterans commission shall make ongoing reasonable efforts to determine if any residents have been killed in the line of duty, and shall notify the governor of any such death. The governor, who shall determine the day on which the resident shall be honored, shall then notify the office of administration.



9.136. POW/MIA flag, display of encouraged on certain dates.

9.136. All government buildings, businesses, and citizens of the state of Missouri are encouraged to display the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the armed forces of the United States who were prisoners of war or missing in action, on Memorial Day, the Fourth of July, September eleventh, and Veterans Day.



9.138. Math, engineering, technology and science week designated--governor to proclaim.

9.138. The governor shall annually issue a proclamation setting apart the first week of March as "Math, Engineering, Technology and Science (METS) Week", and recommending to the people of the state that the week be appropriately observed through activities that will result in an increased awareness of the importance of advancing community interest in math, engineering, technology, and science programs, and promote METS careers statewide in order to advance Missouri's workforce. The proclamation shall also recommend that the week be observed with appropriate activities in public schools. Public and private involvement in METS week demonstrates that fostering and encouraging interest in the sciences is a major factor in determining growth and success in school and will help students develop a focus on technology-based careers after graduation.



9.139. Parent and Family Involvement in Education Week to be designated annually, when.

9.139. The governor shall annually issue a proclamation setting apart the second week of September as "Parent and Family Involvement in Education Week", and recommending to the people of the state that the week be appropriately observed through activities that will bring about an increased awareness of the importance and benefits of parent and family involvement in education and encourage greater involvement of parents and families in their children's education, both in the school and in the home. The parent and family involvement in education week recognizes that parent and family involvement in a child's education is a major factor in determining success in school, regardless of the socio-economic status, race, or ethnic background of the family, or the education level of the parents.



9.140. Missouri Lifelong Learning Month observed, when.

9.140. The governor shall annually issue a proclamation making the month of February "Missouri Lifelong Learning Month", and recommending that it be observed by the people with appropriate activities in the public schools and otherwise to promote public awareness of the importance of ongoing education throughout each person's lifetime.



9.141. Bill of Rights Day established.

9.141. December fifteenth is hereby established as the "Bill of Rights Day" in Missouri to provide an opportunity for the people of Missouri to reflect upon the meaning, importance and uniqueness of this document. The people of the state, offices of government, and all civic organizations in the state are requested to devote a part of the day to the bill of rights. The bill of rights should be read in public schools and the day should be remembered with appropriate exercises. The bill of rights should be read in all courtrooms that meet or convene and the bill of rights shall be read in both chambers of the general assembly on the first legislative day after bill of rights day.



9.160. Alzheimer's Awareness Day proclaimed, when.

9.160. The governor shall annually issue a proclamation setting apart the second Tuesday of March as "Alzheimer's Awareness Day", and recommending to the people of the state that the day be appropriately observed through activities which will increase awareness of Alzheimer's disease and related dementias.



9.161. Emancipation Day established.

9.161. 1. June nineteenth, known as Juneteenth, of each year shall be known and is designated as "Emancipation Day" to provide an opportunity for the people of Missouri to reflect upon the United States of America's passion for freedom as exemplified in the Constitution of the United States, the Bill of Rights, and the Emancipation Proclamation, and to reflect upon the significance and particularity of the Emancipation Proclamation and its role in ending slavery in the United States. To celebrate that Juneteenth commemorates the spirit and quest of African-American freedom emphasizing education, art, and intellectual achievement, through reflection, rejoicing, and manifestation of a more substantive economic and just citizenry, the people of the state, offices of government, and all educational, commercial, political, civic, religious, and fraternal organizations in the state are requested to devote some part of the day to remember the proclamation that began the full realization for all people in the United States of the self-evident truth, as stated in the Declaration of Independence of the United States, that all men are created equal, by:

(1) Celebrating the abolishment of slavery, accomplished by ratification of the thirteenth amendment to the Constitution of the United States, as the former slaves celebrated on June 19, 1865, upon learning the message of freedom from Major General Gordon Granger of the Union Army in Galveston, Texas, which celebration, known as "Juneteenth", is the oldest known celebration of the ending of slavery; and

(2) Reaffirming their commitment to achieving equal justice and opportunity for all citizens.

2. There is hereby established the "Missouri Juneteenth Heritage and Jazz Festival and Memorial". Any funds appropriated by the general assembly for this event shall be used to establish a statewide festival and monument to commemorate the struggles and hardships endured by those who had been enslaved.



9.163. Rosa Parks Day to be proclaimed annually on February fourth.

9.163. The governor shall issue annually a proclamation setting apart the fourth day of February as "Rosa Parks Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Rosa Parks, an African-American woman who refused to give up her bus seat to a white man, an act of defiance that opened a decisive chapter in the civil rights movement in the United States.






Chapter 10 State Emblems

10.010. Official state bird.

10.010. The native "bluebird" (Sialia Sialis) is selected for and shall be known as the official bird of the state of Missouri.

Prior revision: 1929 § 14314



10.012. Bobwhite quail, official state game bird.

10.012. The "bobwhite quail" (Colinus virginianus) is selected for and shall be known as the official game bird of the state of Missouri.



10.020. Flag, official--design of--original design--where kept.

10.020. The official flag of the state of Missouri is rectangular in shape and its vertical width is to the horizontal length as seven is to twelve. It has one red, one white and one blue horizontal stripe of equal width; the red is at the top and the blue at the bottom. In the center of the flag there is a band of blue in the form of a circle enclosing the coat of arms in the colors as established by law on a white ground. The width of the blue band is one-fourteenth of the vertical width of the flag and the diameter of the circle is one-third of the horizontal length of the flag. In the blue band there are set at equal distances from each other twenty-four five-pointed stars. The original copy of the design shall be kept in the office of the secretary of state. The flag shall conform to the design set out on page xxx, RSMo.

Prior revisions: 1929 § 14313; 1919 § 11609

CROSS REFERENCE:

Flag desecration, penalty, RSMo 578.095



10.030. State floral emblem.

10.030. The hawthorn, the blossom of the tree commonly called the "red haw" or "wild haw" and scientifically designated as crataegus, is declared to be the floral emblem of Missouri, and the state department of agriculture shall recognize it as such and encourage its cultivation on account of the beauty of its flower, fruit and foliage.

Prior revision: 1929 § 14315



10.040. State arboreal emblem.

10.040. The flowering dogwood scientifically designated as Cornus Florida L. is declared to be the arboreal emblem of Missouri and the state department of agriculture shall recognize it as the official state tree and encourage its cultivation on account of the beauty of its flower and foliage.



10.045. State lithologic emblem.

10.045. The rock "mozarkite" is the official rock and lithologic emblem of Missouri.



10.047. State mineral.

10.047. The mineral "galena" is the official mineral of Missouri.



10.050. State song.

10.050. The song "Missouri Waltz", arranged by Frederick Knight Logan from a melody by John Valentine Eppel, with lyrics by J. R. Shannon, is the official state song of Missouri.



10.060. Seal of state--device.

10.060. The device for an armorial achievement for the state of Missouri is as follows: Arms, parted per pale, on the dexter side; gules, the white or grizzly bear of Missouri, passant guardant, proper on a chief engrailed; azure, a crescent argent; on the sinister side, argent, the arms of the United States, the whole within a band inscribed with the words "UNITED WE STAND, DIVIDED WE FALL". For the crest, over a helmet full-faced, grated with six bars; or, a cloud proper, from which ascends a star argent, and above it a constellation of twenty-three smaller stars, argent, on an azure field, surrounded by a cloud proper. Supporters on each side, a white or grizzly bear of Missouri, rampant, guardant proper, standing on a scroll, inscribed with the motto, "Salus populi suprema lex esto", and under the scroll the numerical letters MDCCCXX. And the great seal of the state shall be so engraved as to present by its impression the device of the armorial achievement aforesaid, surrounded by a scroll inscribed with the words, "THE GREAT SEAL OF THE STATE OF MISSOURI", in roman capitals, which seal shall be in a circular form and not more than two and a half inches in diameter.

Prior revisions: 1929 § 14312; 1919 § 11608; 1909 § 11180



10.070. State insect.

10.070. The native "honey bee", scientifically designated as apis mellifera, is selected for and shall be known as the official insect of the state of Missouri.



10.080. State musical instrument.

10.080. The fiddle is selected for and shall be known as the official musical instrument of the state of Missouri.



10.090. State fossil.

10.090. The fossilized remains of Crinoidea, scientifically designated as Delocrinus Missouriensis, is declared to be the official state fossil of Missouri.



10.095. State dinosaur.

10.095. The Hypsibema missouriensis dinosaur is hereby selected for, and shall be known as, the official dinosaur of the state of Missouri.



10.100. State tree nut--black walnut.

10.100. The nut produced by the black walnut tree (Juglans nigra) known as the "Eastern Black Walnut", is selected for and shall be known as the official tree nut of the state of Missouri.



10.110. Official animal.

10.110. The Missouri Mule, known for its strength, hardiness, intelligence and even temper, is selected for and shall be known as the official animal of the state of Missouri.



10.120. State folk dance.

10.120. 1. As used in this section, the term "square dance" means an American folk dance which is called, cued or prompted to the dancers and includes square, rounds, clogging, contra, line and heritage dances.

2. The dance commonly known and referred to as the "Square Dance" is selected for and shall be known as the "American Folk Dance of the State of Missouri".



10.125. Crayfish, official state invertebrate.

10.125. The crayfish, also called crawfish and crawdad, is selected for, and shall be known as, the official invertebrate of the state of Missouri.



10.130. Paddlefish state aquatic animal.

10.130. The paddlefish or spoonbill, scientifically designated as Polyodon spathula, is hereby selected for, and shall be known as, the official aquatic animal of the state of Missouri.



10.135. Channel catfish state fish.

10.135. The channel catfish, scientifically designated as Ictalurus punctatus, is hereby selected for, and shall be known as, the official fish of the state of Missouri.



10.140. Missouri Fox Trotting Horse, official state horse.

10.140. The Missouri Fox Trotting Horse is hereby selected for, and shall be known as, the official state horse of the state of Missouri.



10.141. Purple martin capital of the state, city of Adrian.

10.141. The city of Adrian is declared to be and shall be known as the purple martin capital of the state of Missouri.



10.150. Big bluestem, official state grass.

10.150. The Missouri native grass (Andropogon gerardii) known as "Big Bluestem" is selected for, and shall be known as, the official grass of the state of Missouri.



10.160. State grape.

10.160. The Norton/Cynthiana grape, designated as Vitis aestivalis, is hereby selected for, and shall be known as, the official state grape of the state of Missouri.



10.170. State amphibian--North American bullfrog.

10.170. The North American Bullfrog, scientifically designated as Rana catesbeiana, is selected for and shall be known as the official amphibian of the state of Missouri.



10.175. Three-toed box turtle, official state reptile.

10.175. The three-toed box turtle, scientifically designated as Terrapene carolina triunguis, is selected for and shall be known as the official reptile of the state of Missouri.



10.180. Ice cream cone, official dessert.

10.180. The ice cream cone is selected for and shall be known as the official dessert of the state of Missouri.






Chapter 11 Missouri Manual and Official Publications

11.010. Official manual.

11.010. The official manual, commonly known as the "Blue Book", compiled and published by the secretary of state is the official manual of this state, and it is unlawful for any officer or employee of this state, or any board, or department or any officer or employee thereof, to cause to be printed, at state expense, any duplication or rearrangement of any part of the manual. It is also unlawful for the secretary of state to publish, or permit to be published in the manual any duplication, or rearrangement of any part of any report, or other document, required to be printed at the expense of the state which has been submitted to and rejected by him as not suitable for publication in the manual.

Prior revision: 1929 § 13808



11.020. State manual--number of copies--contents--distribution.

11.020. The secretary of state shall biennially, as soon as practicable after the organization of each general assembly, prepare and publish forty thousand copies of the Missouri manual, to contain historical, official, political, statistical and other information in regard to the national and state governments, such as is found in the manuals of 1907 and 1908. The manuals shall be distributed by the secretary of state, to the members of the general assembly, the state, judicial and county officers, each high school and each elementary school within the state and to the newspapers of the state and the surplus volumes shall be distributed throughout the state upon proper applications made therefor. Each member of the senate shall receive two hundred volumes and each member of the house of representatives shall receive one hundred volumes of the manual.

Prior revisions: 1929 § 13807; 1919 § 7078; 1909 § 8077



11.030. State manual information on state officers and employees.

11.030. There shall be published in the manual the name, salary and home or office address of every officer and employee of this state, and it is unlawful for any officer of this state to pay or authorize the payment of a salary to any appointee or employee until such person files with the secretary of state, for publication in the manual, the name, salary, and home or office address of the employee.

Prior revision: 1929 § 13809



11.040. State manual--determination of suitable material for.

11.040. Before any statistical or other general information is published in any official publication at state expense, the manuscript therefor shall be submitted to the secretary of state for his examination, and if he considers the same suitable material for publication in the official manual, he may prohibit the publication thereof in any other publication, or public document. If he considers the manuscript not suitable material for publication in the official manual, he shall stamp or endorse thereon, over his signature and the date of the endorsement "not suitable material for publication in the official manual" and thereafter, if there is no other legal objection thereto, and if the manuscript is not a duplication of any part of the official manual or any other official report or document, authorized to be printed at state expense, it may, if authorized by law, be printed in any official report or document published by the officer submitting same to the secretary of state for his approval or rejection.

Prior revision: 1929 § 13815



11.050. Official publications--filing of manuscripts.

11.050. The secretary of state shall file a copy of every manuscript, and a copy of the endorsement thereon, and the further notation indicating the name of the official publication, or document in which the same may legally be published.

Prior revision: 1929 § 13816



11.060. Official publications--reference to other publications.

11.060. If in the compilation of any report or official document, it is necessary to direct the attention of the reader to any matter published in any other official report, or document, of whatsoever office or department, covering any prior period, it shall be done by citing the report, or document, by its proper title and indicating the number of the page at which the matter may be found.

Prior revision: 1929 § 13818



11.070. Duplication of official publications unlawful.

11.070. It is unlawful for anyone to cause to be printed at state expense, any part, or any rearrangement of any part, of the official manual or any other public document required by law to be printed by any other department or office of this state.

Prior revision: 1929 §§ 13810, 13814, 13817



11.080. Other publications required by law not affected.

11.080. No provision of this chapter prevents or prohibits the publication in pamphlet form by any officer of this state charged with such duty of the law pertaining to corporations, roads, schools, or any other subject, when the publication thereof is specifically required by law.

Prior revision: 1929 § 13820



11.090. Inmates of penal and eleemosynary institutions--names not to be published.

11.090. It is unlawful to print in the report of any penal or eleemosynary institution in this state, the names of the persons received and confined therein, or discharged therefrom.

Prior revision: 1929 § 13819






Chapter 12 Acquisition of Land by United States Government

12.010. Consent given United States to acquire land by purchase for certain purposes--exceptions, when.

12.010. The consent of the state of Missouri is given in accordance with the seventeenth clause, eighth section of the first article of the Constitution of the United States to the acquisition by the United States by purchase or grant of any land in this state acquired for the purpose of establishing and maintaining post offices, internal revenue and other government offices, hospitals, sanatoriums, fish hatcheries, and land for reforestation, recreational and agricultural uses; but land acquired by eminent domain or condemnation for the purpose of reforestation, Native American/Indian gaming, recreational or agricultural uses shall only be acquired with statutory authorization of the general assembly. Land used exclusively for the erection of hospitals by the United States may also be acquired by condemnation.

Prior revisions: 1929 § 11072; 1919 § 6923; 1909 § 7927

CROSS REFERENCE:

United States granted authority to establish parks in the state, RSMo 95.525



12.020. Jurisdiction given with reservations.

12.020. The jurisdiction of the state of Missouri in and over all land acquired as provided in section 12.010 is granted and ceded to the United States so long as the United States owns the land; except that there is reserved to the state of Missouri, unimpaired, full authority to serve and execute all process, civil and criminal, issued under the authority of the state within the lands or the buildings.

Prior revisions: 1929 § 11073; 1919 § 6923; 1909 § 7927



12.025. Jurisdiction ceded to United States within Ozark National Scenic Riverways, and certain other property, exceptions.

12.025. 1. Jurisdiction concurrent with that of the state of Missouri in and over land which is now, or may hereafter be, owned and used by the United States as an honor farm in connection with the operation of a federal penitentiary is hereby ceded to the United States for so long as the United States shall own and so use the land.

2. Jurisdiction concurrent with that of the state of Missouri is hereby ceded to the United States within the area comprising the "Ozark National Scenic Riverways" for so long as this area is administered and maintained by the United States.

3. Provided that no part of this section shall apply to the White River watershed.

4. Provided further that no part of this section shall apply to the Osage and St. Francois River watersheds.



12.027. United States to have concurrent jurisdiction over crimes and offenses in certain national parks and historic sites.

12.027. 1. Concurrent legislative jurisdiction over crimes and offenses under the laws of the state is ceded to the United States over and within all the lands and lands acquired after August 28, 1996, dedicated to national park purposes in the following tracts:

(1) The George Washington Carver National Monument;

(2) The Jefferson National Expansion Memorial National Historic Site;

(3) The Wilson's Creek National Battlefield;

(4) The Harry S Truman National Historic Site; and

(5) The Ulysses S. Grant National Historic Site.

2. The concurrent jurisdiction ceded by subsection 1 of this section* is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

3. The governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States by and through its appropriate officials.

4. The state of Missouri retains concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by the provisions of this section.

*Words "of this section" do not appear in original rolls.



12.028. Governor may accept cession of jurisdiction in federal enclaves.

12.028. By appropriate executive order, the governor may accept on behalf of the state full or partial cession or retrocession of federal jurisdiction, criminal or civil, over any lands, except Indian lands, in federal enclaves within the state where such cession or retrocession has been offered by appropriate federal authority. An executive order accepting a cession or retrocession of jurisdiction shall be filed in the office of the secretary of state and in the office of the recorder of the county in which the affected real estate is located.



12.030. Consent given United States to acquire land by purchase or condemnation for certain purposes.

12.030. The consent of the state of Missouri is given, in accordance with the seventeenth clause, eighth section of the first article of the Constitution of the United States, to the acquisition by the United States by purchase, condemnation, or otherwise, of any land in this state as sites for customhouses, courthouses, post offices, arsenals, forts and other needful buildings required for military purposes.



12.040. Exclusive jurisdiction ceded to United States--reserving right of taxation and right to serve processes.

12.040. Exclusive jurisdiction in and over any land acquired as set out in section 12.030 or otherwise lawfully acquired and held for any of the purposes set out in section 12.030 by the United States, is ceded to the United States for all purposes, saving and reserving, however, to the state of Missouri the right of taxation to the same extent and in the same manner as if this cession had not been made; and further saving and reserving to the state of Missouri the right to serve thereon any civil or criminal process issued under the authority of the state, in any action on account of rights acquired, obligations incurred, or crimes committed in this state, outside the boundaries of the land but the jurisdiction ceded to the United States continues no longer than the United States owns the land and uses the same for the purposes set out in section 12.030.



12.050. United States may acquire areas of land or water necessary for migratory-bird reservations, when.

12.050. Consent of the state of Missouri is given to the acquisition by the United States by purchase, gift, devise or lease of such areas of land or water, or of land and water in Missouri as the United States deems necessary for the establishment of migratory-bird reservations in accordance with the act of Congress approved February 18, 1929, entitled "An Act to more effectively meet the obligations of the United States under the migratory-bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes", (16 U.S.C.A. § 715 et seq.) reserving, however, to the state of Missouri, full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection and control thereof by the United States under the terms of the act of Congress; but acquisition and the operation of any such areas are subject to the approval of the state conservation commission.

Prior revision: 1929 § 8315



12.070. Sums received from United States shall be expended, how.

12.070. All sums of money received from the United States under an act of Congress, approved May 23, 1908, being an act providing for the payment to the states of twenty-five percent of all money received from the national forest reserves in the states to be expended as the legislature may prescribe for the benefit of the public schools and public roads of the county or counties in which the forest reserve is situated (16 U.S.C.A. § 500) shall be expended as follows: Seventy-five percent for the public schools and twenty-five percent for roads in the counties in which national forests are situated. The funds shall be used to aid in maintaining the schools and roads of those school districts that lie or are situated partly or wholly within or adjacent to the national forest in the county. The distribution to each county from the proceeds received on account of a national forest within its boundaries shall be in the proportion that the area of the national forest in the county bears to the total area of the forest in the state, as of June thirtieth of the fiscal year for which the money is received.



12.080. County commission shall direct expenditures.

12.080. All sums of money received from the United States, or any department thereof under an act of Congress approved August 18, 1941, being an act providing for the payment to the several states of seventy-five percent of all moneys received for leases of land situated in the various states to which the United States owns fee simple title under the Flood Control Act of May 15, 1928, as amended and supplemented (33 U.S.C.A. § 701c-3), to be expended as the general assembly may prescribe for the benefit of the public schools and public roads of the county in which the government land is situated, or for defraying any of the expenses of county government in the county, including public obligations of levee and drainage districts for flood control and drainage improvements, or as provided by any acts of Congress authorizing the distribution of income or revenue from lands owned by the United States of America or any of its departments, bureaus or commissions or any agency of the United States of America, to states or counties or as provided by any amendments to those acts, shall be expended as the county commission of the county entitled to receive the funds directs in accordance with the provisions and regulations provided by the acts of Congress for distribution to states and counties.



12.090. Duty of commissioner of administration.

12.090. Within a reasonable time after receipt of the money from the federal government, the commissioner of administration shall cause a warrant to issue on the state treasurer payable to the county treasurer of each county as set forth in sections 12.070 and 12.080 which sum shall be paid out of the state treasury from the amounts received from the federal government pursuant to the acts of Congress. The county treasurer shall credit the funds in a special account, to be expended as provided in section 12.100.



12.100. County commission to use funds in maintaining schools and roads.

12.100. The county commission of each county receiving any such moneys shall use the funds to aid in maintaining the schools and roads and for defraying any of the expenses of the county in accordance with the provisions set forth in sections 12.070 and 12.080. The county commission shall allow to the school districts and for roads an amount based upon their respective levies equal to that which would ordinarily be allowed to them out of taxes from property owned by the United States if the property were privately owned before using any of the moneys for defraying other expenses of the county.






Chapter 14 Collection of United States Revenue

14.010. Notices of federal tax liens, filing--other federal liens on real property, filing.

14.010. 1. Notices of liens for internal revenue taxes payable to the United States of America and certificates discharging such liens shall be filed in the office of the recorder of deeds or in the office of the clerk of the circuit court as ex officio recorder of deeds of the county within which the property subject to the liens is situated.

2. Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of deeds of the county in which the real property subject to the liens is situated.

3. All federal lien notices, which under any act of Congress or any regulation adopted thereto are required to be filed in the same manner as notices of federal tax liens, shall be filed and discharged in accordance with the provisions of sections 14.010 to 14.040.

Prior revision: 1929 § 3227

Effective 6-16-88

Revisor's note: Sections 14.010 to 14.050 are similar to provisions of the Uniform Federal Tax Lien Registration Act.



14.020. Notices to be entered in federal tax lien index.

14.020. When a notice of such tax lien is filed, the recorder or clerk shall forthwith enter the same in an alphabetical federal tax lien index to be provided by the county commission, showing on one line the name and residence of the taxpayer named in such notice, the collector's serial number of such notice, the date and hour of filing and the amount of tax and penalty assessed. He shall file and keep all original notices so filed in numerical order in a file to be provided by the county commission and designated "federal tax lien notices".

Prior revision: 1929 § 3228



14.030. Certificate of discharge to be filed with notice.

14.030. When a certificate of discharge of any tax lien issued by the collector of internal revenue or other proper officer is filed in the office of the recorder or clerk where the original notice of lien is filed, said recorder or clerk shall enter the same with the date of filing in said federal tax lien index on the line where the notice of the lien so discharged is entered and permanently attach the original certificate of discharge to the original notice of lien.

Prior revision: 1929 § 3229



14.040. Compensation for filing and indexing.

14.040. The recorder shall receive three dollars for filing and indexing each notice of lien and one dollar and fifty cents for filing and indexing each certificate of discharge.

Prior revision: 1929 § 3230

Effective 7-1-97



14.050. Sections 14.010 to 14.050 passed to conform to section 3186, Revised Statutes of United States.

14.050. Sections 14.010 to 14.050 are passed for the purpose of authorizing the filing of notices of liens in accordance with the provisions of section 3186 of the Revised Statutes of the United States as amended by the act of March 4, 1913, 37 Statutes at Large, page 1016 (26 U.S.C.A. § 3672).

Prior revision: 1929 § 3231



14.060. Collectors of United State revenue may sue, where and with what effect.

14.060. Collectors of the United States revenue in this state may sue in the several courts of the state, in accordance with and within the limits of their respective jurisdictions, all persons who refuse or neglect to pay to the collectors the amount of revenue by them due and owing, according to the provisions of any act of the Congress of the United States, in the same manner and with the like effect as if the debts and obligations claimed and sued on were undertaken and contracted in this state, under the laws thereof.

Prior revisions: 1929 § 11746; 1919 § 2136; 1909 § 2699



14.070. Venue of actions for federal taxes or penalties.

14.070. Suits for the collection of the United States internal revenue, or for penalties for violating any of the provisions of an act of the Congress of the United States, entitled "An act to provide internal revenue to support the government and to pay the interest on the public debt" (or any amendments which may have been or may be made to said act) may be brought in the several courts of this state, in like manner and effect as suits under the laws of this state.

Prior revisions: 1929 § 11747; 1919 § 2137; 1909 § 2700









Title III — LEGISLATIVE BRANCH

Chapter 18 Energy Compact

18.060. Southern states energy compact.

18.060. The Southern States Energy Compact is enacted into law and entered into by this state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which said compact is substantially as follows:

(1) POLICY AND PURPOSE.--The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials and products within the context of a responsible regard for the environment, can assist substantially in the industrialization of the south and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of energy resources and facilities requires systematic encouragement, guidance and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well-being of the people of this region.

(2) BOARD.--

(a) There is hereby created an agency of the party states to be known as the southern states energy board (hereinafter called the board). The board shall be composed of three members from each party state designated or appointed in accordance with the law of the state which they represent* and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any less period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of the members from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

(e) The executive director, with approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for Social Security coverage in respect of old age and survivors' insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

(j) The board shall adopt by-laws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these by-laws, rules and regulations. The board shall publish its by-laws, rules and regulations in convenient form and shall also file a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

(3) FINANCES.--

(a) The board shall submit to the executive head or designated officer or officers of each state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the latest official decennial census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under subsection (2)(h), provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under subsection (2)(h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdiction adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

(4) ADVISORY COMMITTEES.--The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not to be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

(5) POWERS.--The board shall have the power to:

(a) Ascertain and analyze on a continuing basis the position of the south with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation and responsible use of energy and energy-related facilities, installations and products as part of a balanced economy and healthy environment.

(c) Collect, correlate and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of

1. Energy, environment, and application of energy, environmental, and related concerns to industry, medicine or education or the promotion or regulation thereof.

2. The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety and other standards, laws, codes, rules, regulations and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made in the case of Florida, through the Florida nuclear commission.

(i) Prepare, publish and distribute (with or without charge), such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest.

(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states to coordinate the nuclear environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic areas covered by this compact.

(6) SUPPLEMENTARY AGREEMENTS.--

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes, its duration and the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this act shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this act shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(7) OTHER LAWS AND REGULATIONS.--Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

(8) ELIGIBLE PARTIES, ENTRY INTO FORCE AND WITHDRAWAL.--

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Missouri, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(9) SEVERABILITY AND CONSTRUCTION.--The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

*Words "he represents" appear in original rolls.



18.065. Southern states energy board members, appointment, expenses.

18.065. The three members of the southern states energy board from the state of Missouri shall be the governor or his designee, one member of the senate appointed by the president pro tem of the senate, and one member of the house of representatives appointed by the speaker of the house of representatives. Any necessary expenses associated therewith shall be paid out of the funds appropriated to the respective appointing authority.



18.070. Supplemental agreements dependent upon appropriations--state agencies to cooperate with board.

18.070. 1. Any supplementary agreement entered into under paragraph (6) of the compact in section 18.060 requiring the expenditure of funds shall not become effective as to Missouri until the required funds are appropriated by the legislature.

2. The department, agencies and officers of this state and its subdivisions are authorized to cooperate with the board in the furtherance of any of its activities pursuant to the compact, provided such proposed activities have been made known to, and have the approval of the governor.






Chapter 21 General Assembly

21.010. Meeting of the general assembly.

21.010. The general assembly shall meet on the first Wednesday after the first Monday in January in the year 1971, and on the corresponding day in January every year thereafter; and at twelve o'clock of the day fixed by law for the convening of the legislature in odd-numbered years, the secretary of state, or, in case of his death, absence or inability to act, some other person designated by the governor shall call the house of representatives together and preside over its deliberations until a temporary organization is effected.

Prior revisions: 1929 § 11226; 1919 § 7101; 1909 § 8100



21.020. Joint meeting of senate and house, where held.

21.020. If by the laws or constitution of this state, a joint meeting of the senate and house of representatives is required, they shall assemble, with their clerks, on the day and at the hour agreed on for that purpose, in the hall of the house of representatives.

Prior revisions: 1929 § 11254; 1919 § 7137; 1909 § 8133



21.030. What officer shall preside--contempt--rules.

21.030. When assembled, the president of the senate shall preside, and the meeting shall be governed by the standing rules adopted for that purpose by the concurrence of both houses; they may punish any person, other than a member, for disorderly or contemptuous behavior in their presence, by fine and imprisonment, in the manner and to the extent either house may punish for like conduct before them by the constitution of this state.

Prior revisions: 1929 § 11255; 1919 § 7138; 1909 § 8134

CROSS REFERENCES:

General assembly, powers and duties, appointment of officers, Const. Art. III § 18

Lieutenant governor, ex officio president of senate, Const. Art. IV § 10

Signing of bills by presiding officers, Const. Art. III § 30

Tie vote for office, how decided, RSMo 115.517



21.040. Members of either house may be punished for contempt.

21.040. Any member of either house who is guilty of disorderly behavior in the presence of a joint meeting may be punished by the house of which he is a member, in the same manner as if the offense were committed in the presence of the house.

Prior revisions: 1929 § 11256; 1919 § 7139; 1909 § 8135

CROSS REFERENCE:

Powers of general assembly, Const. Art. III § 18



21.050. Presiding officer may order detention of person disturbing meeting.

21.050. If any person, whether a member or not, is guilty of any disorder in the presence of either house, or a committee of the whole of either house, or in joint meeting of both houses, while in session, the presiding officer of the house or joint meeting, or chairman of the committee of the whole, may order the person into custody; and the sergeant at arms or the doorkeeper shall immediately take the person into custody and detain him until the further order of the house, joint meeting or the house to which the committee of the whole belongs.

Prior revisions: 1929 § 11257; 1919 § 7140; 1909 § 8136

CROSS REFERENCE:

Powers of general assembly to punish for contempt, Const. Art. III § 18



21.060. Majority necessary to a choice in elections.

21.060. In all elections made by either house, or by joint vote of both houses, the vote of a majority of the members present is necessary to a choice. When an election is by joint vote, the president of the senate shall grant the person elected a certificate, which, in all cases where a commission is required, is sufficient to authorize the granting of a commission.

Prior revisions: 1929 § 11264; 1919 § 7146; 1909 § 8142



21.070. Qualifications of senators.

21.070. Each senator shall be thirty years of age, and next before the day of his election shall have been a voter of the state for three years and a resident of the district which he is chosen to represent for one year, if such district shall have been so long established, and if not then of the district or districts from which the same shall have been taken.

Prior revisions: 1929 § 11227; 1919 § 7102; 1909 § 8101

CROSS REFERENCE:

Senators, qualifications of, Const. Art III § 6



21.080. Qualifications of representatives.

21.080. Each representative shall be twenty-four years of age, and next before the day of his election shall have been a voter for two years and a resident of the county or district which he is chosen to represent for one year, if such county or district shall have been so long established, and if not then of the county or district from which the same shall have been taken.

Prior revisions: 1929 § 11228; 1919 § 7103; 1909 § 8102

CROSS REFERENCE:

Representatives, qualifications of, Const. Art. III § 4



21.090. Vacancy, how filled.

21.090. If any member elected to either house of the general assembly resigns in the recess thereof, he shall address and transmit his resignation, in writing, to the governor; and when any member resigns during any session, he shall address his resignation, in writing, to the presiding officer of the house of which he is a member, which shall be entered on the journal; in which case, and in all cases of vacancies happening, or being declared, during any session of the general assembly, by death, expulsion or otherwise, the presiding officer of the house in which the vacancy happens shall immediately notify the governor thereof.

Prior revisions: 1929 § 11233; 1919 § 7108; 1909 § 8107



21.110. Governor shall issue writs of election, when.

21.110. If the governor receives any resignation or notice of vacancy, or if he is satisfied of the death of any member of either house, during the recess, he shall, without delay, issue a writ of election to supply the vacancy.

Prior revisions: 1929 § 11234; 1919 § 7109; 1909 § 8108

CROSS REFERENCE:

Writs of election to fill vacancies, Const. Art. III § 14



21.120. Writs of election, how directed.

21.120. If any vacancy happens in the senate, for a district composed of more than one county, the writ of election shall be directed to the election authority of the county first named in the report establishing the district; and if the vacancy happens in a senatorial district, which has been divided or altered after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the county first named in the old district and if any vacancy happens in either house, for any county which has been divided after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the old county.

Prior revisions: 1929 § 11235; 1919 § 7110; 1909 § 8109



21.130. Duty of election authority on receipt of writ.

21.130. The election authority to whom any writ of election is delivered shall cause the election to supply the vacancy to be held within the limits composing the county or district at the time of the next preceding general election, and shall issue its proclamation or notice for holding the election accordingly, and transmit a copy thereof, together with a copy of the writ, to* the election authority of each of the counties within which any part of the old county or district lies, who shall cause copies of the notice to be put up, and the election to be held accordingly, in the parts of their respective counties as composed a part of the old county or district for which the election is to be held, at the last preceding general election; and the returns shall be made and the certificate of election granted in all things as if no division had taken place.

Prior revisions: 1929 § 11236; 1919 § 7111; 1909 § 8110

*Word "to" not in original rolls.

CROSS REFERENCE:

Notice of election, RSMo 115.127



21.140. Compensation of members--additional compensation of officers--mileage allowance.

21.140. Each senator and representative shall receive from the treasury an annual salary of eighteen thousand seventy-eight dollars plus any salary adjustment provided pursuant to section 105.005, RSMo. The speaker of the house and the president pro tem of the senate shall each receive as additional annual compensation the amount of two thousand five hundred dollars, and the speaker pro tem of the house and the majority and minority floor leaders of the house and senate shall each receive as additional annual compensation the amount of one thousand five hundred dollars. Upon certification by the president and secretary of the senate and by the speaker and clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall audit and the state treasurer shall pay such compensation. Senators and representatives shall receive, weekly, a mileage allowance as provided by law for state employees, in going to their place of meeting in Jefferson City from their place of residence, and returning from their place of meeting in Jefferson City to their place of residence while the legislature is in session, on the most usual route, if the senator or representative does travel to Jefferson City during that week.

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



21.145. Member's daily expense allowance--when paid.

21.145. Each senator or representative shall be reimbursed from the state treasury for actual and necessary expenses in an amount equal to eighty percent of the federal per diem established by the Internal Revenue Service for Jefferson City for each day on which the journal of the senate or house, respectively, shows the presence of such senator or representative. Upon certification by the president and secretary of the senate and by the speaker and chief clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall approve and the state treasurer shall pay monthly such expense allowance.



21.150. Legislative employees--compensation, how set--rejection of rates by legislature, effect of.

21.150. 1. Within five days after September 28, 1973, and on December fifteenth of each even-numbered year thereafter, the accounts committee of the house of representatives and the accounts committee of the senate shall establish rates of pay for secretary and assistant secretary of the senate, the chief clerk and assistant chief clerk of the house, the engrossing clerks, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and all other stenographic, clerical or administrative and technical employees of both houses. Such rates of pay shall be the same as the established rate of pay for persons employed under the direction and established policies of the personnel division of the office of administration for comparable duties. Such rates of pay shall not be established until the accounts committee has examined the rates of pay for the various categories then in effect within the personnel division of the office of administration. Such rates of pay shall become effective for those employees, initially, on September 28, 1973, and on the fifteenth day of January of each odd-numbered year thereafter unless a majority of both houses shall by concurrent resolution reject such rates of pay, initially, within ten legislative days after September 28, 1973, or by the January fifteenth next following each establishment thereafter. If rejected the new rates of pay shall not be paid and the rates of pay last recommended by the personnel division shall be continued as if a new rate had not been set until a different rate is established as provided in this section.

2. If the rates of pay initially set as provided in this section are rejected, the secretary of the senate and the chief clerk of the house of representatives shall each receive not to exceed fifteen dollars per day compensation for his services during a session of the general assembly. The assistant secretary, assistant chief clerk, the engrossing clerks*, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and for all other stenographic, clerical or administrative and technical employees of both houses shall not exceed fourteen dollars per day.

Prior revisions: 1929 §§ 11238, 11239; 1919 §§ 7113, 7114; 1909 §§ 8112, 8113

*Word "clerk" appears in original rolls.



21.155. Legislative employees, number, how determined.

21.155. 1. The accounts committee of the senate and the accounts committee of the house of representatives shall each, on January fifteenth of each year, set the total number of employees for their respective houses, taking into account the rates of pay set as provided in section 21.150 and the appropriations made therefor.

2. During any session of a general assembly, each representative may employ one stenographer or secretary, and the remainder of the officers and employees of the house of representatives, except the elective officers thereof, shall be selected or appointed by the members of the majority party of the house of representatives.

3. During any session of a general assembly, each senator may employ one stenographer or secretary, and the accounts committee of the senate, as provided in this section, may employ and assign such other employees as may be necessary for the operation of the senate.

4. The senate and house of representatives may each, by resolution, continue in employment at their regular salaries, such number of efficient employees of each body after any adjournment of a regular session or sine die adjournment of the general assembly as may be necessary for operation of their respective houses, and the resolutions shall also set the terms of such employment. All employees assigned to individual members of the general assembly or to committees shall be divided between the majority and minority parties in proportion to the number of members of each party in the respective bodies.



21.160. Legislative furniture and equipment, how inventoried--employment of custodians authorized.

21.160. The senate accounts committee and house accounts committee shall cause all legislative furniture and equipment in their respective custody to be marked so that it can be identified for inventory and to protect the furniture and equipment. Each committee shall maintain an inventory of all furniture and equipment and may employ necessary custodians and janitors to keep their respective legislative quarters, furniture and equipment in good condition.

*This section has no continuity with § 21.160 as repealed by L. 1953, S.B. 243 § 1.



21.170. Expense of serving process--witnesses' fees.

21.170. The sergeant at arms or other officer of each house of the general assembly is entitled to receive his actual expenses incurred in the service of all writs and process. Each witness attending either house, or a committee thereof, or a joint meeting of both houses, being summoned, shall have the same fees and traveling allowance as are allowed by law to witnesses for their attendance before circuit courts of this state, to be paid as other costs.

Prior revisions: 1929 § 11241; 1919 § 7116; 1909 § 8115



21.180. No allowance, except per diem.

21.180. No allowance or emolument for any purpose shall be paid to any officer, agent, servant or employee of either house of the general assembly, or of any committee thereof, except the per diem provided by law.

Prior revisions: 1929 § 11242; 1919 § 7117; 1909 § 8116



21.183. Freshman tour of state institutions by newly elected members--expenses.

21.183. 1. The chairman of the senate appropriations committee and house budget committee shall arrange for and supervise a schedule for the personal visitation and inspection of state-supported institutions by persons elected to membership in the general assembly for the first time.

2. The schedule of visits and inspection of state institutions by newly elected senators shall be arranged for and supervised by the chairman of the senate appropriations committee and those for newly elected members of the house of representatives by the chairman of the house budget committee.

3. The staff of the committee on legislative research shall furnish to the chairmen of the respective appropriations and budget committees such research, secretarial and clerical assistance as they require and such staff personnel as may be requested to accompany the members on trips of inspection to the several state institutions.

4. All persons making these visits and inspections as provided in this section are entitled to reimbursement for the actual and necessary expenses incurred to be paid out of the senate or house contingent funds, as the case may be.



21.187. Freshman tour, attendance of members at legislative conference for new members--expenses, how paid.

21.187. In addition to the reimbursement of expenses allowed by section 21.183, all members of the general assembly may be reimbursed for necessary and actual expenses incurred in attending any legislative conference held for the benefit and instruction of newly elected members of the general assembly which may be sponsored by the university of Missouri or by the general assembly or any agency thereof, or under the joint sponsorship of the university and the general assembly or an agency thereof. The expenses of senators and representatives, as provided herein, shall be paid out of the contingent funds of the senate and house, respectively.



21.190. (Repealed L. 2004 H.B. 1444 § A)



21.200. Expenses of visiting committees.

21.200. No member of any committee shall be allowed any pay by the committee on accounts or by resolution for visiting any institution or place, except actual necessary expenses incurred in the discharge of his duties on the committee, which amount shall be certified by the chairman of the visiting committee before allowance.

Prior revisions: 1929 § 11244; 1919 § 7119; 1909 § 8118



21.210. Allowance of accounts.

21.210. When any member, officer or employee of either house presents his account for his compensation, and the same is allowed, according to the rules of the house to which he belongs, a certificate shall be granted, specifying the amount and on what account, and directing that the same be paid out of appropriations made for the pay of the general assembly. The certificate, in the case of a member or officer of the senate, shall be signed by the president and attested by the secretary; and, in case of a member or officer of the house of representatives, it shall be signed by the speaker and attested by the chief clerk; and, upon the presentation of the certificate to the commissioner of administration, a warrant on the treasurer for the amount shall be issued.

Prior revisions: 1929 § 11245; 1919 § 7128; 1909 § 8124



21.220. Expenses paid out of what fund.

21.220. All costs and expenses of proceedings, including the necessary expenses of any officer in executing any writ or process of either house or of a joint meeting, and all witness fees, shall be paid:

(1) By the party charged, if so adjudged, and payment may be enforced by execution; or

(2) Out of the contingent fund of the house in which the proceedings are held; or

(3) In case of a joint meeting out of the contingent funds of both houses as the houses by concurrent resolution provide.

Prior revisions: 1929 § 11246; 1919 § 7129; 1909 § 8125



21.230. Contingent expenses, how controlled.

21.230. Each house shall control its own contingent expenses; and when any accounts properly chargeable to the house of representatives are adjusted and allowed according to the rules of that house a certificate shall be granted, signed by the speaker and attested by the chief clerk; and when any account or demand for contingent expenses of the senate is allowed according to the rules of that house a certificate shall be granted, signed by the president and attested by the secretary.

Prior revisions: 1929 § 11247; 1919 § 7130; 1909 § 8126



21.232. Printing, other services for house of representatives--costs how paid--disposition of balance.

21.232. 1. The house of representatives shall establish a revolving fund which shall be funded annually by appropriation, and which shall receive funds paid or transferred to the house of representatives for printing, duplicating, surplus property, refunds from vendors, personal reimbursements, or any other service for which there is a fee charged by the house of representatives. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the house of representatives accounts committee as provided by rules of the house of representatives and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080, RSMo, relating to transfer of unexpended balances to the ordinary revenue fund.



21.235. Printing, other services for the senate--costs how paid--disposition of balance.

21.235. 1. The senate shall establish a revolving fund which shall be funded annually by appropriation and which shall receive funds paid or transferred to the senate for printing, duplicating, postage, computer services, surplus property, refunds from vendors, personal reimbursements, or any other goods or services for which there is a fee charged by the senate. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the senate committee on accounts, assignments and clerical force as provided by rules of the senate and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080, RSMo, relating to the transfer of unexpended balances to the ordinary revenue fund.



21.240. Joint expenses, how controlled.

21.240. All joint expenses shall be controlled by their concurrent vote and shall be ascertained and adjusted according to their joint rules, and a certificate shall be issued, signed by the president and countersigned by the secretary of the senate, which specifies the amount due, on what account and the fund out of which it is to be paid. On the delivery of the certificate to the commissioner of administration, a warrant shall issue as in case of other demands against the state.

Prior revisions: 1929 § 11248; 1919 § 7131; 1909 § 8127



21.250. Statutes, how authenticated when passed over veto, effective, when.

21.250. When a bill that has passed both houses of the general assembly is returned by the governor without his signature, and with objections thereto, and upon a reconsideration, passes both houses by the constitutional majority, it shall be authenticated as having become a law, by a certificate endorsed thereon, or attached thereto, in the following form:

This bill having been returned by the governor, with his objections thereto and, after reconsideration, having passed both houses by the constitutional majority, it has become a law, this .... day of .......

Which, being signed by the president of the senate and speaker of the house of representatives, is sufficiently authenticated, and the bill shall be deposited with the laws in the office of the secretary of state, by the presiding officer of the house in which the bill originated. Unless the bill provides otherwise, it shall become effective thirty days after approval by constitutional majorities in both houses of the general assembly.

Prior revisions: 1929 § 657; 1919 § 7060; 1909 § 8059

CROSS REFERENCE:

Veto, procedure after, Const. Art. III § 32



21.260. Appropriations to be itemized.

21.260. Appropriations for the operation and maintenance of departments shall be separately itemized; and separate appropriations shall be made for each item of extraordinary operation and maintenance expenditure and for each major capital expenditure. Every appropriation law shall distinctly specify the amount and purpose of the appropriation without reference to any other law to fix the amount or purpose.

CROSS REFERENCES:

Appropriations, limitations on, Const. Art. IV § 23

Appropriations, order of, Const. Art. III § 36

Governor's budget, limitation on power of appropriation Const. Art. III § 36



21.270. Governor to return bills when general assembly recesses for more than fifteen and less than thirty days.

21.270. When the general assembly recesses for more than fifteen days and less than thirty days all bills and joint resolutions passed by both houses and presented to the governor for consideration shall be returned within fifteen days after presentation to the office of the secretary of the senate or chief clerk of the house, according to the origin of the bill or joint resolution, with his approval or reasons for disapproval. The office of the secretary of the senate and the office of the chief clerk of the house shall be kept open during the period of recess to receive any bills and joint resolutions from the governor. The secretary of the senate or chief clerk of the house shall present all bills and joint resolutions received from the governor to the house of origin when the house convenes in session after the recess.

CROSS REFERENCES:

Procedure on failure of governor to return bill, Const. Art. III § 31

Return of bills, during session, upon recess of more than 30 days and upon adjournment, Const. Art. III § 31



21.280. Local laws, how passed.

21.280. No local or special law shall be passed by the legislature of Missouri, unless notice of the intention to apply therefor is published as provided in section 21.290.

Prior revisions: 1929 § 11249; 1919 § 7132; 1909 § 8128

CROSS REFERENCES:

Local and special laws, indirect enactment, repeal, Const. Art. III § 41

Local and special laws, limitations on passage, Const. Art. III § 40



21.290. Notice.

21.290. Notice of intention to apply for the enactment of local or special laws shall be published in each county or incorporated city or town to be affected by the local or special law, by advertisement in some newspaper, if one is published in the county or incorporated city or town, and if there is no newspaper published in the county or incorporated city or town, by posting ten written or printed handbills in ten public places in the county or incorporated city or town, one of which shall be posted on the courthouse door.

Prior revisions: 1929 § 11250; 1919 § 7133; 1909 § 8129

CROSS REFERENCE:

Local or special laws, published notice of before introduction, Const. Art. III § 42



21.300. By whom signed, where published.

21.300. The notice shall state the substance of the contemplated law, shall be signed by ten householders of the county or incorporated city or town where the notice is published and shall be inserted in four separate publications of the newspaper. The first insertion shall be at least thirty days prior to the introduction of the contemplated bill. Notice given by handbills shall be posted at least thirty days prior to the introduction of the contemplated bill and notice shall be recited in the bill, according to its tenor.

Prior revisions: 1929 § 11251; 1919 § 7134; 1909 § 8130



21.310. Proof of publication.

21.310. The proof of the publication of the notice shall be made by the affidavit of the publisher of the newspaper in which the notice is published, to which shall be attached a copy of the notice. The proof of notice published by handbills shall be made by the affidavit of some person who signed the notice to which shall be attached a copy of the notice.

Prior revisions: 1929 § 11252; 1919 § 7135; 1909 § 8131

CROSS REFERENCE:

Proof of publication filed with general assembly, Const. Art. III § 42



21.320. Notice to be attached to bill.

21.320. A copy of the notice required by this chapter, duly authenticated and proved as set forth in section 21.310, shall be attached to the bill before its introduction and shall be once read in the senate and house of representatives before the bill is put upon its passage.

Prior revisions: 1929 § 11253; 1919 § 7136; 1909 § 8132



21.330. Mechanical roll call for house authorized.

21.330. The vote of the members of the house of representatives may be taken and recorded by mechanical means in all cases where a vote by roll call is required by the constitution or ordered by members of the house.

CROSS REFERENCE:

Legislative journals--demand for yeas and nays--manner and record of vote, Const. Art. III § 26



21.340. Requirements for mechanical roll call.

21.340. The mechanical equipment installed and used for the purpose of taking and recording the votes of the members of the house shall be so constructed as to employ and use a roll call sheet, arranged in four separate columns, and to show in the first column, by perforation opposite their respective names, the names of the members voting yea; in the second column, by perforation opposite their respective names, the names of the members voting nay; in the third column, by perforation opposite their respective names, the names of the members voting present; and in the fourth column, by perforation opposite their respective names, the names of the members absent, and to show a printed total of the number recorded, by perforation, in each of the columns. The mechanical equipment shall provide for the use of readily obtainable roll call sheets, and for the immediate substitution of the names of new members elected to fill vacancies in the original membership.



21.350. Visual record board required.

21.350. There shall be installed as a part of the mechanical equipment visual record boards, in positions in the house chamber that enable all members of the house, and persons present in the house galleries, to see how each member of the house voted on any question upon which the vote was taken by means of the mechanical equipment. The visual record boards shall show the name of each member of the house present and voting and how each member voted whether yea, nay or present.



21.360. Voting for another member--penalty.

21.360. Any member of the house of representatives who through the medium of any voting station, records the vote of another member, or who authorizes another member, or other person, to record his vote, and any person, other than a member of the house, who through the medium of a voting station, records the vote of any member is guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term of not less than three nor more than ten years.



21.370. Oaths, by whom administered.

21.370. The president of the senate and the speaker of the house of representatives may administer all oaths and affirmations to the officers of their respective houses, to swear in the members of their respective houses, after first having taken the oath of office prescribed by law themselves; and the president of the senate, speaker of the house of representatives, the chairman of the committee of the whole, or the chairman of any standing, select or special committee of either house, may administer oaths and affirmations to witnesses in any case under their examination.

Prior revisions: 1929 § 11265; 1919 § 7147; 1909 § 8143

CROSS REFERENCES:

Oath of office of members of assembly--effect of refusal to take oath and conviction of violation, Const. Art. III § 15

Oath of office form, Const. Art. III, Sec. 15



21.380. Depositions.

21.380. In cases not otherwise provided for by law, depositions may be taken and read in either house, or before a committee thereof, or before both houses in joint meeting, in all cases where the taking and reading depositions would be allowed in any case pending before any court of law.

Prior revisions: 1929 § 11260; 1919 § 7142; 1909 § 8138



21.390. Presiding officer may issue commission to take depositions.

21.390. When necessary, the presiding officer of the house in which they are required, or of a joint meeting, may issue commissions to take such depositions as a court at law; and the proceedings, in taking and returning depositions, shall be the same as are prescribed by law for taking depositions to be read in any court of law.

Prior revisions: 1929 § 11261; 1919 § 7143; 1909 § 8139



21.400. Subpoenas shall be issued--attested, how.

21.400. Subpoenas for witnesses shall be issued at the request of any member of either house, or the party accused, or any member of any committee; and all process awarded by the senate or house of representatives, and subpoenas and other process for witnesses whose attendance is required by either the senate or the house, or before any committee, shall be under the hand of the president or the speaker and attested by the secretary or chief clerk, as the case may be, and shall be executed by the sergeant at arms of such house, or by a special messenger appointed for that purpose.

Prior revisions: 1929 § 11263; 1919 § 7145; 1909 § 8141



21.410. Writs and process may be issued.

21.410. Each house, or both houses in joint meeting, may cause to be issued necessary writs and process to summon and compel any person charged with any offense, whereof they have jurisdiction, to appear before them or any committee, and carry into execution their orders and sentences, and to summon and compel the attendance of witnesses in as full a manner as any court of law, and with like effect.

Prior revisions: 1929 § 11262; 1919 § 7144; 1909 § 8140



21.420. Lobbyists not to go upon the floor of the house or senate--penalty.

21.420. It is unlawful for any person employed for a pecuniary consideration to act as legislative counsel or legislative agent for any person, corporation or association, to go upon the floor of either house of the legislature, reserved for the members while in session, except upon the invitation of the house. Any person violating the provisions of this section is punishable by imprisonment in the county jail not less than ten days nor more than twelve months, and by a fine of not less than one hundred dollars nor more than five hundred dollars.

Prior revisions: 1929 § 11258; 1919 § 7155; 1909 § 8151



21.430. Disturbance of committee, how punished.

21.430. If any person, whether a member or not, disturbs the proceedings of any committee of either house, or is guilty of disorder in their presence, the house appointing the committee may punish the person as if the like offense were committed in the presence of the house; and if the disorder or offense is committed before a joint committee of both houses, the president of the senate shall issue process, and both houses in joint meeting proceed thereon.

Prior revisions: 1929 § 11259; 1919 § 7141; 1909 § 8137



21.435. (Repealed L. 2007 S.B. 613 Revision § A)



21.440. Committee created, members, appointment, terms--political representation.

21.440. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Corrections" to be comprised of six members of the senate and six members of the house of representatives. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house. The appointment of each member shall continue during his term of office as a member of the general assembly or until a successor has been duly appointed to fill his place when his term of office as a member of the general assembly has expired.

2. The general assembly by a majority vote of the elected members may discharge any or all of the members of the committee at any time and select their successors.

3. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.



21.445. Organization of committee, officers--meetings, quorum--expenses of members.

21.445. 1. The joint committee on corrections shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives. The director of research of the committee on legislative research shall serve as secretary to the committee. He shall keep the records of the committee, and shall perform such other duties as may be directed by the committee.

2. The regular meetings of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall regularly meet at least once every six months.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.



21.450. Employment of personnel--committee on legislative research to provide personnel.

21.450. The committee may, within the limits of its appropriation, employ such personnel as it deems necessary; and the committee on legislative research, within the limits of any appropriation made for such purpose, shall supply to the joint committee on corrections such professional, technical, legal, stenographic and clerical help as may be necessary for it to perform its duties.



21.455. Duties of joint committee.

21.455. It shall be the duty of the committee:

(1) To make a continuing study and analysis of penal and correctional problems as they relate to this state;

(2) To devise and arrange for a long-range program for the department and its correctional centers based on a plan of biennial development and making the recommendation of any required correctional centers in the state in accordance with the general assembly's powers of appropriation;

(3) To inspect at least once each year and as necessary all correctional facilities and properties under the jurisdiction of the department of corrections and of the division of youth services;

(4) To make a continuing study and review of the department of corrections and the correctional facilities under its jurisdiction, including the internal organization, management, powers, duties and functions of the department and its correctional centers, particularly, by way of extension but not of limitation, in relation to the

(a) Personnel of the department;

(b) Discipline of the correctional facilities;

(c) Correctional enterprises;

(d) Classification of offenders;

(e) Care and treatment of offenders;

(f) Educational and vocational training facilities of the correctional centers;

(g) Location and establishment of new correctional centers or of new buildings and facilities;

(h) All other matters relating to the administration of the state's correctional centers which the committee deems pertinent; and

(i) Probations and paroles;

(5) To make a continuing study and review of the institutions and programs under the jurisdiction of the division of youth services;

(6) To study and determine the need for changes in the state's criminal laws as they apply to correctional centers and to sentencing, commitment, probation and parole of persons convicted of law violations;

(7) To determine from such study and analyses the need for changes in statutory law or administrative procedures;

(8) To make recommendations to the general assembly for legislative action and to the department of corrections and to the division of youth services for administrative or procedural changes.



21.460. Institutions to cooperate with committee--may subpoena witnesses and papers.

21.460. 1. The department of corrections, each section and correctional facility within the department and, upon request, any other state agency shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested.

2. The committee shall have the power to subpoena witnesses, take testimony under oath, compel the attendance of witnesses, the giving of testimony and the production of records.



21.465. Annual report of committee, contents.

21.465. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of the department or its correctional facilities. The report shall also include an analysis and statement of the manner in which statutory provisions relating to the department and its several sections are being executed. Copies of the report containing such recommendations shall be sent to the director of the department of corrections and other persons within the department charged with administrative or managerial duties.



21.475. Wetlands committee created, members--contracts with certain entities, committee approval, when--hearings, reimbursement, staff assistance.

21.475. 1. Because wetlands are a vital natural resource and wetland conversion is of vital interest to Missouri farmers, conservationists, and landowners, for oversight of various activities of the department of natural resources and other agencies, the senate and the house of representatives shall establish a "Joint Committee on Wetlands", composed of five members of the senate, appointed by the president pro tem of the senate, and five members of the house of representatives, appointed by the speaker of the house. Not more than three members appointed by the president pro tem and not more than three members appointed by the speaker of the house shall be from the same political party. Any state department or agency except the department of conservation and the department of transportation shall obtain the approval of the joint committee on wetlands prior to entering into a contract with any entity of the government or any private entity to conduct any activity relating to the definition, preservation or restoration of wetlands. Each department, division and agency of state government shall provide any information relating to the state's wetlands to the joint committee on wetlands upon request of the committee.

2. The committee may hold hearings and conduct investigations within the state as it deems advisable, and the members shall receive no additional compensation, other than reimbursement for their actual and necessary expenses incurred in the performance of their duties. The staff of the committee on legislative research, house research, and senate research shall provide necessary clerical, research, fiscal and legal services to the committee, as the committee may request.



21.485. Study on governance in urban school districts--report.

21.485. During the legislative interim between the first regular session of the ninety-fifth general assembly through December 31, 2009, the joint committee on education shall study the issue of governance in urban school districts containing most or all of a home rule city with more than four hundred thousand inhabitants and located in more than one county. In studying this issue, the joint committee may solicit input and information necessary to fulfill its obligation, including but not limited to soliciting input and information from any state department, state agency, school district, political subdivision of the state, teachers, administrators, school board members, all interested parties concerned about governance within the school districts identified in this section, and the general public. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary for submission to the general assembly by December 31, 2009.



21.505. Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and of state tax commission.

21.505. The state tax commission shall certify the assessed valuation of all household goods, furniture, wearing apparel and articles of personal adornment for the calendar year 1973 for each county and each political subdivision therein to the director of revenue of the state of Missouri. The director of revenue shall apply the valuation so certified to the rate of personal property tax levied for the calendar year 1973 in each such political subdivision and shall certify the result of this calculation to the house and senate appropriations committees of the Missouri general assembly. The general assembly shall annually thereafter use the same 1973 results of the calculation by the director of revenue as the basis for the appropriation of money from general revenue to the various political subdivisions for approximate reimbursement of revenue lost because of the exemption from taxation of household goods, furniture, wearing apparel and articles of personal use and adornment.



21.520. Reports of receipts and expenditures required, when, to whom--restrictions on certain expenditures.

21.520. Beginning July 1, 1978, all departments of state government and each government entity operating programs for which appropriations are made shall provide the oversight division of the committee on legislative research and the appropriations committees of the house and senate with the following information on a monthly basis: Expenditures by account number assigned by the office of administration, division of accounting, in the chart of accounts and index for fiscal year 1979 appropriations and each fiscal year thereafter; federal fund expenditures by grant and purpose together with the public law number authorizing such expenditures and the grant identifier number; notification of termination of any federal grant and disposition of any employees employed under such grant. In the event state funds are appropriated for purposes for which a federal grant is anticipated and the grant is not made, such state funds may not be used for other purposes. In the event federal funds are terminated during federal fiscal year 1979 and each fiscal year thereafter, state funds appropriated to match such federal funds may not be used for other purposes and the state funds shall lapse if not used for their designated purpose.

Effective 7-1-78



21.525. Institutions of higher education to report.

21.525. Notwithstanding the provisions of sections 21.520, 21.525, and 33.543, 33.546, 33.563, RSMo, nothing contained herein, except provisions of section 21.520 above, shall be construed to apply to institutions of higher education in this state.

Effective 7-1-78



21.527. Contracts or leases of facilities by state agencies or state institutions of higher education to be first approved by general assembly.

21.527. No department of state government or state institution of higher education supported in whole or in part by appropriations made by the general assembly shall contract for the lease or use any facility financed in whole or in part by revenue bonds issued by the health and educational facilities authority of the state of Missouri, as authorized by the provisions of chapter 360, RSMo, or no board of regents or board of governors of any state college or university shall enter into any agreement as authorized by the provisions of section 177.088, RSMo, the debt service of which is secured by a pledge of future appropriations to be made by the general assembly, until the project or facility and the total cost thereof, including furnishings and equipment, has been approved by the general assembly, any other provision of law to the contrary notwithstanding.



21.530. Committee created, members, appointment--political representation.

21.530. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Capital Improvements and Leases Oversight" to be comprised of five members of the senate appropriations committee and five members of the house of representatives budget committee. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house.

2. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.

Effective 5-7-96



21.535. Organization of committee, officers--meetings, quorum--expense reimbursement.

21.535. 1. The joint committee on capital improvements and leases oversight shall meet and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairmanship shall alternate between members of the senate and house each two years after its organization.

2. The meetings of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall meet at the call of the chairman, but shall meet at least once every three months.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

Effective 5-7-96



21.537. Duties--employment of personnel--report to general assembly, when.

21.537. 1. The joint committee on capital improvements and leases oversight shall:

(1) Monitor all proposed state-funded capital improvement projects, including all operating costs for the first two years after completion of such projects;

(2) Monitor all new construction on any state-funded capital improvements project, excluding capital improvements projects or highway improvements of the state transportation department funded by motor fuel tax revenues;

(3) Monitor any repairs or maintenance on existing state buildings and facilities involving capital expenditures exceeding a specific amount of money to be determined by the committee;

(4) Investigate the total bonded and other indebtedness including lease purchase agreements of this state and its various departments, divisions, and other agencies as it pertains to state building projects;

(5) Perform budgeting analysis for all proposed capital improvement projects including all operating costs for the first two years after completion of the project and cooperate with and assist the house budget committee and the senate appropriations committee with similar analysis;

(6) Monitor all leases and proposed leases of real property funded with state moneys, including any operating costs or other costs associated with any such lease arrangement.

2. The committee may, within the limits of its appropriation, employ such personnel as it deems necessary to carry out the duties imposed by this section.

3. The committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action.

Effective 5-7-96



21.550. Definition.

21.550. The phrase "state and local public employee retirement systems", as used in sections 21.550 to 21.564, unless a different meaning is plainly required by the context, shall mean: any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing retirement plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision of the state.



21.553. Joint committee on public retirement established--membership--terms.

21.553. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Public Employee Retirement" to be comprised of six members of the senate and six members of the house of representatives. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house. The appointment of members shall continue during their term of office as members of the general assembly or until a successor has been duly appointed to fill their place when their term of office as members of the general assembly has expired.

2. No political party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.



21.555. Meeting of committee--quorum--officers, qualifications, expenses and per diem.

21.555. 1. The joint committee on public employee retirement shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives.

2. The committee shall regularly meet at least quarterly.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.



21.557. Personnel and actuarial assistance authorized--compensation, how paid.

21.557. The committee may employ such personnel and actuarial assistance as it deems necessary to carry out its duties and prepare required reports. The compensation of such personnel and the expenses of the committee shall be paid from the joint contingent fund or jointly from the senate and house contingent funds until an appropriation is made therefor.



21.559. Powers and duties of joint committee.

21.559. The committee shall:

(1) Make a continuing study and analysis of all state and local government retirement systems;

(2) Devise a standard reporting system to obtain data on each public employee retirement system that will provide information on each system's financial and actuarial status at least biennially;

(3) Determine from its study and analysis the need for changes in statutory law;

(4) Make any other recommendation to the general assembly necessary to provide adequate retirement benefits to state and local government employees within the ability of taxpayers to support their future costs.



21.561. Retirement systems, state and local to cooperate.

21.561. 1. All state and local public employee retirement systems shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested.

2. The committee may subpoena witnesses, take testimony under oath, and compel the production of records.



21.562. Cost-of-living increases in pension benefits, notice of to committee, when--evidence of actuarial soundness, when.

21.562. 1. All state and local public employee retirement systems providing periodic cost-of-living increases in pension and retirement benefits paid to its retired officers and employees and spouses of deceased officers and employees prior to September 28, 1985, shall notify the joint committee on public employee retirement of such periodic cost-of-living increases within seven days after September 28, 1985.

2. All state or local public employee retirement systems shall notify the committee within seven calendar days when the governing body thereof which determines the amount and type of plan benefits to be paid takes final action providing any new or additional payments of periodic cost-of-living increases in pension and retirement benefits for its retired officers and employees and spouses of deceased officers and employees.

3. If so requested at any time by the committee, any state or local public employee retirement system providing such periodic cost-of-living increases shall provide satisfactory evidence of its actuarial soundness.



21.563. Report, contents--submitted when.

21.563. The committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action, as well as any recommendations to retirement system boards of management. The report shall also include an analysis and statement of the manner in which statutory provisions relating to public employee retirement programs are being executed.



21.564. Study by joint committee on public pensions, retirement and benefits--report to general assembly, when.

21.564. The joint committee on public employee retirement shall conduct a study of pension, retirement and other benefits and the taxation thereof by the state of Missouri in relation to recent federal court decisions and shall report its findings and recommendations to the general assembly no later than the beginning of the second regular session of the eighty-fifth general assembly.



21.600. Definitions.

21.600. As used in sections 21.600 to 21.620, unless the context clearly indicates otherwise, the following terms mean:

(1) "Bill", proposed legislation drafted in the form of an act or joint resolution for introduction into either the house of representatives or the senate of the general assembly of Missouri;

(2) "Filing period", that period of time commencing on December first next preceding the opening day of the annual session for which the bill is filed and continuing up to but not including the opening day;

(3) "Opening day", the first Wednesday after the first Monday in January of each year as fixed by the Missouri constitution for the convening of regular sessions of the general assembly.



21.605. Senate bills, how filed--immediate printing--what rules apply.

21.605. A member or a member-elect of the senate may file a bill by mail or in person, according to appropriate rules of the senate, with the secretary of the senate at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in an odd-numbered year, the secretary of the senate shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.



21.610. House bills, how filed--immediate printing--what rules apply.

21.610. A member or member-elect of the house of representatives may file a bill by mail or in person, according to appropriate rules of the house of representatives, with the clerk of the house at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in odd-numbered years, the clerk of the house shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.



21.615. Automatic introduction of filed bills.

21.615. Bills filed during the filing period with the secretary of the senate or clerk of the house shall be automatically introduced on the opening day of that session of the general assembly which next succeeds the last day of the filing period in which the bills were filed.



21.620. Expenses, how paid.

21.620. The expenses of filing and printing of bills pursuant to sections 21.600 to 21.620 shall be paid out of the regular appropriation made to each house for the printing of bills and approved according to the rules or practices of the senate or house of representatives, as the case may be.



21.750. Firearms legislation preemption by general assembly, exceptions--limitation on civil recovery against firearms or ammunitions manufacturers, when, exception.

21.750. 1. The general assembly hereby occupies and preempts the entire field of legislation touching in any way firearms, components, ammunition and supplies to the complete exclusion of any order, ordinance or regulation by any political subdivision of this state. Any existing or future orders, ordinances or regulations in this field are hereby and shall be null and void except as provided in subsection 3 of this section.

2. No county, city, town, village, municipality, or other political subdivision of this state shall adopt any order, ordinance or regulation concerning in any way the sale, purchase, purchase delay, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permit, registration, taxation other than sales and compensating use taxes or other controls on firearms, components, ammunition, and supplies except as provided in subsection 3 of this section.

3. Nothing contained in this section shall prohibit any ordinance of any political subdivision which conforms exactly with any of the provisions of sections 571.010 to 571.070, RSMo, with appropriate penalty provisions, or which regulates the open carrying of firearms readily capable of lethal use or the discharge of firearms within a jurisdiction, provided such ordinance complies with the provisions of section 252.243, RSMo.

4. The lawful design, marketing, manufacture, distribution, or sale of firearms or ammunition to the public is not an abnormally dangerous activity and does not constitute a public or private nuisance.

5. No county, city, town, village or any other political subdivision nor the state shall bring suit or have any right to recover against any firearms or ammunition manufacturer, trade association or dealer for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, distribution, or sale of firearms or ammunition to the public. This subsection shall apply to any suit pending as of October 12, 2003, as well as any suit which may be brought in the future. Provided, however, that nothing in this section shall restrict the rights of individual citizens to recover for injury or death caused by the negligent or defective design or manufacture of firearms or ammunition.

6. Nothing in this section shall prevent the state, a county, city, town, village or any other political subdivision from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the state or such political subdivision.



21.760. Audit of state auditor's office, when--procedure--cost, how paid.

21.760. 1. During the regular legislative session which convenes in an odd-numbered year, the general assembly shall, by concurrent resolution, employ an independent certified public accountant or certified public accounting firm to conduct an audit examination of the accounts, functions, programs, and management of the state auditor's office. The audit examination shall be made in accordance with generally accepted auditing standards, including such reviews and inspections of books, records and other underlying data and documents as are necessary to enable the independent certified public accountant performing the audit to reach an informed opinion on the condition and performance of the accounts, functions, programs, and management of the state auditor's office. Upon completion of the audit, the independent certified public accountant shall make a written report of his findings and conclusions, and shall supply each member of the general assembly, the governor, and the state auditor with a copy of the report. The cost of the audit and report shall be paid out of the joint contingent fund of the general assembly.

2. The commissioner of administration shall bid these services, at the direction of the general assembly, pursuant to state purchasing laws.



21.770. (Repealed L. 2007 S.B. 613 Revision § A)



21.780. Committee to review county salaries, members, duties.

21.780. Every ten years after August 28, 1997, a review of county salaries shall be made by the general assembly. A committee consisting of three members of the house of representatives appointed by the speaker and three members of the senate appointed by the president pro tem shall carry out the review. The committee shall complete its review by December thirty-first of the year in which the committee is appointed. Legislation to revise the then existing salary schedules may be filed at the next following session of the general assembly.



21.795. Joint committee on transportation oversight, members, quorum--report, when, contents--meetings, examination of reports, records required to be submitted.

21.795. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Transportation Oversight" to be composed of seven members of the standing transportation committees of both the senate and the house of representatives and three nonvoting ex officio members. Of the fourteen members to be appointed to the joint committee, the seven senate members of the joint committee shall be appointed by the president pro tem of the senate and minority leader of the senate and the seven house members shall be appointed by the speaker of the house of representatives and the minority floor leader of the house of representatives. No major party shall be represented by more than four members from the house of representatives nor more than four members from the senate. The ex officio members shall be the state auditor, the director of the oversight division of the committee on legislative research, and the commissioner of the office of administration or the designee of such auditor, director or commissioner. The joint committee shall be chaired jointly by both chairs of the senate and house transportation committees. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members, other than the ex officio members, shall be required for the determination of any matter within the committee's duties.

2. The department of transportation shall submit a written report prior to November tenth of each year to the governor, lieutenant governor, and every member of the senate and house of representatives. The report shall be posted to the department's Internet web site so that general assembly members may elect to access a copy of the report electronically. The written report shall contain the following:

(1) A comprehensive financial report of all funds for the preceding state fiscal year which shall include a report by independent certified public accountants, selected by the commissioner of the office of administration, attesting that the financial statements present fairly the financial position of the department in conformity with generally accepted government accounting principles. This report shall include amounts of:

(a) State revenues by sources, including all new state revenue derived from highway users which results from action of the general assembly or voter-approved measures taken after August 28, 2003, and projects funded in whole or in part from such new state revenue, and amounts of federal revenues by source;

(b) Any other revenues available to the department by source;

(c) Funds appropriated, the amount the department has budgeted and expended for the following: contracts, right-of-way purchases, preliminary and construction engineering, maintenance operations and administration;

(d) Total state and federal revenue compared to the revenue estimate in the fifteen-year highway plan as adopted in 1992.

All expenditures made by, or on behalf of, the department for personal services including fringe benefits, all categories of expense and equipment, real estate and capital improvements shall be assigned to the categories listed in this subdivision in conformity with generally accepted government accounting principles;

(2) A detailed explanation of the methods or criteria employed to select construction projects, including a listing of any new or reprioritized projects not mentioned in a previous report, and an explanation as to how the new or reprioritized projects meet the selection methods or criteria;

(3) The proposed allocation and expenditure of moneys and the proposed work plan for the current fiscal year, at least the next four years, and for any period of time expressed in any public transportation plan approved by either the general assembly or by the voters of Missouri. This proposed allocation and expenditure of moneys shall include the amounts of proposed allocation and expenditure of moneys in each of the categories listed in subdivision (1) of this subsection;

(4) The amounts which were planned, estimated and expended for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation in the preceding state fiscal year and amounts which have been planned, estimated or expended by project for construction work in progress;

(5) The current status as to completion, by project, of the fifteen-year road and bridge program adopted in 1992. The first written report submitted pursuant to this section shall include the original cost estimate, updated estimate and final completed cost by project. Each written report submitted thereafter shall include the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project;

(6) The reasons for cost increases or decreases exceeding five million dollars or ten percent relative to cost estimates and final completed costs for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation completed in the preceding state fiscal year. Cost increases or decreases shall be determined by comparing the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project. The reasons shall include the amounts resulting from inflation, department-wide design changes, changes in project scope, federal mandates, or other factors;

(7) Specific recommendations for any statutory or regulatory changes necessary for the efficient and effective operation of the department;

(8) An accounting of the total amount of state, federal and earmarked federal highway funds expended in each district of the department of transportation; and

(9) Any further information specifically requested by the joint committee on transportation oversight.

3. Prior to December first of each year, the committee shall hold an annual meeting and call before its members, officials or employees of the state highways and transportation commission or department of transportation, as determined by the committee, for the sole purpose of receiving and examining the report required pursuant to subsection 2 of this section. The committee shall not have the power to modify projects or priorities of the state highways and transportation commission or department of transportation. The committee may make recommendations to the state highways and transportation commission or the department of transportation. Disposition of those recommendations shall be reported by the commission or the department to the joint committee on transportation oversight.

4. In addition to the annual meeting required by subsection 3 of this section, the committee shall meet two times each year. The co-chairs of the committee shall establish an agenda for each meeting that may include, but not be limited to, the following items to be discussed with the committee members throughout the year during the scheduled meeting:

(1) Presentation of a prioritized plan for all modes of transportation;

(2) Discussion of department efficiencies and expenditure of cost-savings within the department;

(3) Presentation of a status report on department of transportation revenues and expenditures, including a detailed summary of projects funded by new state revenue as provided in paragraph (a) of subdivision (1) of subsection 2 of this section; and

(4) Implementation of any actions as may be deemed necessary by the committee as authorized by law.

The co-chairs of the committee may call special meetings of the committee with ten days' notice to the members of the committee, the director of the department of transportation, and the department of transportation.

5. The committee shall also review all applications for the development of specialty plates submitted to it by the department of revenue. The committee shall approve such application by a majority vote. The committee shall approve any application unless the committee receives:

(1) A signed petition from five house members or two senators that they are opposed to the approval of the proposed license plate and the reason for such opposition;

(2) Notification that the organization seeking authorization to establish a new specialty license plate has not met all the requirements of section 301.3150, RSMo;

(3) A proposed new specialty license plate containing objectionable language or design;

(4) A proposed license plate not meeting the requirements of any reason promulgated by rule.

The committee shall notify the director of the department of revenue upon approval or denial of an application for the development of a specialty plate.

6. The committee shall submit records of its meetings to the secretary of the senate and the chief clerk of the house of representatives in accordance with sections 610.020 and 610.023, RSMo.

(2009) Messages on specialty license plates communicate private, not government, speech; specialty plate program allows the State to engage in viewpoint discrimination and thus violates the First Amendment. Roach v. Stouffer, 560 F.3d 860 (8th Cir.).



21.800. Joint committee on terrorism, bioterrorism, and homeland security established, members, duties, meetings, expenses, report--expires, when.

21.800. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Terrorism, Bioterrorism, and Homeland Security" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of all state government terrorism, bioterrorism, and homeland security efforts, including the feasibility of compiling information relevant to immigration enforcement issues;

(2) Devise a standard reporting system to obtain data on each state government agency that will provide information on each agency's terrorism and bioterrorism preparedness, and homeland security status at least biennially;

(3) Determine from its study and analysis the need for changes in statutory law; and

(4) Make any other recommendation to the general assembly necessary to provide adequate terrorism and bioterrorism protections, and homeland security to the citizens of the state of Missouri.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least quarterly. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state or local government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

8. The provisions of this section shall expire on December 31, 2011.

Expires 12-31-11



21.805. Joint committee on the life sciences established, members, appointment, duties, meetings, report.

21.805. 1. There is hereby established a joint committee of the general assembly to be known as the "Joint Committee on the Life Sciences" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and the minority floor leader of the senate, and the house members of the joint committee shall be appointed by the speaker and the minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives or more than four members from the senate. A majority of the joint committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the joint committee's duties.

2. The joint committee shall be charged with making recommendations to the full general assembly in the following areas:

(1) Legislative implementation of Missouri's strategic plan for life sciences, or successor plans;

(2) Executive branch actions and policies necessary to nurture and support life sciences research and commercialization;

(3) State investments necessary to nurture and support life sciences research and commercialization;

(4) Changes necessary in Missouri's tax system to nurture and support life sciences research and commercialization;

(5) Laws and policies necessary to eliminate barriers to life sciences research and commercialization and to encourage the start-up of new life sciences companies in Missouri;

(6) Laws and policies necessary to encourage the retention and recruitment of existing life sciences companies in Missouri;

(7) Laws and policies necessary to encourage the recruitment of expert life scientists to Missouri;

(8) Coordination of Missouri's existing scientific resources, including Missouri's colleges and universities; and

(9) Any other legislative action necessary to nurture and support life sciences research and commercialization in Missouri.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairpersonship shall alternate between members of the house and senate every two years after the joint committee's organization.

4. The joint committee shall meet at least quarterly and may meet at locations other than Jefferson City when the joint committee deems it necessary.

5. The joint committee shall be staffed by legislative personnel as is deemed necessary to assist the joint committee in the performance of its duties.

6. The members of the joint committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

7. The joint committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the joint committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state departments and agencies included in the report.

8. All state departments, agencies, boards, and commissions shall cooperate with and assist the joint committee in the performance of its duties and shall make available all information requested.

CROSS REFERENCES:

Board of life sciences research established, powers and duties, RSMo 196.1103 to 196.1130

Life sciences research trust fund established, RSMo 196.1100



21.810. Joint committee on tax policy established, members, appointment, duties.

21.810. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Tax Policy" which shall be composed of five members of the senate, appointed by the president pro tem of the senate, and five members of the house of representatives, appointed by the speaker of the house of representatives. A majority of the members of the committee shall constitute a quorum. The members shall annually select one of the members to be the chair and one of the members to be the vice chair. The speaker of the house of representatives and the president pro tem of the senate shall appoint the respective majority members. The minority leader of the house and the minority leader of the senate shall appoint the respective minority members. The members shall receive no additional compensation, but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house. The committee is authorized to meet and act year round and to employ the necessary personnel within the limits of appropriations. The staff of the committee on legislative research, house research, and senate research shall provide necessary clerical, research, fiscal, and legal services to the committee, as the committee may request.

2. It shall be the duty of the committee:

(1) To make a continuing study and analysis of the current and proposed tax policy of this state as it relates to:

(a) Fairness and equity;

(b) True economic impact;

(c) Burden on individuals and businesses;

(d) Effectiveness of tax expenditures;

(e) Impact on political subdivisions of this state;

(f) Agreements and contracts with the federal government, other states and territories, political subdivisions, and private entities relating to the collection and administration of state and local taxes and fees;

(g) Compliance with the state and United States Constitution and federal and international law; and

(h) The effects of interstate commerce;

(2) To make a continuing study and review of the department of revenue, the department of economic development, the state tax commission, and any other state agency, commission, or state executive office responsible for the administration of tax policies;

(3) To study the effects of the coupling or decoupling with the federal income tax code as it relates to the state income tax;

(4) To make recommendations, as and when the committee deems fit, to the general assembly for legislative action or to report findings and to the departments, commissions, and offices for administrative or procedural changes;

(5) To study the effects of a sales tax holiday; and

(6) To examine and assess the public benefit of any tax credit program that is the subject of an audit by the state auditor pursuant to section 620.1300, RSMo, and provide a report to the general assembly and the governor with the committee's findings and recommendations, if any, regarding such tax credit program within six months of receiving the audit report.

3. All state departments, commissions, and offices responsible for the administration of tax policies shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested, except individually identifiable information regarding a specific taxpayer. The committee may also consult with public and private universities and academies, public and private organizations, and private citizens in the performance of its duties. The committee may contract with public and private entities, within the limits of appropriation, for analysis and study of current or proposed changes to state and local tax policy. The committee shall have the power to subpoena witnesses, take testimony under oath, compel the attendance of witnesses, the giving of testimony and the production of records.



21.811. Review of local property tax assessment practices--recommendations to general assembly, when--report to state tax commission.

21.811. 1. The joint committee on tax policy, as established in section 21.810, shall review and analyze the local property tax assessment practices of this state. The committee shall make recommendations to the general assembly regarding its findings with regard to the state's assessment practices. The committee shall submit a preliminary report to the general assembly by January 1, 2006, and a final report by June 30, 2006.

2. The committee shall report to the state tax commission any concerns it finds regarding the state's assessment practices as outlined under chapter 137, RSMo. The state tax commission shall ensure that all counties are accurately assessed, as provided by statute.

Effective 7-01-06



21.820. Joint committee on government accountability established, members, duties, meetings, staff, report.

21.820. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Government Accountability" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. Each member shall be appointed for a term of two years or until a successor has been appointed to fill the member's place when his or her term has expired. Members may be reappointed to the joint committee. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of inefficiencies, fraud and misconduct in state government;

(2) Determine the appropriate method of obtaining data on each entity of state government that will provide relevant information at least biennially for the identification of potential and actual inefficiencies in each state entity's function, duties, and performance;

(3) Determine from its study and analysis the need for changes in statutory law, rules, or policies; and

(4) Make any other recommendation to the general assembly necessary to reduce inefficiencies in state government;

(5) Identify and acknowledge government agencies and officials who perform functions in an efficient and effective manner.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least four times a year. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement from the joint contingent fund for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.



21.830. Joint committee established, members, meetings, duties, hearings, report--dissolution of committee.

21.830. 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Missouri's Energy Future", which shall be composed of five members of the senate, with no more than three members of one party, and five members of the house of representatives, with no more than three members of one party. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members by the speaker of the house of representatives. The committee shall select either a chairperson or co-chairpersons, one of whom shall be a member of the senate and one a member of the house of representatives. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairperson or chairpersons designate.

2. The committee shall examine Missouri's present and future energy needs to determine the best strategy to ensure a plentiful, affordable and clean supply of electricity that will meet the needs of the people and businesses of Missouri for the next twenty-five years and ensure that Missourians continue to benefit from low rates for residential, commercial, and industrial energy consumers.

3. The joint committee may hold hearings as it deems advisable and may obtain any input or information necessary to fulfill its obligations. The committee may make reasonable requests for staff assistance from the research and appropriations staffs of the house and senate and the committee on legislative research, as well as the department of economic development, department of natural resources, and the public service commission.

4. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary, for submission to the general assembly by December 31, 2009, at which time the joint committee shall be dissolved.

5. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

Effective 7-07-09



21.840. Joint committee established, members, appointment, terms, duties, meetings--report required--expiration date.

21.840. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Preneed Funeral Contracts" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a comprehensive study and analysis of the consumer and economic impact on the preneed funeral contract industry in the state of Missouri;

(2) Determine from its study and analysis the need for changes in statutory law; and

(3) Make any other recommendation to the general assembly relating to its findings.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives.

4. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than January 31, 2009, and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state or local government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

8. The provisions of this section shall expire on January 31, 2009.

Expires 1-31-09






Chapter 23 Committee on Legislative Research

23.010. Establishing a committee on legislative research--members--appointment--discharge.

23.010. A permanent joint committee of the general assembly known as the "Committee on Legislative Research", to be comprised of the chairman of the senate appropriations committee and nine other members of the senate and the chairman of the house budget committee and nine other members of the house of representatives, is established and its offices are in the capitol building, Jefferson City, Missouri. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house and appointment of each member shall continue during his term of office as a member of the general assembly, or until a successor is appointed to fill the place of any committee member whose term of office has expired. No major party shall be represented by more than six members from the house nor more than six from the senate on the committee. The general assembly, by a majority vote of the elected members, may discharge any or all of the members of the committee at any time and select their successors.



23.020. Duties of committee.

23.020. The committee shall perform the following services for the members of the general assembly:

(1) Provide a research and reference service on legislative problems;

(2) Upon written request, make investigation into legislative and governmental institutions of this state or other states to aid the general assembly;

(3) Upon written request, assist and cooperate with any interim legislative committee or commission created by the general assembly;

(4) Upon written request, draft or aid in drafting bills, resolutions, memorials and amendments and render any other service in connection therewith for any member of the general assembly.

CROSS REFERENCE:

Revision of statutes, duties of committee, Chap. 3, RSMo



23.030. Legislative library--reference service.

23.030. The legislative library room located on the third floor of the capitol building and in a northerly position between the senate chamber and the house chamber is set aside as a legislative library quarters under the direction and control of the committee on legislative research. Out of an appropriation made for that purpose, the committee on legislative research shall maintain a reference service which shall be available to the general assembly and the public. This service may include the following specific functions:

(1) Maintain a legislative library and purchase for the library any printed or written reference material relating to problems of the state or political subdivisions as would in the judgment of the committee aid the members of the general assembly;

(2) Secure and file copies of all bills, resolutions, amendments, memorials, reports of committees, journals and other documents printed by order of either house of the general assembly; and collect, catalogue and index material as soon as practicable after it has been printed;

(3) Keep an index or digest of the action on each bill, resolution, and memorial by either body of the general assembly and the governor, the digest to be printed and distributed at intervals the committee deems practicable.



23.040. Service concerning bills.

23.040. From the time the general assembly of the state convenes until it is adjourned finally, the committee on legislative research, through its representatives, shall give consideration to and service concerning any bill before the general assembly requested by any member of the senate or the house of representatives or any committee of the general assembly having the bills before it for consideration. This service shall continue after adjournment and during any recess or vacation. Employees of the committee shall not oppose or urge legislation but, upon request, shall assist members of the general assembly as to bills, resolutions and measures, draft them in proper form and furnish to members any available information upon matters which fall within the scope of the duties of the committee.



23.045. Revision bill, content.

23.045. Any bill denominated as a revision bill by the committee shall contain only that subject matter approved by the committee and additional material may not be amended thereto, unless needed as a technical correction.

Effective 5-28-92



23.050. Committee empowered to obtain information concerning state departments and institutions--assemble information and make report.

23.050. 1. The committee may obtain information upon the needs, organization, functioning, efficiency and financial status of any department of state government or of any institution or agency which is supported in whole or in part by revenue of the state; collect and assemble information concerning the revenue of the state and the tax resources of the state and upon questions of statewide interest which may reasonably become subjects of legislative action or of legislative consideration; make available such information as is requested by any member or member-elect of the general assembly.

2. The committee shall compile a report of its activities and a detailed account of its expenditures for submission to the general assembly, which report shall be completed at least thirty days prior to the convening of each regular session of the general assembly. The report shall be mailed to the post-office address of each member of the present and forthcoming general assembly and a copy of the report shall be submitted to each state elective officer. The report shall include any recommendations for legislative action as well as any recommendations which the committee desires to make concerning the efficient and economical operation of the state government.



23.060. Legislative library, material available to whom--procuring information from other state agencies.

23.060. The material, including books and other publications of the research library maintained by the committee, is available to the members of the general assembly. All officers of the state, all departments, commissions and bureaus of the state, and all persons connected therewith, the University of Missouri, the teachers' colleges and all agencies of the state which are supported in whole or in part by state funds shall give the committee, or its duly authorized representatives, complete access to their records and full information and all reasonable assistance in any matter of research or investigation which, in the judgment of the committee, requires recourse to them or to data within their knowledge or control; but this section does not compel the disclosure of any records or information which is declared to be privileged or confidential by any other law of this state, unless the committee is specifically authorized to procure the information by a concurrent resolution adopted by the general assembly.



23.070. Committee on legislative research, officers, how selected--director, duties of--meetings, when held, quorum, number required for.

23.070. The committee on legislative research shall meet within ten days after the convening of each general assembly and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and one of whom shall be a member of the house of representatives. Until January of 1985, the chairman shall be a member of the house. In 1985 the chairman shall be a member of the senate. In 1987 the chairman shall be a member of the house. The chairmanship shall alternate between members of the senate and house each two years after 1987. The director shall serve as secretary to the committee on legislative research. Unless otherwise directed by the committee, he shall keep the records of the committee and be subject to the jurisdiction and order of the committee during the vacation or recess of the general assembly. The regular meeting place of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall regularly meet at least once every three months. A majority of the members of the committee shall constitute a quorum and a majority of a quorum may act for the entire committee. Special meetings of the committee may be called at such time and place within the state as the chairman thereof designates.



23.080. Director of committee on legislative research--how employed, compensation, qualifications--staff--oversight division supervision--library expenditures authorized.

23.080. 1. The committee may regularly employ and fix the compensation of a director of research who is competent to assume administration of the necessary activities of the committee under the direction of the committee. The committee may also employ other attorneys, research assistants, clerks and other persons as it deems necessary within the limits of the appropriation made therefor to carry out the provisions of this chapter or to provide assistance for the members and committees of the general assembly. Except for those employees assigned to the oversight division, all employees of the committee shall be under the supervision of the director of research, and he shall, as directed by the committee, assign and supervise all work projects of those employees and keep all necessary personnel records for those employees and others of the committee if so directed. All employees of the oversight division shall be under the supervision of the director of the oversight division, and he shall, as directed by the subcommittee, assign and supervise all work projects of the employees of that division.

2. The committee may provide necessary legal reports and other publications to be kept in the library of the committee and pay for same out of any appropriations made to the committee. The secretary of state and the revisor of statutes shall furnish the librarian, without charge, the number of Missouri statutes and session laws as is desired by the committee to enable it to exchange the statutes and session laws for those of other states.



23.090. Legislative library and other space under control of committee on legislative research.

23.090. The committee on legislative research has charge and control of the legislative library and all other space within the capitol assigned to it.



23.140. Fiscal notes required for legislation--exceptions--contents--interference with staff prohibited--cooperation of agencies--changes in fiscal notes, hearings, procedure.

23.140. 1. Legislation, with the exception of appropriation bills, introduced into either house of the general assembly shall, before being acted upon, be submitted to the oversight division of the committee on legislative research for the preparation of a fiscal note. The staff of the oversight division shall prepare a fiscal note, examining the items contained in subsection 2 and such additional items as may be provided either by joint rule of the house and senate or by resolution adopted by the committee or the oversight subcommittee.

2. The fiscal note shall state:

(1) The cost of the proposed legislation to the state for the next two fiscal years;

(2) Whether or not the proposed legislation will establish a program or agency that will duplicate an existing program or agency;

(3) Whether or not there is a federal mandate for the program or agency;

(4) Whether or not the proposed program or agency will have significant direct fiscal impact upon any political subdivision of the state;

(5) Whether or not any new physical facilities will be required; and

(6) Whether or not the proposed legislation will have an economic impact on small businesses. For the purpose of this subdivision "small business" means a corporation, partnership, sole proprietorship or other business entity, including its affiliates, that:

(a) Is independently owned and operated; and

(b) Employs fifty or fewer full-time employees.

3. The fiscal note for a bill shall accompany the bill throughout its course of passage. No member of the general assembly, lobbyist or persons other than oversight division staff members shall participate in the preparation of any fiscal note unless the communication is in writing, with a duplicate to be filed with the fiscal note or unless requested for information by the fiscal analyst preparing the note. Violations of this provision shall be reported to the chairman of the legislative research committee and subject the fiscal note and proposed bill to subcommittee review. Once a fiscal note has been signed and approved by the director of the oversight division, the note shall not be changed or revised without prior approval of the chairman of the legislative research committee, except to reflect changes made in the bill it accompanies, or to correct patent typographical, clerical or drafting errors that do not involve changes of substance, nor shall substitution be made therefor. Appeals to revise, change or to substitute a fiscal note shall be made in writing by a member of the general assembly to the chairman of the legislative research committee and a hearing before the committee or subcommittee shall be granted as soon as possible. Any member of the general assembly, upon presentation of new or additional material, may, within three legislative days after the hearing on the request to revise, change or substitute a fiscal note, request one rehearing before the full committee to further consider the requested change. The subcommittee, if satisfied that new or additional material has been presented, may recommend such rehearing to the full committee, and the rehearing shall be held as soon as possible thereafter.

4. The director of the division, hereinafter provided for, or the director's designees, shall seek information and advice from the affected department, division or agency of state government and shall call upon the research staffs of the house of representatives and of the senate, and upon the staffs of the house and senate appropriations committees for assistance in carrying out fiscal notes and auditing functions and duties, during the interim, and each staff shall supply such information or advice as it may possess in response to the inquiry. The state auditor shall, upon request, cooperate and provide assistance in the conduct of audits and the preparation of reports made in connection therewith.



23.150. Oversight division organized, duties--subcommittee may be formed--number appointed, qualifications, powers and duties--oversight director and staff employed, qualifications.

23.150. 1. The committee on legislative research shall organize an oversight division to prepare fiscal notes and to conduct management audits and program audits of state agencies. The committee may form a subcommittee of not less than six members to provide direct supervision of the personnel and practices of the division. The subcommittee shall consist of one-half of the members appointed by the chairman from the house which he represents and one-half of the members appointed by the vice chairman from the house which he represents.

2. Within the limits of the appropriations made for this division, the committee shall employ a director of the oversight division and other personnel as it deems necessary. The director shall be qualified by training and experience to conduct such audits, and he shall be directly responsible for those activities. The director of the oversight division, with the consent of the joint committee, may employ personnel necessary to carry out the duties prescribed in this chapter. Persons employed to work in the oversight division shall be professional persons possessing a wide knowledge and demonstrated expertise in governmental programming and financial planning, in conducting program review evaluations and analytic studies, and of federal, state, and local government budgetary processes, laws and regulations of the state of Missouri. Office space, furniture and equipment formerly assigned to the committee on state fiscal affairs, and appropriations made therefor, shall be transferred to the committee on legislative research.

CROSS REFERENCE:

Federal mandate auditor, director of oversight to serve, duties, RSMo 33.825 to 33.831

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



23.153. Record kept by staff member on persons initiating inquiries or attempting to influence content of fiscal note--penalty.

23.153. 1. As part of the preparation of any fiscal note for any proposed piece of legislation, the staff member of the oversight division assigned to prepare that note shall maintain a log, which shall be a public record as defined in chapter 610, RSMo. That log shall contain a record of any contact initiated by any other person who either inquires regarding the content of the fiscal note or who attempts to influence the preparation of the fiscal note. The log shall contain, at a minimum, the name and position of the person initiating the contact, the time and date of the contact, the number of the fiscal note and the number of the proposed piece of legislation, and a narrative summary of the comments made by the person who initiated the contact.

2. Violation of the provisions of this section is a class A misdemeanor.



23.160. Definitions of management and program audits.

23.160. 1. As used in this chapter, the term "management audit" means a postaudit which determines, with regard to the purpose, functions, and duties of an audited agency:

(1) Whether the agency is managing and utilizing its resources in an economical and efficient manner; and

(2) Which identifies causes of inefficiencies or uneconomical practices including inadequacies in the use and management of information systems, internal and administrative procedures, organizational structure, use of resources, allocation of personnel, and purchasing policies.

2. As used in this chapter, the term "program audit" means a postaudit which determines and evaluates program performance according to program objectives, responsibilities, and duties as set forth by statute or regulation. Program audits, in accordance with generally accepted program evaluation standards, shall determine:

(1) Whether the program is being performed and administered as authorized or required by law, and whether this action conforms with statutory intent;

(2) Whether the objectives and intended benefits are being achieved, and whether efficiently and effectively;

(3) Benefits derived from any program in relation to the expenditures made therefor; and

(4) Whether the program duplicates, overlaps, or conflicts with any other state program.

A program audit may include determinations within the scope of a management audit to the extent necessary or appropriate to the conduct of a particular program audit.

3. As used in this chapter, the term "resources" includes appropriated funds, federal funds, grants, and personnel, and also includes equipment and space, whether assigned, owned or leased.

4. As used in this chapter, the term "agency" includes each department and office within the executive branch of government and each identifiable unit thereof, including institutions of higher learning, and each identifiable unit of the legislative and judicial branches of government.

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



23.170. Audits, procedures to require or request--time limitation for audit--inspection of agency records, exceptions--subcommittee meetings.

23.170. 1. The oversight division of the committee on legislative research shall, pursuant to a duly adopted concurrent resolution of the general assembly, or pursuant to a resolution adopted by the committee on legislative research, conduct management audits and program audits of agencies as directed by any such resolution.

2. The staff of any agency subject to a management or program audit shall fully cooperate with the staff of the oversight division and shall provide all necessary information and assistance for such an audit. All records of an agency, unless otherwise expressly declared by law to be confidential, may be inspected by the oversight division staff while conducting the audit, and the agency subject to the audit shall afford the oversight division staff with ample opportunity to observe agency operations.

3. All audits shall be completed within one year unless an extension is authorized by the committee, but progress reports shall be made to the committee at least monthly. The subcommittee supervising the oversight division shall meet monthly to review progress reports, hear requests for changes in fiscal notes, and provide supervision for the oversight division staff.

4. Any member of the general assembly and any committee of either house of the general assembly may submit requests for audits to the committee on legislative research, and any agency may request an audit of its operations.

(1997) Section declared unconstitutional pursuant to article II, section 1 and article IV, section 13 of the Missouri Constitution. State Auditor v. Joint Committee on Legislative Research, 956 S.W.2d 228 (Mo.banc).



23.180. Powers of committee.

23.180. The committee may:

(1) Subpoena and examine witnesses by subpoena issued under the hand of the speaker of the house or the president pro tem of the senate and may require the appearance of any person and the production of any paper or document in the same manner;

(2) Cause witnesses appearing before the committee or the staff of the division to give testimony under oath;

(3) Require that testimony given or a record of the proceedings of any hearing be recorded by an official court reporter or other competent person, under oath, in writing or by electronic, magnetic, or mechanical sound or video recording devices. Any such transcript or record, when certified by the reporter or recorder, shall be prima facie a correct statement of the testimony or proceedings.



23.190. Recommendations made to agency--response procedure for agency--audit reports, distribution, charge for public--review of agency in one year, report.

23.190. 1. In making audits the division shall make recommendations and suggestions, in writing, to the personnel of the agency being audited. Such personnel shall be given an opportunity to respond, in writing, to those recommendations and suggestions. Thereafter, as soon as practicable after completion of the audit, the committee shall issue a public report of the audit. The report shall contain recommendations for changes in practices and policies as well as recommendations for changes in statutes and regulations, and shall contain the response of the agency involved. Each report shall be a public record and shall be signed by the committee chairman. Each report shall be presented to the governor and the agency involved. Copies may be made available to members of the general assembly and to the general public. The committee may charge a fee to recover publication costs for copies made available to the general public.

2. One year after completion of each audit, the oversight division shall review the operations of the agency audited to determine whether or not there has been substantial compliance with the recommendations contained in the report, and if not, a further review shall be conducted at the end of another year. In each instance a further report shall be made and distributed in the same manner as an initial report is made and distributed.



23.195. Register of all state bonds and evidence of indebtedness--content of register--report by division to general assembly, when, purpose--copies delivered to whom--all state agencies and state auditor to furnish information.

23.195. 1. The oversight division of the committee on legislative research shall maintain a register of all state bonds or other evidences of indebtedness of all state agencies and of entities of the state given authority by law to incur indebtedness, whether or not the indebtedness is a liability of the state, including lease purchase agreements of at least ten thousand dollars for personal property which have been issued or entered into by the state of Missouri or by any state agency, authority or institution. Indebtedness compiled in the register shall include but not be limited to that incurred by the third state building fund, the higher education loan authority, the agriculture and small business revenue authority, the health and education facilities authority, the Missouri economic development commission, the environment improvement authority, the state-supported educational institutions of higher learning, the bi-state development authority, the several interstate bridge authorities, and any metro transportation districts. The register shall contain all the details concerning the issuance and retirement of such bonds or other evidence of indebtedness, including, but not limited to, the date of issuance and maturity, the name of the issuing state agency, terms and costs of any lease purchase agreement if applicable, the rate of interest, the manner of redemption, the purpose for which issued, and, if retired, the date and manner of retirement.

2. The oversight division shall report on the total bonded and other indebtedness including lease purchase agreements of this state and its various agencies, entities, and institutions to the individual members of the general assembly on or before January fifteenth of each year. Copies of the report shall also be delivered to the governor, state auditor, state treasurer, and the state librarian. Copies shall be made available to other interested parties. Such report shall contain sufficient data and information to enable the members of the general assembly to determine the amount of indebtedness outstanding for each purpose for which bonded and other indebtedness has been incurred and the total amount of money which will be necessary to fully repay all principal and interest due on such bonded or other indebtedness or to fulfill the terms of any lease purchase agreement; including, but not limited to, a summary of all pertinent information contained in the register required by subsection 1 of this section.

3. Inclusion of any indebtedness in this register shall not be construed that the indebtedness is, or is not, state indebtedness.

4. The state auditor and each state agency and entity shall cooperate fully with the oversight division in collecting information for this register, and shall provide information as requested for inclusion therein.



23.200. Committee on legislative research, additional powers and duties.

23.200. The staff of the committee on legislative research shall prepare a transfer-revision bill to be submitted to the ninetieth general assembly to revise the statutes so as to reflect the changes made by or pursuant to this act*; except that, the committee on legislative research shall use fully the provisions of section 3.060, RSMo, where such provisions will suffice. At such time as all statutory revision changes required pursuant to this act* have gone into effect the revisor of statutes may prepare legislation to repeal this section.

*"This act" (H.B. 343, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



23.205. Annual report by committee on laws which expire, sunset, terminate or become ineffective in two years.

23.205. The joint committee on legislative research shall file a report with the general assembly by January third of each year which provides a detailed listing of all statutes which expire, sunset, terminate, or otherwise become ineffective by their own provisions within the next two years.



23.250. Title.

23.250. Sections 23.250 to 23.298 shall be known and may be cited as the "Missouri Sunset Act".



23.253. New programs to sunset, when--definitions--reauthorized programs, effect of--review of programs, when.

23.253. 1. As used in sections 23.250 to 23.298, the following terms mean:

(1) "Agency", any department, division, or agency of the state responsible for the administration of a program;

(2) "Committee", the committee on legislative research established in section 35, article III, Constitution of Missouri and section 23.010;

(3) "Program", a distinct and coherent set of activities authorized by the general assembly through the legislative process intended to affect a clearly definable target group, problem, or issue and which can be appropriated through the budget process or nonappropriated, as in the case of tax credits;

(4) "Sunset", the termination of legislative authorization of a program.

2. After August 28, 2003, any new program authorized by the general assembly shall sunset not more than six years after its effective date unless reauthorized by an act of the general assembly. No funds may be expended on a program after its authorization has terminated. Legislation passed after August 28, 2003, shall indicate whether it contains a program subject to the Missouri sunset act. Any such program shall have a sunset clause clearly indicating the date of termination without reauthorization.

3. Any program reauthorized by the general assembly pursuant to this section shall include a provision specifying that the program shall sunset at a date not more than twelve years from the effective date of the program's reauthorization.

4. Any program to which money was appropriated prior to August 28, 2003, may at any time be subject to review of the committee by a majority vote of its members for the purpose of recommending to the general assembly its continuation or sunset. The committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268, and shall issue a report pursuant to subsection 1 of section 23.271. The committee may recommend to the general assembly by a majority vote of its members that a program under review, to which money was appropriated prior to August 28, 2003, be sunset, continued, or reorganized. The committee shall submit such recommendation to all members of the general assembly within thirty calendar days of the vote in which such recommendation is made.



23.256. Information to be reported by agencies to joint committee on legislative research, when.

23.256. Before October thirtieth of the second calendar year prior to the year in which a state program subject to sections 23.250 to 23.298 is scheduled to sunset, the agency shall report to the committee:

(1) Information regarding the application to the program of the criteria in section 23.268; and

(2) Any other information that the agency considers appropriate or that is requested by the committee.



23.259. Sunsetting of programs, duties of the committee.

23.259. 1. Before September first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall:

(1) Review and take action necessary to verify the reports submitted by the agency pursuant to section 23.256;

(2) Consult with the budget committee of the house of representatives, the appropriations committee of the senate, the office of budget and planning, the state auditor, and the state treasurer on the application to the agency of the criteria provided in section 23.268; and

(3) Conduct a performance evaluation of the program based on the criteria provided in section 23.268 and prepare a written report.

2. The written report prepared by the committee pursuant to subdivision (3) of subsection 1 of this section shall be deemed a public record.



23.262. Public hearings conducted for sunsetting programs, when.

23.262. 1. Between September first and December first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268.

2. The committee may hold the public hearings prior to September first if the evaluation of the program required in subdivision (3) of subsection 1 of section 23.259* is complete and available to the public.

*Section "23.268" appears in original rolls, an apparent typographical error.



23.265. Report to general assembly on sunsetting programs, content.

23.265. 1. At the beginning of each regular session of the general assembly, the committee shall present to the general assembly and the governor a report on the programs scheduled to be sunset.

2. In the report, the committee shall include:

(1) Its specific findings regarding each of the criteria prescribed by section 23.268;

(2) Its recommendations based on the matters prescribed by section 23.271; and

(3) Any other information the committee deems necessary for a complete evaluation of the program.



23.268. Criteria considered by committee.

23.268. The committee and its staff shall consider the following criteria in determining whether a public need exists for the continuation of a program, or for the performance of the functions of the program:

(1) The efficiency with which the program operates;

(2) An identification of the objectives intended for the program and the problem or need that the program was intended to address, the extent to which the objectives have been achieved, and any activities of the agency in addition to those granted by statute and the authority for such activities;

(3) An assessment of less restrictive or alternative methods of performing any rule or regulation that the agency performs that could adequately protect the public;

(4) The extent to which the jurisdiction of the agency and the programs administered by the agency overlap or duplicate those of other agencies and the extent to which the programs administered by the agency can be consolidated with the programs of other state agencies;

(5) Whether the agency has recommended to the general assembly statutory changes calculated to be of benefit to the public rather than to an occupation, business, or institution that the agency regulates;

(6) The promptness and effectiveness with which the agency disposes of complaints concerning persons affected by the program;

(7) The extent to which the agency has encouraged participation by the public in making rules and decisions as opposed to participation solely by those it regulates and the extent to which the public participation has resulted in rules compatible with the objectives of the program;

(8) The extent to which the agency has complied with applicable requirements of:

(a) An agency of the United States or this state regarding equality of employment opportunity and the rights and privacy of individuals; and

(b) State law and applicable rules of any state agency regarding purchasing goals and programs for historically underutilized businesses;

(9) The extent to which changes are necessary in the enabling statutes of the program so that the agency can adequately comply with the criteria established in this section;

(10) The extent to which the agency issues and enforces rules relating to potential conflicts of interest of its employees;

(11) The extent to which the agency complies with chapter 610, RSMo, and follows records management practices that enable the agency to respond efficiently to requests for public information; and

(12) The effect of federal intervention or loss of federal funds if the program is sunset.



23.271. Program reports, content--portions of report to be submitted to state auditor.

23.271. 1. In its report on a program, the committee shall:

(1) Make recommendations on the sunset, continuation, or reorganization of each affected program and on the need for the performance of the functions of the program;

(2) Make recommendations on the consolidation, transfer, or reorganization of programs within state agencies not under review when the programs duplicate functions performed in programs under review;

(3) Recommend appropriation levels for each program for which sunset or reorganization is recommended pursuant to subdivision (1) or (2) of this subsection; and

(4) Include drafts of legislation necessary to carry out the committee's recommendations pursuant to subdivisions (1) and (2) of this subsection.

2. On the date the committee presents its report to the general assembly pursuant to section 23.265, the committee shall present to the state auditor the committee's recommendations that do not require a statutory change to be put into effect. The state auditor shall examine the recommendations and shall prepare, as part of the next scheduled audit of the program, a report on the manner in which the agency has implemented the recommendations.



23.274. Exemption for certain agencies, when.

23.274. 1. In the two-year period preceding the date scheduled for the sunset of a program pursuant to sections 23.250 to 23.298, the committee may exempt certain agencies from the requirements of sections 23.250 to 23.298 relating to staff reports, hearings, and evaluations.

2. The committee shall only exempt programs that have been inactive for a period of two years preceding the date the program is scheduled to sunset.

3. The committee's action in exempting programs pursuant to this section shall be done by an affirmative record vote of all members of the committee.



23.277. Monitoring of legislation during session.

23.277. During each regular or special session of the general assembly, the staff of the committee shall monitor legislation affecting programs that have undergone sunset review and shall periodically report to the members of the committee on proposed changes which would modify prior recommendations of the committee.



23.280. Sunset act not to prohibit certain activities of the general assembly.

23.280. Sections 23.250 to 23.298 shall not prohibit the general assembly from:

(1) Terminating a program at a date earlier than that provided in sections 23.250 to 23.298; or

(2) Considering any other legislation relative to a program subject to sections 23.250 to 23.298.



23.283. Sunset program to continue until when, procedures for terminated programs.

23.283. 1. A program that is sunset may continue in existence until September first of the following year to conclude its business. Unless the law provides otherwise, sunset does not reduce or otherwise limit the powers and authority of the agency during the concluding year. A program is terminated and shall cease all activities at the expiration of the one-year period. Unless the law provides otherwise, all rules adopted by the state agency shall expire at the expiration of the one-year period.

2. Any unobligated and unexpended appropriations of a sunset program lapse on September first of the year after sunset.

3. Except as provided by subsection 5 of this section or as otherwise provided by law, all moneys in a dedicated fund of a program that sunsets on September first of the year after sunset shall be transferred to the credit of the general revenue fund. Any law or portion of a law dedicating the moneys to a specific fund of a program that sunsets shall become void on September first of the year after sunset.

4. Unless the governor designates an appropriate state agency as prescribed in subsection 5 of this section, property and records in the custody of an agency administering a sunset program on September first of the year after sunset shall be transferred to the office of administration. If the governor designates an appropriate state agency, the property and records shall be transferred to the designated state agency.

5. In recognition of the state's continuing obligation to pay bonded indebtedness and all other obligations, including lease, contract, and other written obligations, incurred by a program pursuant to sections 23.250 to 23.298, sections 23.250 to 23.298 shall not impair or impede payment of bonded indebtedness and all other obligations, including lease, contract, and other written obligations, in accordance with their terms. If an agency has outstanding bonded indebtedness or other outstanding obligations for a sunset program, including lease, contract, or other written obligations, the bonds and all other such obligations remain valid and enforceable in accordance with their terms and subject to all applicable terms and conditions of the laws and proceedings authorizing the bonds and all other such obligations. The governor shall designate an appropriate state agency to continue to carry out all covenants contained in the bonds and all other such obligations, and the proceedings authorizing them, including the issuance of bonds, and the performance of all other such obligations to complete the construction of projects or the performance of other such obligations. The designated state agency shall provide payment from the sources of payment of the bonds in accordance with the terms of the bonds and shall provide payment from the sources of payment from all other such obligations in accordance with their terms, whether from taxes, revenues, or otherwise, until the bonds and interest on the bonds are paid in full and are performed and paid in full. If the proceedings so provide, all funds established by law or proceedings authorizing the bonds or authorizing other such obligations shall remain with the state treasurer or previously designated trustees. If the proceedings do not provide that the funds remain with the state treasurer or previously designated trustees, the funds shall be transferred to the designated state agency.



23.292. State agencies and officers to provide assistance to committee, when.

23.292. 1. The committee may request the assistance of state agencies and officers to assist in gathering information pursuant to the committee objective.

2. In carrying out its functions pursuant to sections 23.250 to 23.298, the committee or its designated staff member may inspect the records, documents, and files of any state agency.



23.295. Division of workforce development to assist displaced employees.

23.295. If an employee is displaced because a program is sunset, reorganized, or continued, the state agency and the division of workforce development in the department of economic development shall make a reasonable effort to relocate the displaced employee.



23.298. Rights and duties not affected by sunsetting of programs.

23.298. Except as otherwise expressly provided, sunset of a program does not affect the rights and duties that matured, penalties incurred or imposed, civil or criminal liabilities that arose, or proceedings initiated before the effective date of the sunset.









Title IV — EXECUTIVE BRANCH

Chapter 26 Governor and Lieutenant Governor

26.010. Salaries of governor and lieutenant governor.

26.010. As total compensation for all duties to be performed by them, the governor shall receive an annual salary of seventy-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, RSMo, and the lieutenant governor shall receive an annual salary of forty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, RSMo. The salaries shall be paid at the times and in the manner provided by law.

Prior revisions: 1929 § 11775; 1919 § 10985

Effective 1-1-93

Revisor's note: Salary adjustment index is printed, as required by §105.005, in Appendix E.

CROSS REFERENCE:

Lieutenant governor to discharge governor's duties, when, Const. Art. IV, Sec. ll(b)



26.015. Terms of office.

26.015. The governor and lieutenant governor shall hold their offices for a term of four years beginning at 12:00 noon on the second Monday in January next after their election and until their successors are elected and qualified.



26.020. Secretarial and clerical assistants of governor and lieutenant governor and their compensation.

26.020. Within the limits of appropriations for such purpose, the governor may employ and fix the compensation of such legal and clerical assistants as may be necessary for the efficient conduct of his office. The lieutenant governor may likewise employ and fix the compensation of a secretary.

Prior revisions: 1929 § 11768; 1919 § 10978; 1909 § 10681



26.030. Governor may veto appropriations--extent--exceptions.

26.030. The governor may veto any item or portion of any item of any appropriation bill or the whole thereof; except that the governor shall not reduce any appropriation for free public schools or for the payment of principal and interest on the public debt.

See also Const. Art. IV § 26.



26.040. Governor may purchase lands at sales under proceedings to which state is party.

26.040. The governor may attend, in person or by his duly authorized agent, all sales of real estate made by any sheriff under any distress warrant issued by the state director of revenue, or sales made pursuant to executions issued on any judgment, wherein the state of Missouri is a party litigant or is in any wise interested, and buy in the property, if he considers it necessary and expedient, in the name of the state, for its use and benefit, and take proper deed therefor. In such cases, he may credit the sheriff or other officer making the sale with the amount of the bid made on the distress warrant or execution.

Prior revisions: 1929 § 11075; 1919 § 6939; 1909 § 7943



26.050. May sell such lands and execute deed.

26.050. Whenever any property is bid off by him for the state, he shall have the power to sell the same to any person or persons desiring to buy the same from the state, on such terms and conditions as he may think wise and conducive to the best interests of the state, and on behalf of the state, to execute proper deeds therefor to the purchaser or purchasers. Such deed or deeds executed by him shall be countersigned by the secretary of state, and have thereto attached the great seal of the state, and shall be by him duly acknowledged before some officer authorized to take acknowledgments of deeds.

Prior revisions: 1929 § 11076; 1919 § 6940; 1909 § 7944

CROSS REFERENCE:

Powers and duties, office of administration, sale of state property, RSMo 37.005



26.055. May convey lands acquired at sale under distress warrant.

26.055. The governor shall have the authority and he is hereby empowered to reconvey or sell in the same manner as provided in section 26.050 any real estate which has heretofore been purchased by the state, and in her name, at any sheriff's sale made under and by authority of any distress warrant heretofore issued by the state auditor.



26.060. Governor to select auditors.

26.060. The governor may at any time, when in his judgment the public interest of the state will be conserved, select competent auditors or accountants to audit the accounts of any department, office, commission, board, bureau, institution, or any subdivision of the state; also road districts, school districts, townships, municipalities and counties receiving for or from the state any money.



26.070. Officials shall permit audit.

26.070. It shall be the duty of every public official, agent or employee of the state, and every official and employee of any county, municipality, township, school district or road district to permit such auditor or accountant to have access to the accounts, records, documents, vouchers and papers in the care or custody or under the control of any public official, or any employee of the state or any subdivision thereof upon any subject relating to the condition, management and expenses of the office, department, board, bureau, commission or institution being audited.



26.080. Penalty for refusal to permit audit.

26.080. Any public official, agent or employee of the state or any subdivision thereof, including road districts, school districts, townships, municipalities and counties, who violates the provisions of section 26.070 or refuses to comply with sections 26.060 to 26.090 is guilty of a misdemeanor.



26.090. Expense of audit.

26.090. The expense of any audit ordered by the governor under sections 26.060 to 26.090 shall be borne out of an auditing fund to be appropriated by the general assembly to be used by the governor for that purpose.



26.101. Use of facsimile signature by governor authorized.

26.101. A facsimile of the governor's signature applied at his direction and under his supervision shall be deemed the governor's handwritten signature for all purposes.



26.130. Governor may designate state agency to investigate and promote state's interests in connection with federal projects in Missouri.

26.130. 1. The governor is authorized to designate such state department or other state agency as in his opinion would best serve the interests of the state in relation to the subject at hand as the official agency of the state of Missouri, to cooperate or negotiate with the chief of engineers or other authorities as designated in Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto.

2. Such agency or department as may be designated by the governor shall have authority to investigate, cooperate and protect the state's interests subject to the advice and approval of the governor. Such agency or department shall have power to promote the state's interests, and shall keep the governor advised of all developments in relation to such act authorizing the construction of certain public works on rivers and harbors for flood control and for other purposes as may affect Missouri under Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto. Such agency or department shall make reports to the governor, general assembly and other state agencies upon request, stating its findings and recommendations when requested by the governor or such other state agencies, and whenever the general assembly is in session.



26.135. May accept retrocession of jurisdiction over federal land, when.

26.135. The governor may accept on behalf of the state of Missouri, retrocession of full or partial jurisdiction over land owned by the United States within the boundaries of the state of Missouri as provided by Public Law 93-82, as passed by Congress on August 2, 1973. Retrocession of jurisdiction shall be effected upon written notice to the governor by the principal officer of the federal agency having supervision and control over the land. Documents concurring the retrocession shall be filed in the office of the secretary of state, and in the office of the recorder of deeds of the county in which the lands are located.



26.140. Identification cards for consular officers--vehicle identification plates--unauthorized use a misdemeanor.

26.140. Whenever any consular officer shall have registered as such with the Department of State of the United States and has been issued an* exequatur or a diplomatic note by the Department of State, the governor shall issue or cause to be issued to such consular officer an identification card with a short statement of his rights and privileges as such, identifying him as a consular officer for the country he represents. "Consular officers", as used in this section, shall be deemed to include consuls general, consuls, vice consuls, consular agents, honorary consuls and none other. Such consular officers are authorized to use a motor vehicle identification plate identifying him as an official consular officer. Any person other than a consular officer using such vehicle identification plate shall be guilty of a misdemeanor.

*Word "an" does not appear in original rolls.



26.215. Transition funds and facilities for governor and lieutenant governor.

26.215. 1. In each year in which a governor or lieutenant governor of this state is elected and the governor or the lieutenant governor so elected is not the incumbent at the time of the election, funds and facilities for that governor-elect and lieutenant governor-elect, to be used by each of them in preparing an orderly transition of administrations, shall be provided.

2. The legislature shall appropriate to the commissioner of administration funds to be used only for the purpose of these transitions and to be expended during the transition period, but in no event shall the amount so appropriated exceed one hundred thousand dollars for the governor-elect and five thousand dollars for the lieutenant governor-elect for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.



26.220. Governor and lieutenant governor transition period defined.

26.220. The transition period shall begin on the fifteenth day of November following the election of a governor or lieutenant governor who is not an incumbent and shall end when that governor-elect or lieutenant governor-elect has taken the oath of office.



26.225. Transition facilities to be provided for governor and lieutenant governor.

26.225. 1. The commissioner of administration shall provide office space and equipment for the governor-elect and the lieutenant governor-elect and their staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the transition staff of the governor-elect and the lieutenant governor-elect. The facilities provided for the staffs of the governor-elect and the lieutenant governor-elect shall be separate facilities.

2. The commissioner of administration shall furnish the transition facilities with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of these transitions.



26.300. (Transferred 1978; now 37.010)

This section has been transferred to another section number. There is no longer any statute data associated with this section number. See the headnote previously listed for the new section number.



26.301. Member of board or commission who moves out of state deemed to have vacated position.

26.301. Except as otherwise specifically provided by law, all members of boards and commissions appointed by the governor shall, at the time of their appointment, be residents of the state of Missouri. Except as otherwise specifically provided by law, members of boards and commissions appointed by the governor who move from the state during their term on said boards and commissions shall be deemed to have vacated their position on said boards and commissions, and the governor shall appoint a person to the unexpired term as provided by law.



26.500. Governor may submit plans for reorganization of executive agencies.

26.500. Within the first thirty days of any regular legislative session, the governor may submit to both houses of the legislature, at the same time, one or more formal and specific plans for the reorganization of executive agencies of state government.

(2003) Section authorized executive agency reorganization plan creating the Family Support Division of the Department of Social Services. State ex rel. Department of Social Services v. K.L.D., 118 S.W.3d 283 (Mo.App.W.D.).



26.510. Plans, when effective--disapproval by resolution, when.

26.510. A reorganization plan so submitted shall become effective by executive order not sooner than ninety days after the final adjournment of the session of the legislature to which it is submitted, unless it is disapproved within sixty days of its submission to a regular session by a senate or house resolution adopted by a majority vote of the respective elected members thereof.



26.520. Plan submitted to vote, when.

26.520. The presiding officer of the house in which a resolution disapproving a reorganization plan has been introduced, unless the resolution has been previously accepted or rejected by that house, shall submit it to a vote of the membership not sooner than ten days or later than sixty days after the submission by the governor of the reorganization plan to which the resolution pertains.



26.530. Approved plan to have effect of law, published how.

26.530. A reorganization plan not disapproved by one or the other house of the legislature in the manner set forth in section 26.510 shall be considered for all purposes as the equivalent in force, effect and intent of a public act of the state upon its taking effect by executive order as set forth in section 26.510, and it shall be published together with the laws adopted by the general assembly at the session in which the plan is submitted.



26.540. Plans limited to certain matters.

26.540. Reorganization plans shall relate only to abolishing or combining agencies in the executive branch of the state government or to changing the organization thereof or the assignment of functions thereto. Each plan shall contain such provisions as are necessary to assure the uninterrupted conduct of the governmental services and functions affected by the proposed reorganization plan.



26.600. Citation of the law.

26.600. Sections 26.600 to 26.614 shall be known and may be cited as the "Missouri Community Service Act".



26.603. Definitions.

26.603. As used in sections 26.600 to 26.614, the following terms mean:

(1) "Act", the national and community service act of 1990, as amended;

(2) "Commission", the Missouri community service commission created by sections 26.600 to 26.614;

(3) "Community service programs", the performance of tasks designed primarily to address educational, public safety, human, or environmental needs at a local, regional, state, or multistate level;

(4) "Corporation", the corporation for national and community service authorized by the act;

(5) "National service position", a placement in a community service program whereby an individual may earn an educational award, as authorized by the act;

(6) "National service laws", the act and other federal legislation that authorizes or may authorize community service activities in states.



26.605. Community service commission created in office of governor--assignment powers of governor--purpose.

26.605. 1. There is hereby created and established within the office of the governor "The Missouri Community Service Commission". The governor may, by executive order, assign this commission to the office of any executive department or statewide elected official.

2. The commission is established to make community service the common expectation and experience of all Missourians with a special concentration on Missouri's young people. The commission shall focus its efforts primarily on issues related to education, public safety, human needs and the environment.

3. The commission shall work to renew the ethic of civic responsibility in Missouri and to involve and enroll citizens in service opportunities that benefit Missouri while offering citizens skills that can be used to further their own plans for education, for a career, or for continuing community services. The commission shall build on the existing organizational framework of state, local and community-based programs and agencies to expand full-time and part-time service opportunities for all citizens, but particularly Missouri's youth.



26.607. Members of commission, appointment, qualifications--terms, vacancies--expenses--chairperson and officers election--meeting requirements.

26.607. 1. The commission shall include at least fifteen but no more than twenty-five voting members appointed by the governor, with the advice and consent of the senate. The commission shall include the following voting members:

(1) A representative of local government;

(2) The commissioner of the department of elementary and secondary education or the designee of such person;

(3) An individual with experience in promoting the involvement of older adults in service and volunteerism;

(4) A representative of a national service program;

(5) An individual with expertise in the educational, training and development needs of youth, particularly disadvantaged youth;

(6) An individual between the ages of sixteen and twenty-five years who is a participant in or supervisor of a service program for school age youth, or a campus-based or national service program;

(7) A representative of community-based agencies or organizations in the state;

(8) A representative of labor organizations;

(9) A member representing the business community;

(10) The lieutenant governor or his or her designee;

(11) A representative from the Corporation for National and Community Service, who shall serve as a nonvoting, ex officio member;

(12) Other members, at the discretion of and appointed by the governor, provided that there are at least fifteen but not more than twenty-five voting members, and provided that no more than twenty-five percent of the voting members are officers or employees of the state, and provided further that not more than fifty percent plus one of the voting members of the commission are members of the same political party;

(13) The governor may appoint any number of other nonvoting, ex officio members who shall serve at the pleasure of the governor.

2. Appointments to the commission shall reflect the race, ethnicity, age, gender and disability characteristics of the population of the state as a whole.

3. Voting members shall serve renewable terms of three years, except that of the first members appointed, one-third shall serve for a term of one year, one-third shall serve for a term of two years, and one-third shall serve for a term of three years. If a commission vacancy occurs, the governor shall appoint a new member to serve for the remainder of the unexpired term. Vacancies shall not affect the power of the remaining members to execute the commission's duties.

4. The members of the commission shall receive no compensation for their services on the commission, but shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties.

5. The voting members of the commission shall elect one of their members to serve as chairperson of the commission. The voting members may elect such other officers as deemed necessary.

6. The commission shall meet at least quarterly.



26.609. Powers and duties of commission.

26.609. 1. The commission shall have the following powers and duties:

(1) To ensure that its funding decisions meet all federal and state statutory requirements;

(2) To prepare for this state an annual national service plan that follows state and federal guidelines;

(3) To recommend innovative statewide service programs to increase volunteer participation and community-based problem solving by all age groups and among diverse participants;

(4) To utilize local, state and federal resources to initiate, strengthen and expand quality service programs;

(5) To promote interagency collaboration to maximize resources and develop a model of such collaboration on the state level;

(6) To oversee the application process to apply for corporation grants and funds, and for approval of service positions;

(7) To establish priorities, policies and procedures for the use of funds received under national service laws and for funds deposited into the community service commission fund established in section 26.614;

(8) To provide technical assistance for applicants to plan and implement service programs and to apply for assistance under the national service laws;

(9) To solicit and accept gifts, contributions, grants, bequests or other aid from any person, business, organization or foundation, public or private and from federal, state or local government or any agency of federal, state or local government.

2. The commission shall have other powers and duties in addition to those listed in subsection 1 of this section, including:

(1) To utilize staff within the office of the governor, the office of a designated statewide elected official or other executive departments as needed for this purpose; and

(2) To enter into contracts with individuals, organizations and institutions within amounts available for this purpose.



26.611. Cooperation of all state agencies, University of Missouri, school districts authorized.

26.611. 1. All state agencies, the University of Missouri extension system, and any unit of local government, including school districts, may share information and cooperate with the commission to enable it to perform the functions assigned to it by state and federal law.

2. Any state agency that operates or plans to establish a community service program may coordinate its efforts with the commission.



26.614. Community service commission fund created--funding--purpose--lapse into general revenue prohibited--report due when.

26.614. 1. There is hereby created in the state treasury the "Community Service Commission Fund". The state treasurer shall deposit to the credit of the fund all moneys which may be appropriated to it by the general assembly and also any gifts, contributions, grants, bequests or other aid received from federal, private or other sources. The general assembly may appropriate moneys into the fund for the support of the commission and its activities. Notwithstanding the provisions of section 33.080, RSMo, to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

2. The commission shall submit an annual report of its activities to the speaker of the house of representatives, the president pro tem of the senate, and the governor before January thirty-first of each year.



26.740. (Repealed L. 2004 H.B. 1453 § A)






Chapter 27 Attorney General

27.010. Attorney general, election, term of office, begins when--compensation.

27.010. The attorney general for the state of Missouri shall be elected at each general election at which a governor and other state officers are elected, and his term shall begin at 12:00 noon on the second Monday in January next succeeding his election, and shall continue for four years, or until his successor is elected and qualified. The attorney general shall reside at the seat of government and keep his office in the supreme court building, and receive an annual salary of sixty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, RSMo, payable out of the state treasury. The salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law. The attorney general shall devote his full time to his office, and, except in the performance of his official duties, shall not engage in the practice of law.

Prior revisions: 1929 § 11272; 1919 § 692; 1909 § 966

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



27.020. Assistants and other personnel--qualifications--compensation.

27.020. 1. The attorney general is hereby authorized to appoint such assistant attorneys general as may be necessary to properly perform the duties of his office and shall fix the compensation of such assistants within the limits of the amount appropriated by the general assembly. Said assistant attorneys general shall hold their office at the pleasure of the attorney general, shall possess the same qualifications as the attorney general, and before entering upon the discharge of their duties shall each take and subscribe to an oath to support the Constitution of the United States and of the state of Missouri and to faithfully demean themselves in office. It shall be their duty to assist the attorney general in his official duties with power and authority under his direction to represent him in the discharge of all the duties of his office.

2. The attorney general may, at the request of any officer, department, board, bureau, commission or agency of the state, assign assistant attorneys general to perform the duties prescribed by law before or upon behalf of such officer, department, board, bureau, commission or agency and may, upon request as aforesaid, from time to time reassign such assistants.

3. The attorney general is also authorized to appoint a chief clerk, stenographers, typists, clerks, investigators and such other employees as shall be necessary to properly perform the duties of his office and shall fix the compensation of persons thus employed within the limits of the amount appropriated by the general assembly. Said employees shall serve during the pleasure of the attorney general. The assistant attorneys general and the chief clerk, stenographers, typists, clerks, investigators and other employees shall be paid in the same manner and at the same time as the attorney general. The compensation and expenses of said assistants and employees may be paid out of any state or federal funds appropriated to said department for such purposes.

Prior revisions: 1929 § 11277; 1919 § 697; 1909 § 971



27.030. To aid prosecuting and circuit attorneys, when.

27.030. When directed by the governor, the attorney general, or one of his assistants, shall aid any prosecuting or circuit attorney in the discharge of their respective duties in the trial courts and in examinations before grand juries, and when so directed by the trial court, he may sign indictments in lieu of the prosecuting attorney.

Prior revisions: 1929 § 11273; 1919 § 693; 1909 § 967



27.040. Opinions to be given, when.

27.040. When required, he shall give his opinion, in writing, without fee, to the general assembly, or to either house, and to the governor, secretary of state, auditor, treasurer, commissioner of education, grain warehouse commissioner, director of the department of insurance, financial institutions and professional registration, the director of the division of finance, and the head of any state department, or any circuit or prosecuting attorney upon any question of law relative to their respective offices or the discharge of their duties.

Prior revisions: 1929 § 11274; 1919 § 694; 1909 § 968



27.050. To appear in supreme court and court of appeals, when.

27.050. The attorney general shall appear on behalf of the state in the court of appeals and in the supreme court and have the management of and represent the state in all appeals to which the state is a party other than misdemeanors and those cases in which the name of the state is used as nominal plaintiff in the trial court.

Prior revisions: 1929 § 11275; 1919 § 695; 1909 § 969

Effective 1-1-72



27.060. To represent state in other cases.

27.060. The attorney general shall institute, in the name and on the behalf of the state, all civil suits and other proceedings at law or in equity requisite or necessary to protect the rights and interests of the state, and enforce any and all rights, interests or claims against any and all persons, firms or corporations in whatever court or jurisdiction such action may be necessary; and he may also appear and interplead, answer or defend, in any proceeding or tribunal in which the state's interests are involved.

Prior revisions: 1929 § 11276; 1919 § 696; 1909 § 970

CROSS REFERENCES:

Declaratory judgments--to be served copy of proceedings, when, RSMo 527.110

Delinquent taxes, to assist state director of revenue in collecting, RSMo 136.150

Division of workers' compensation, legal advice to, RSMo 287.620

Escheats--institution of proceedings, RSMo 470.290 to 470.340

State highways and transportation commission, to advise, RSMo 226.070



27.070. Shall file and index opinions.

27.070. The attorney general shall keep in his office and provide for his official use, and that of his successors, indexed copies of all opinions delivered by him during his term.

Prior revisions: 1929 § 11280; 1919 § 700; 1909 § 974



27.080. Court costs fund--creation--purpose--payments to and from.

27.080. There is hereby created a revolving fund for the department of attorney general to be known as "the attorney general's court costs fund", which shall consist of money transferred by the general assembly of the state of Missouri from the general revenue fund to be credited to such fund, and any money paid into the state treasury and required by law to be credited to such fund. This fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer upon warrants issued by the state auditor as certified to by the commissioner of administration, upon verified vouchers of the attorney general. Such money, after appropriation pursuant to law, shall be available only for the making of deposits and the payment of court costs incurred in any litigation, suit or hearing pending or which may hereafter be pending in any state or federal court or tribunal in which it is the duty of the attorney general to prosecute, defend or appear; provided, however, that such deposits and costs as may be awarded or refunded to the state at the termination of any such litigation, suit or hearing shall be deposited in the state treasury to the credit of the attorney general's court costs fund.

Prior revisions: 1929 § 11278; 1919 § 698; 1909 § 972

CROSS REFERENCE:

Attorney general's court costs fund abolished subject to exemption, RSMo 33.571



27.090. Transition funds and facilities for attorney general, when provided.

27.090. 1. In each year in which an attorney general of this state is elected and when the attorney general so elected is not the incumbent at the time of the election, funds and facilities for the attorney general-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition shall revert to general revenue.



27.095. Attorney general's transition period defined.

27.095. The "transition period" shall begin on the fifteenth day of November following the election of an attorney general who is not an incumbent and shall end when that attorney general-elect has taken the oath of office.



27.100. Facilities to be provided for attorney general.

27.100. 1. The commissioner of administration shall provide office space and equipment for the attorney general-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the attorney general-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.






Chapter 28 Secretary of State

28.005. Secretary of state, term of office, term begins, when.

28.005. The secretary of state shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.



28.010. Salary of secretary of state.

28.010. The secretary of state shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, RSMo, payable out of the state treasury as full compensation for all duties to be performed by him.

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



28.020. Oath of office and bond.

28.020. The secretary of state, before entering upon the duties of his office, shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office, which shall be endorsed upon his commission, and enter into bond, with security to be approved by the governor, to the state of Missouri, in the sum of ten thousand dollars, conditioned that he will well and truly perform the duties of secretary of state; which bond shall be attested by the governor, and deposited in the office of the governor.

Prior revisions: 1929 § 11369; 1919 § 11610; 1909 § 11181



28.025. Day care centers for employees' children, procedure to establish, licensing, costs.

28.025. 1. Employees of the Missouri secretary of state may organize and file with the secretary of state an application as a not-for-profit corporation for the purpose of establishing a child day care center. The corporation so formed may enter into an agreement with the commissioner of administration for the lease of appropriate space for use as the child day care center. The space for the center may be made available to the corporation at a rate to be established by the commissioner of administration.

2. The corporation may provide child day care on property leased from the commissioner of administration. The child day care center established by the corporation shall be licensed under the provisions of sections 210.201 to 210.245, RSMo. The operation of the day care center shall be paid for by fees or charges, established by the corporation, and collected from those who use its services. The corporation may receive any private donations or* grants from agencies of the federal government intended for the support of the child day care center.

*Word "of" appears in original rolls.



28.030. Appointment of clerks, employees--compensation.

28.030. The secretary of state is authorized to appoint, and, within the limits of the appropriations to his department, to fix the compensation of such clerks and employees as may be necessary in the performance of the duties of his office. He shall designate one employee as deputy secretary of state, who shall have resided in this state at least two years prior to his appointment, and who shall possess all the powers and perform any of the duties prescribed by law to be performed by the secretary of state, when and for such periods of time as the secretary of state may designate. The secretary of state and his sureties on his official bond shall be responsible for the official acts of the deputy secretary of state, and whenever he signs the name of the secretary of state, under authority of law, or in any official capacity, he shall add thereafter his own name as the deputy secretary of state.

Prior revisions: 1929 § 11373; 1919 § 11614; 1909 § 11185



28.035. Help America Vote Act of 2002, secretary of state to be chief state election official for--procedures for election complaints to be established--rulemaking authority.

28.035. 1. The secretary of state shall be the chief state election official responsible for the administration and coordination of state responsibilities pursuant to the Help America Vote Act of 2002. The secretary is authorized to appoint members to commissions, develop and submit plans, set voting systems standards and compliance deadlines, and any other activities reasonably necessary to comply with the Help America Vote Act of 2002.

2. The office of the secretary of state shall be designated as the single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by absent uniformed services voters and overseas voters, as defined in section 115.279, RSMo, with respect to elections for federal office.

3. The secretary of state shall establish state-based administrative complaint procedures to remedy grievances concerning a violation of Title III of the Help America Vote Act of 2002. These procedures shall:

(1) Require complaints to be in writing and notarized, and signed and sworn by the person filing the complaint;

(2) Allow complaints to be consolidated;

(3) At the request of the complainant, require a hearing on the record which may be conducted exclusively by written testimony and information;

(4) Provide an appropriate remedy for any substantiated violation of Title III of the Help America Vote Act of 2002;

(5) Dismiss the complaint and publish the results of the procedures when there is a determination of no violation;

(6) Require a final determination with respect to the complaint before the expiration of the ninety-day period which begins on the date the complaint is filed, unless the complainant consents to a longer period for making such a determination; and

(7) If the final determination is not completed within ninety days, resolve the complaint within sixty days under alternative dispute resolution procedures.

The record and any other materials from proceedings conducted pursuant to this subsection shall be made available for use under the alternative dispute resolution procedures.

4. The secretary of state is authorized to promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536, RSMo.



28.040. Custodian of state seal, records and documents--appointment of state librarian.

28.040. 1. He shall keep his office at the seat of government; have the safekeeping of the seal of state and of all public records, including surety bonds, except those for which other provisions are made by law, rolls, documents, acts, resolutions and orders of the general assembly; keep a register of all commissions issued, the official acts of the governor and, when necessary, attest the same.

2. He shall appoint a state librarian who shall administer the state library, all state library service programs, distribution of funds, and personnel actions shall be made on a nonpartisan basis.

Prior revisions: 1929 § 11370; 1919 § 11611; 1909 § 11182

Effective 7-l-93

CROSS REFERENCES:

Cities and towns, alphabetical list of, to be kept, RSMo 71.040

Cities and towns, name change to be filed before adoption, RSMo 71.030, 71.070

Laws, originals to be deposited, RSMo 2.010

Railroads, mechanics' liens against, how filed and indexed, RSMo 429.480, 429.490

State seal, custody and use of, Const. Art. IV § 14



28.050. Seal to be affixed, when--exceptions.

28.050. He shall affix the seal of the state to and countersign all commissions and other official acts required by law to be issued or done by the governor, his approbation or disapprobation of the acts of the general assembly excepted, and all other instruments, when required or authorized by the governor, or by law.

Prior revisions: 1929 § 11371; 1919 § 11612; 1909 § 11183

CROSS REFERENCES:

Amendments to constitution, authentication, RSMo 2.040

Elections, duties in relation to, Chap. 115, RSMo

Laws--bills passed over governor's veto, authentication, RSMo 21.250



28.060. Records of commissions and appointments.

28.060. He shall keep in his office an abstract of all commissions issued and appointments made by the governor, and shall register therein the substance of each commission, specifying the name of the person appointed, the office conferred, the district or county for which the appointment is made, and the term of office; and when any office shall become vacant he shall enter, in a space to be left for that purpose, a memorandum of such vacancy and the occasion thereof, with a reference to any evidence deposited in his office.

Prior revisions: 1929 § 11378; 1919 § 11619; 1909 § 11190

CROSS REFERENCE:

Notaries public, Chap. 486, RSMo



28.070. Public inspection of records.

28.070. The governor and the members of either house of the general assembly, or committees thereof, shall have free access to his office for the inspection and examination of all books, papers, records and proceedings. All public records on file in his office are subject to inspection by any person during regular office hours and when inspection will not interfere with the orderly performance of duties.

Prior revisions: 1929 § 11376; 1919 § 11617; 1909 § 11188



28.080. No original document to be taken from office.

28.080. He shall not permit any original roll, paper or public document filed in his office to be taken out of it unless called for by a resolution of either or both houses of the general assembly, or for the examination of the chief executive or for publication when required by law.

Prior revisions: 1929 § 11377; 1919 § 11618; 1909 § 11189



28.085. Microfilming service center authorized.

28.085. The secretary of state is hereby authorized to establish and operate a microfilm service center for local agencies participating in the local records management program. For this purpose, the secretary of state may:

(1) Establish a charging system to be used when performing work for an agency;

(2) Establish a revolving fund to recover only those direct costs for materials, personnel and equipment associated with providing service to local agencies from the microfilm service center.

Effective 7-l-93



28.090. To make copies of official acts.

28.090. He shall make out and deliver to every person requiring the same copies of any act, resolution, order of the general assembly, commission or other official act of the governor, roll, record, document, paper, bond or recognizance, deposited in his office by law, and shall certify such copies, under his hand, and affix thereto the seal of his office; and such copies shall be admitted as evidence in all courts of this state.

Prior revisions: 1929 § 11372; 1919 § 11613; 1909 § 11184

CROSS REFERENCES:

Trademarks, registration of, Chap. 417, RSMo

Vessels--bottling liquids, registration of, RSMo 417.260



28.095. Facsimile signature authorized.

28.095. A facsimile of the signature of the secretary of state, applied at his direction and under his supervision, is deemed the signature of the secretary of state for all purposes.

CROSS REFERENCE:

Uniform facsimile signature of public officials law, RSMo 105.273 to 105.278



28.110. Registration of land.

28.110. The secretary of state shall perform all the duties required by law to be performed on behalf of the state with respect to registration of lands, issuance of patents and other authentication of title to saline or swamplands.

Prior revisions: 1929 § 11374; 1919 § 11615; 1909 § 11186

CROSS REFERENCES:

Patents, when issued, authentication, RSMo 446.180

Right-of-way through state lands, RSMo 388.380

Swampland--duty to act as agent, RSMo 241.030



28.120. Letters and documents, retention and destruction.

28.120. He shall file and safely keep all official letters and other public documents directed to or received by him. He shall file, retain, store and destroy those documents in accordance with the state and local records law.

Prior revisions: 1929 § 11375; 1919 § 11616; 1909 § 11187

CROSS REFERENCE:

Public and business records, duties, Chap. 109, RSMo



28.130. Reports.

28.130. He shall report to the general assembly, either branch thereof, or to the governor, at the times and covering the matters requested.

Prior revisions: 1929 § 11383; 1919 § 11624; 1909 § 11195



28.160. State entitled to certain fees--technology trust fund account established--additional fee, notary commissions--appropriation of funds, purpose--fees not collected, when.

28.160. 1. The state shall be entitled to fees for services to be rendered by the secretary of state as follows: For issuing commission to notary public $15.00 For countersigning and sealing certificates of

official character 10.00 For all other certificates 5.00 For copying archive and state library records,

papers or documents, for each page 8 1/2 x 14

inches and smaller, not to exceed the actual

cost of document search and duplication For duplicating microfilm, for each roll, not to

exceed the actual cost of staff time required

for searches and duplication For copying all other records, papers or documents,

for each page 8 1/2 x 14 inches and smaller, not

to exceed the actual cost of document search

and duplication For certifying copies of records and papers or

documents 5.00 For causing service of process to be made 10.00 For electronic telephone transmittal, per page 2.00

2. There is hereby established the "Secretary of State's Technology Trust Fund Account" which shall be administered by the state treasurer. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the secretary of state's technology trust fund account shall be credited by the state treasurer to the account. The provisions of section 33.080, RSMo, to the contrary notwithstanding, moneys in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of a biennium exceeds five million dollars. In any such biennium the amount in the fund in excess of five million dollars shall be transferred to general revenue.

3. The secretary of state may collect an additional fee of ten dollars for the issuance of new and renewal notary commissions which shall be deposited in the state treasury and credited to the secretary of state's technology trust fund account.

4. The secretary of state may ask the general assembly to appropriate funds from the technology trust fund for the purposes of establishing, procuring, developing, modernizing and maintaining:

(1) An electronic data processing system and programs capable of maintaining a centralized database of all registered voters in the state;

(2) Library services offered to the citizens of this state;

(3) Administrative rules services, equipment and functions;

(4) Services, equipment and functions relating to securities;

(5) Services, equipment and functions relating to corporations and business organizations;

(6) Services, equipment and functions relating to the Uniform Commercial Code;

(7) Services, equipment and functions relating to archives;

(8) Services, equipment and functions relating to record services; and

(9) Services, equipment and functions relating to state and local elections.

5. Notwithstanding any provision of this section to the contrary, the secretary of state shall not collect fees, for processing apostilles, certifications and authentications prior to the placement of a child for adoption, in excess of one hundred dollars per child per adoption, or per multiple children to be adopted at the same time.

Prior revisions: 1929 § 11805; 1919 § 11013; 1909 § 10716



28.163. One-time increase, amounts.

28.163. The secretary of state may, by administrative rule, provide for a one-time increase not to exceed the amounts specified in sections 347.740, RSMo, 351.127, RSMo, 355.023, RSMo, 356.233, RSMo, 359.653, RSMo, 400.9-508, RSMo, and 417.018, RSMo.



28.170. Fees to be paid to director of revenue.

28.170. Before the secretary of state performs a duty or service required by law for which a fee is charged, the person requesting the service shall produce to the secretary of state the receipt of the state director of revenue showing that the fee has been paid to him or shall submit the fee to the secretary of state for transmittal to the state director of revenue.

Prior revisions: 1929 § 11806; 1919 § 11014; 1909 § 10717



28.190. Vacancy--governor's duties.

28.190. In case of death, resignation, removal from office, impeachment or vacancy from any cause in the office of secretary of state, the governor shall immediately appoint a qualified person to fill such vacancy for the remainder of the term in which such vacancy occurred and until his successor is elected or appointed, commissioned and qualified; and the governor shall take charge of the office and superintend its business until such person is appointed, commissioned and qualified; except that in case of impeachment, the governor shall appoint a qualified person to serve only until such impeachment is determined, when the suspended officer, if acquitted, shall be reinstated in office, or if the suspended officer is convicted, a new appointment shall be made by the governor as in the case of other vacancies.

Prior revisions: 1929 § 11387; 1919 § 11628; 1909 § 11199



28.200. Penalty for neglect of duty.

28.200. If the secretary of state shall at any time neglect or refuse to perform any of the duties enjoined on him by law, he shall pay to the person aggrieved a sum not less than one hundred dollars nor more than five hundred dollars, to be recovered by civil action.

Prior revisions: 1929 § 11386; 1919 § 11627; 1909 § 11198



28.300. Transition funds for secretary of state, when.

28.300. 1. In each year in which a secretary of state of this state is elected and when the secretary of state so elected is not the incumbent at the time of the election, funds and facilities for the secretary of state-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.



28.305. Secretary of state's transition period defined.

28.305. The "transition period" shall begin on the fifteenth day of November following the election of a secretary of state who is not an incumbent and shall end when that secretary of state-elect has taken the oath of office.



28.310. Transition facilities to be provided for secretary of state.

28.310. 1. The commissioner of administration shall provide office space and equipment for the secretary of state-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the secretary of state-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.



28.600. (Repealed L. 2003 H.B. 254 § A)



28.603. (Repealed L. 2003 H.B. 254 § A)



28.606. (Repealed L. 2003 H.B. 254 § A)



28.609. (Repealed L. 2003 H.B. 254 § A)



28.612. (Repealed L. 2003 H.B. 254 § A)



28.615. (Repealed L. 2003 H.B. 254 § A)



28.618. (Repealed L. 2003 H.B. 254 § A)



28.621. (Repealed L. 2003 H.B. 254 § A)



28.624. (Repealed L. 2003 H.B. 254 § A)



28.627. (Repealed L. 2003 H.B. 254 § A)



28.630. (Repealed L. 2003 H.B. 254 § A)



28.633. (Repealed L. 2003 H.B. 254 § A)



28.636. (Repealed L. 2003 H.B. 254 § A)



28.639. (Repealed L. 2003 H.B. 254 § A)



28.642. (Repealed L. 2003 H.B. 254 § A)



28.645. (Repealed L. 2003 H.B. 254 § A)



28.648. (Repealed L. 2003 H.B. 254 § A)



28.651. (Repealed L. 2003 H.B. 254 § A)



28.654. (Repealed L. 2003 H.B. 254 § A)



28.657. (Repealed L. 2003 H.B. 254 § A)



28.660. (Repealed L. 2003 H.B. 254 § A)



28.663. (Repealed L. 2003 H.B. 254 § A)



28.666. (Repealed L. 2003 H.B. 254 § A)



28.669. (Repealed L. 2003 H.B. 254 § A)



28.672. (Repealed L. 2003 H.B. 254 § A)



28.675. (Repealed L. 2003 H.B. 254 § A)



28.678. (Repealed L. 2003 H.B. 254 § A)



28.681. (Repealed L. 2003 H.B. 254 § A)



28.684. Credit or debit cards may be accepted for payment of taxes and fees--secretary of state to establish a revenue collection center for prepaid accounts--refund, procedure.

28.684. The secretary of state may accept credit or debit cards and establish a new revenue collection center for prepaid accounts for the payment of required taxes and fees. The secretary of state shall work with the state treasurer and the office of administration in connection with such payments. No person establishing a prepayment account pursuant to this section shall be entitled to payment of any interest on such account. Funds in prepayment accounts shall be refundable upon the order of the person or persons authorized to transfer money from such an account.



28.700. Electronic facsimile filings for documents filed with secretary of state's office, rulemaking authority.

28.700. The secretary of state may adopt rules to authorize the electronic facsimile filing of any document filed with the secretary under any provision administered by the secretary. The rules may set forth standards for the acceptance of a form of signature other than the proper handwriting of a person. A signature or document filed by electronic facsimile in accordance with rules promulgated pursuant to this section shall be prima facie evidence for all purposes that the document actually was signed by the person whose signature appears on the facsimile.

Effective 7-01-01






Chapter 29 State Auditor

29.010. Salary of auditor.

29.010. The state auditor shall receive an annual salary in an amount equal to the salary of the secretary of state provided pursuant to section 28.010, RSMo, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law.

Effective 1-1-87

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



29.015. State auditor, term of office, term begins, when.

29.015. The state auditor shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.



29.020. Oath of office and bond--penalty.

29.020. The state auditor shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution, and caused the same to be endorsed on his commission, nor until he shall give the official bond required in section 29.030; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



29.030. Bond--approved and filed.

29.030. Immediately after his election or appointment, the state auditor shall execute and deliver to the governor a bond to the state in the sum of fifty thousand dollars, to be approved by the governor, conditioned for the faithful performance of all the duties required or which may be required of him by law, whether as state auditor or in any capacity in which he may be required to act ex officio by virtue of being state auditor; which bond shall be renewed every two years, and as much oftener as the governor may require. The state auditor's bond shall be a surety bond and entered into with a surety company or companies authorized to do business in this state. The cost of said bonds shall be paid by the state. If the governor be in doubt as to the solvency of the surety company or companies on the bond of the state auditor, he may require further evidence of the solvency of such surety company or companies. After the legality of said bond shall have been passed upon by the attorney general it shall be submitted to the governor for his approval. If the governor approve the bond, he shall endorse thereon such approval and its date, and deliver the same to the secretary of state to be filed and recorded in his office.

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



29.040. Deputy state auditor--oath and appointment.

29.040. The state auditor shall have the power to appoint a deputy state auditor who shall be thoroughly competent to perform all the duties prescribed by law to be performed by the state auditor. Such appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state before the deputy state auditor enters upon his duties. The deputy state auditor, when appointed, may perform the duties of the office, but the state auditor and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the deputy state auditor.

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



29.050. Surety company on bond responsible for acts of deputy state auditor.

29.050. The surety company or companies on the state auditor's bond shall be held responsible for all acts of the state auditor and the deputy state auditor until his successor is elected or appointed, commissioned and qualified; provided, that if a new bond be given by the state auditor and the new bond is approved by the governor, then the sureties on the first bond shall only be held liable for all acts or omissions of the state auditor and the deputy state auditor occurring prior to the giving and approving of the new bond.

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



29.060. Appointment of other employees.

29.060. The state auditor is authorized to appoint, and within the limits of his appropriation to fix the compensation of such auditors, accountants, supervisors, examiners, clerks and other employees as may be necessary in the performance of his duties under the law.



29.070. Examiners--oath and bond.

29.070. Every examiner appointed by the state auditor shall, before entering upon the duties of his appointment, take and file in the office of the secretary of state an oath to support the constitution of the state, to faithfully demean himself in office, to make fair and impartial examinations, and that he will not accept as presents or emoluments any pay, directly or indirectly, for the discharge of any act in the line of his duty other than the remuneration fixed and accorded to him by law, and that he will not reveal the condition of any office examined by him or any information secured in the course of any examination of any office to anyone except the state auditor, and every examiner shall enter into a bond, payable to the state of Missouri, in the sum of ten thousand dollars, to be approved by the state auditor and deposited in the office of the state treasurer conditioned that he will faithfully perform his duties as such examiner, and in case any such examiner shall knowingly report any officer as being a defaulter or as not being a defaulter, and knowing the same to be otherwise, and any person be injured thereby, such person shall have a right of action on such bond for his injuries; such action shall be brought in the name of the state and at the relation of the injured party.

Prior revisions: 1929 § 11485; 1919 § 13309



29.080. Examiners--violation of oath--penalty.

29.080. For any violation of his oath of office or of any duty imposed upon him by this chapter, any examiner shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term not exceeding five years, or by a fine not less than one hundred dollars or by imprisonment in the county jail for not less than one nor more than twelve months, or by both such fine and imprisonment.

Prior revisions: 1929 § 11486; 1919 § 13310



29.090. Examiners not to accept free transportation.

29.090. It shall be unlawful for any examiner appointed under the provisions of this chapter to accept, receive or ride on any free transportation while engaged on official business, and any officer who shall request such free transportation for any such examiner shall be guilty of a misdemeanor, and punishable by a fine not to exceed five hundred dollars.

Prior revisions: 1929 § 11487; 1919 § 13311



29.100. Rules and regulations--promulgation, procedure.

29.100. The state auditor shall make and promulgate reasonable rules and regulations for the administration and enforcement of his powers and duties pursuant to the provisions of this chapter and chapter 536, RSMo. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024, RSMo.



29.110. Auditor may administer oath.

29.110. The state auditor or such person or persons in his department as he may designate in writing shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



29.120. Seal.

29.120. The state auditor shall keep a seal of office which shall be used to authenticate all writings, papers and documents certified from his office.

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



29.130. Free access to other offices.

29.130. The state auditor shall have free access to all offices of this state for the inspection of such books, accounts and papers as concern any of his duties.

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



29.150. Records not to duplicate those of commissioner of administration--retention and destruction, duties.

29.150. The state auditor is authorized to keep such records as may be necessary for the proper performance of his duties; provided, however, that he shall not keep any original records which duplicate the records kept by the commissioner of administration. He shall file, retain, store and destroy those records in accordance with the state and local records law.

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109, RSMo



29.170. To furnish forms for reports of county officers.

29.170. The state auditor shall make out blank forms of returns and reports required by law to be made to his office by clerks of courts and other county officers, and transmit them with directions, if necessary, to the clerks and officers who shall make their returns and reports in conformity thereto.

Prior revisions: 1929 § 11452; 1919 § 13358; 1909 § 11859



29.180. Establish uniform accounting systems.

29.180. The state auditor in cooperation with the budget director shall establish appropriate systems of accounting for all officers and agencies of the state, including all educational and eleemosynary institutions, and he shall also prescribe systems of accounting for all county officers. Such systems of accounting shall conform to recognized principles of governmental accounting and shall be uniform in application to offices of the same grade and kind and to accounts of the same kind. Such systems of accounting shall be adequate to record all assets and revenues accrued, all liabilities and expenditures incurred, as well as all cash receipts and disbursements, and all transactions affecting the acquisition and disposition of property, including the preparation and keeping of inventories of all property. Each department shall keep such accounts in accordance with the system of accounts prescribed by the auditor.

Prior revisions: 1929 § 11479; 1919 § 13303



29.190. To prescribe accounting forms and financial statements for counties.

29.190. The state auditor shall prescribe the form of books, receipts, vouchers and documents required to separate and verify each transaction, and forms of reports and statements required for the administration of such officer, or for the information of the public. He shall also prescribe a uniform method and plan of publishing the county financial statement each year for the information of the public. Such statement or statements shall set forth the true financial condition of the county, the revenues and receipts, expenditures and disbursements for the year as compared with the budget for the year, the bonded debt and other liabilities at the close of the year, the total salaries, fees and all other emoluments received by all county officers, and such other information as shall be prescribed by the state auditor. The form of such statements shall follow the recognized governmental reporting practices.

Prior revisions: 1929 § 11479; 1919 § 13303



29.200. To audit state offices and institutions, when.

29.200. The state auditor shall postaudit the accounts of all state agencies and audit the treasury at least once annually. Once every two years, and when he deems it necessary, proper or expedient, the state auditor shall examine and postaudit the accounts of all appointive officers of the state and of institutions supported in whole or in part by the state. He shall audit any executive department or agency of the state upon the request of the governor.

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304



29.205. Power to audit school districts.

29.205. Notwithstanding any provision of law to the contrary, the state auditor shall have the power to audit any school district within the state in the same manner as the auditor may audit any agency of the state.



29.210. To audit state transportation department--expenses of, how paid.

29.210. In the year 1949 and every two years thereafter, it shall be the duty of the state auditor to audit the state highways and transportation commission and the state transportation department. Salaries of auditors, examiners, clerks, stenographers and other employees of the state auditor making such audit and all expenses incurred in making such audit shall be paid monthly by the state highways and transportation commission and the state transportation department out of moneys appropriated to the state highways and transportation commission and the state transportation department for that purpose, when such payrolls and expense accounts for such purposes are certified to the state highways and transportation commission and the state transportation department by the state auditor.



29.230. To audit county offices, when--political subdivisions by petition, requirements, costs--petition audit revolving trust fund created, administration.

29.230. 1. In every county which does not elect a county auditor, the state auditor shall audit, without cost to the county, at least once during the term for which any county officer is chosen, the accounts of the various county officers supported in whole or in part by public moneys. The audit shall be made as near the expiration of the term of office as the auditing force of the state auditor will permit.

2. The state auditor shall audit any political subdivision of the state, including counties having a county auditor, if requested to do so by a petition signed by the requisite percent of the qualified voters of the political subdivision. The requisite percent of qualified voters to cause such an audit to be conducted shall be determined as follows:

(1) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is less than one thousand, twenty-five percent of the qualified voters of the political subdivision determined on the basis of the registered voters eligible to vote at the last gubernatorial election held prior to the filing of the petition;

(2) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is one thousand or more but less than five thousand, fifteen percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than two hundred;

(3) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is five thousand or more but less than fifty thousand, ten percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than seven hundred fifty;

(4) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is fifty thousand or more, five percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than five thousand.

The political subdivision shall pay the actual cost of audit. The petition that requests an audit of a political subdivision shall state on its face the estimated cost of the audit and that it will be paid by the political subdivision being audited. The estimated cost of the audit shall be provided by the state auditor within sixty days of such request. The costs of the audit may be billed and paid on an interim basis with individual billing periods to be set at the state auditor's discretion. Moneys held by the state on behalf of a political subdivision may be used to offset unpaid billings for audit costs of the political subdivision. All moneys received by the state in payment of the costs of petition audits shall be deposited in the state treasury and credited to the "Petition Audit Revolving Trust Fund" which is hereby created with the state treasurer as custodian. The general assembly may appropriate additional moneys to the fund as it deems necessary. The state auditor shall administer the fund and approve all disbursements, upon appropriation, from the fund to apply to the costs of performing petition audits. The provisions of section 33.080, RSMo, to the contrary notwithstanding, money in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of any biennium exceeds one million dollars. The amount in the fund which shall lapse is the amount which exceeds one million dollars. No political subdivision shall be audited by petition more than once in any three calendar or fiscal years.



29.235. Auditing practices to govern--oaths--compulsory process for evidence.

29.235. 1. All audits shall conform to the standards for auditing of governmental organizations, programs, activities and functions established by the comptroller general of the United States. The audit objectives as defined in the standards shall determine the type of audit to be conducted.

2. The state auditor and any person appointed by him for that purpose may administer oaths and cause to be summoned before them any person whose testimony is desired or necessary in any examination, and may require the person to produce necessary papers, documents and writings.

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304



29.240. Continuous audit of accounts in commissioner of administration's office.

29.240. The state auditor shall have free access to the office, books, accounts and papers of the commissioner of administration for the inspection thereof and may conduct a continuous audit of the books, accounts and papers. He may assign employees to conduct the continuous audit in the office of the commissioner of administration and the commissioner of administration shall afford the employees every reasonable facility.



29.250. Refusal to submit to audit--procedure.

29.250. If any such officer or officers shall refuse to submit their books, papers and concerns to the inspection of the state auditor, or any of his examiners, or if anyone connected with the official duties of the state, county, institution, or political subdivision of the state, shall refuse to submit to be examined upon oath, touching the officers of such county or political subdivision, the state auditor shall report the fact to the prosecuting attorney, who shall institute such action or proceedings against such officer or officers as he may deem proper.

Prior revisions: 1929 § 11484; 1919 § 13308



29.260. Officers to have recourse to law.

29.260. Nothing done in sections 29.010 to 29.360 shall preclude any officer or officers in charge of the offices and institutions mentioned in said sections from having proper recourse in the courts of law in this state.

Prior revisions: 1929 § 11488; 1919 § 13312



29.270. Reports--to whom.

29.270. The state auditor shall report to the governor as soon as possible the result of his findings from an examination of the state institutions, and report to the elective officers the result of his findings from an examination of their appointive officers, setting out in detail the findings as to the collection and disbursements of public funds and the mode of bookkeeping and accounting in force in such institution, and as soon as possible after the completion of the examination of a county's officers and institutions, he shall report in writing the findings to the county court or prosecuting attorney or proper officer thereof, setting out in detail the results as to the collection and disbursement of county funds and the mode of bookkeeping and accounting in use and such recommendations as may be proper. All audit reports and reports of examinations made by the state auditor shall be made a matter of public record. The state auditor shall report to each general assembly his findings and recommendations resulting from audits and examinations of the various state officials and institutions made by him in accordance with law.

Prior revisions: 1929 § 11483; 1919 § 13307



29.275. Fees to be paid--receipt.

29.275. Before the state auditor performs a duty or service required by law for which a fee is charged, the person requiring the service shall produce to the state auditor the receipt of the state director of revenue showing that the fee has been paid to him.



29.280. Vacancy--governor to fill.

29.280. When a vacancy occurs in the office of state auditor the governor shall immediately appoint an auditor to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



29.340. Violation of provisions of chapter--penalty.

29.340. Any state or county official affected by this chapter who shall refuse or fail to comply with the provisions of this chapter shall be deemed guilty of a misdemeanor.



29.400. Transition funds and facilities for auditor.

29.400. 1. In each year in which an auditor of this state is elected and when the auditor so elected is not the incumbent at the time of the election, funds and facilities for the auditor-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.



29.405. Auditor's transition period defined.

29.405. The transition period shall begin on the fifteenth day of November following the election of an auditor who is not an incumbent and shall end when that auditor-elect has taken the oath of office.



29.410. Transition facilities to be provided for auditor.

29.410. 1. The commissioner of administration shall provide office space and equipment for the auditor-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the auditor-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition*.

*Word "transaction" appears in original rolls.






Chapter 30 State Treasurer

30.005. State treasurer, term of office, term begins, when.

30.005. The state treasurer shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.



30.010. Salary of treasurer.

30.010. The state treasurer shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, RSMo, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payment made to or accepted by him for the performance of any duty now required of him under any existing law.

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



30.020. Bond--approval.

30.020. 1. Immediately after his election or appointment, the state treasurer shall execute and deliver to the governor a surety bond to the state in the sum of five hundred thousand dollars to be approved by the governor and conditioned for the faithful performance of all his duties as state treasurer or ex officio, and for the safety of the state funds and securities in his custody or under his control.

2. If the bond is furnished by a corporate surety company the premium shall be paid by the state. The governor shall require the corporate surety to be duly licensed and authorized to do business in this state.

3. If the bond is a personal bond, it shall be renewed every two years or oftener if the governor requires and the safety of the public moneys and securities demands. Each personal surety shall subscribe and swear to a statement to be duly attested and endorsed on or attached to the bond, that he believes he is worth a certain stated sum, over and above all liabilities and exemptions, and any other particulars the governor requires.

4. After the legality of the bond has been passed upon by the attorney general, it shall be submitted to the governor for his approval. If the governor approves the bond, he shall endorse the approval and its date thereon and deliver the bond, with the affidavit of the surety if a personal bond, to the secretary of state to be filed and recorded in his office. If the governor doubts the solvency of any of the bondsmen, he may require further evidence of solvency before he approves the bond.

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



30.030. Bond not approved, forfeiture of office--governor to take possession.

30.030. If the state treasurer fails to give the bond required in section 30.020 within sixty days after he receives his certificate of election or appointment or fails to renew the bond in accordance with the provisions of section 30.020 within thirty days after the time prescribed by law for renewal, or if the bond is not approved by the governor, then twenty days after the refusal of the governor to approve the bond, his office shall be ipso facto forfeited and the governor shall take possession and supervise the business of the office until the vacancy is filled in the manner prescribed in section 30.070.

Prior revisions: 1929 § 11391; 1919 § 13288; 1909 § 11800



30.040. Oath of office--bond--penalty for noncompliance.

30.040. The treasurer shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution and caused the same to be endorsed on his commission, and given the official bond required in section 30.020; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



30.050. Governor to examine bond--may require new bond.

30.050. It shall be the duty of the governor, at least once in every six months, to examine the official bond of the state treasurer as to its solvency, and if the solvency of such bond has become impaired from any cause, he shall require such treasurer to give a new bond, or such additional security as may be deemed necessary to make the said bond good and sufficient for the security of the trusts reposed in such treasurer; and if such treasurer fail or refuse to give such new bond or furnish such additional security within thirty days after he shall be so required, his office shall thereby become forfeited, and the governor shall take charge of the same, as in section 30.030 provided in case of failure of the treasurer to give bond within the time in said section specified.

Prior revisions: 1929 § 11392; 1919 § 13289; 1909 § 11801



30.060. Vacancy--governor's duties.

30.060. In case of death, resignation, removal from office, impeachment or vacancy from any cause, in the office of the state treasurer, the governor shall take charge of such office and superintend the business thereof until a successor is appointed, commissioned and qualified except in case of impeachment, when no appointment shall be made until a determination of the matter is had, when, in the event of an acquittal, the suspended officer shall be reinstated in office.

Prior revisions: 1929 § 11393; 1919 § 13290; 1909 § 11802



30.070. Vacancy--governor to fill.

30.070. When a vacancy occurs in the office of state treasurer, the governor shall immediately appoint a state treasurer to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



30.080. Vacated office--accounts settled.

30.080. Immediately after the appointment and qualification of a state treasurer, made to fill any vacancy occurring in said office, or the resumption of his duties by said officer, after the removal of any disability or temporary suspension therefrom the general assembly if in session, or, if such assembly be not in session, then the governor, shall cause a settlement to be made of the accounts of the former state treasurer, or any such office ad interim, remaining unsettled, and ascertain what balance, if any, is due the state or such officer, as the case may be.

Prior revisions: 1929 § 11447; 1919 § 13353; 1909 § 11854



30.090. Certificate of settlement to persons entitled thereto.

30.090. If the general assembly shall be in session when such settlement is made, it shall cause to be made out and delivered to the person entitled thereto a certificate of such settlement, showing the balance of moneys, securities and effects for which he is accountable, and what has been delivered to his successor.

Prior revisions: 1929 § 11448; 1919 § 13354; 1909 § 11855



30.100. Duplicate certificates--one to governor.

30.100. If the general assembly shall not be in session when such settlement is made, the persons appointed by the governor to make such settlement shall make out duplicate certificates of such settlement, showing what is required to be shown in the provisions of section 30.090, one of which shall be delivered to the person entitled thereto, and the other to the governor, to be laid before the general assembly at its next session.

Prior revisions: 1929 § 11449; 1919 § 13355; 1909 § 11856



30.110. Certificate--action of general assembly.

30.110. When the certificate mentioned in section 30.100 shall be laid before the general assembly, if it approve the same, it shall cause the proper entries to be made in the books of the state treasurer, and if it disapprove thereof, it shall cause another settlement to be made.

Prior revisions: 1929 § 11450; 1919 § 13356; 1909 § 11857



30.120. Treasurer to appoint assistant treasurer and other clerical employees--fix compensation--liable for acts of assistant treasurer.

30.120. The state treasurer shall have the power to appoint and fix the compensation of one assistant treasurer and the clerks and other employees that are necessary in the performance of his duties under the law. Each appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state, before the appointee enters upon his duties. The assistant treasurer shall be competent to perform and, when appointed, may perform the duties of the office. The treasurer, and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the assistant treasurer.

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



30.130. Liability of bond surety.

30.130. The surety of any treasurer shall be held responsible for all acts of his principal and the assistant treasurer until a successor to the office of state treasurer is elected or appointed, commissioned and qualified; except, that if a new bond is given by the state treasurer in accordance with the provisions of this chapter, and the new bond is approved by the governor, as in this chapter provided, then the surety on the first bond shall only be held liable for all acts or omissions of his principal and the assistant treasurer occurring prior to the giving and approving of the new bond.

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



30.140. Seal.

30.140. The state treasurer shall keep a seal of office, which shall be used to authenticate all writings, papers and documents certified from his office.

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



30.150. Treasurer may administer oath.

30.150. The state treasurer shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



30.160. Duplicate receipts--one to commissioner of administration.

30.160. The treasurer shall give duplicate receipts, under the seal of his office, for all sums of money which shall be paid into the treasury, and he shall file or cause the duplicate receipt to be filed with the commissioner of administration, who thereupon shall credit the person named in the receipt, and charge the treasurer with the amount.

Prior revisions: 1929 § 11426; 1919 § 13332; 1909 § 11833



30.170. State moneys, withdrawal from depositaries and disbursal--accounts.

30.170. The state treasurer shall receive and keep, as provided by law, all the moneys of the state not expressly required by law to be received and kept by some other person; disburse the state moneys upon warrants drawn on the treasury according to law, and within the time limited in the constitution, and not otherwise, except that no warrant shall be required when the state treasurer is withdrawing state moneys from a bank account, demand or time, either for the purpose of transferring such moneys to another bank account, demand or time, or for the purpose of investing such moneys in obligations of the United States as authorized by law; keep a just and true account of all funds and appropriations made therefrom by law, and the disbursements made thereunder.

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832



30.180. Warrants, how paid.

30.180. Whenever a warrant is presented to the state treasurer, he shall certify it for payment from a designated depositary of state funds if the warrant is properly drawn against a legal appropriation, and does not exceed the amount thereof.

Prior revisions: 1929 § 11429; 1919 § 13335; 1909 § 11836



30.200. Treasurer's checks valid for twelve months--duplicates--treasurer to cooperate with law enforcement agencies.

30.200. 1. Outstanding checks or drafts drawn by the treasurer, if not presented for payment within twelve months from the date of issuance, shall be void and the state treasurer shall print or cause to be printed upon all checks, drafts or evidence of payment due, the following:

"Void if not presented for payment within twelve months from the date of issue."

All moneys set aside to pay any outstanding check or draft which has not been presented for payment as required by this section shall be transferred to the general revenue fund. Any person who fails to present his check or draft for payment within twelve months from the date of issuance may receive a duplicate check or draft if he files a statement with the state treasurer of the reason for the nonpayment and obtains an appropriation made for that purpose as provided by law. A duplicate check or draft may be issued against a general appropriation for that purpose within five years immediately following the date of issuance of the original check or draft. Whenever a check or draft of the treasurer is paid by a depositary on a forged endorsement, upon the return of this money to the state, the treasurer may issue a new check provided the old check or draft is returned to the state treasurer.

2. The treasurer is authorized to cooperate with all state and federal law enforcement agencies, all prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, for the purpose of investigating any and all irregularities or alleged forgeries of checks or drafts issued by him. The cooperation may include the granting of temporary custody of all pertinent checks and records to state or federal law enforcement agencies, prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, if in the discretion of the treasurer cooperation is necessary to accomplish a proper investigation.



30.205. Signature of treasurer may be printed by data processing system on checks and drafts--security measures to be taken.

30.205. 1. The state treasurer may develop and implement an advanced function printing data processing system whereby the signature of the state treasurer is printed simultaneously with the production of drafts or checks. Whenever the signature of the state treasurer is required or permitted by law to be placed upon checks or drafts, such advanced function printing data processing system may be used by the state treasurer in lieu of other procedures used to place such signature upon checks or drafts, including, but not limited to, the facsimile signature of public officials law, sections 105.273 to 105.278, RSMo.

2. Before implementing any advance function printing data processing system pursuant to subsection 1 of this section, the state treasurer shall take all necessary and reasonable precautions to assure that adequate physical and electronic security procedures are in place at any data processing center using such a data processing system and all necessary and reasonable measures are in place to preserve and protect the separation of duties of the state treasurer and commissioner of administration as provided by law.



30.210. Treasurer to have access to books of other offices.

30.210. The state treasurer shall have free access to all other offices of this state, for the inspection of such books, accounts and papers as concern any of his duties.

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



30.220. Blank forms for clerks of courts and county officers.

30.220. It shall be the duty of the state treasurer, in all cases when he may deem it necessary so to do, to make out blank forms for such returns and reports as are required by law to be made to his office by clerks of courts and other county officers, and transmit the same to such officers, and when necessary, shall accompany the same with directions; and such officer shall make his returns and reports in conformity to such forms and directions.

Prior revisions: 1929 § 11452; 1919 § 13358; 1909 § 11859



30.230. Immediate deposit in demand deposits.

30.230. Immediately upon receipt of state moneys the state treasurer shall deposit all state moneys in the state treasury to the credit of the state on demand deposit in banking institutions selected by him and approved by the governor and the state auditor and thereafter withdraw such moneys as authorized by law.

Prior revisions: 1929 § 11473; 1919 § 13383; 1909 § 11884

Effective 6-6-89



30.240. Moneys and credits, how held and disbursed--interest, how credited.

30.240. The state treasurer shall hold all state moneys, all deposits thereof, time as well as demand, and all obligations of the United States government in which such moneys are placed for the benefit of the respective funds to which they belong and disburse the same as authorized by law. Unless otherwise provided by law, all yield, interest, income, increment, or gain received from the time deposit of state moneys or their investment in obligations of the United States government shall be credited by the state treasurer to the general revenue.

Prior revisions: 1929 § 11465; 1919 § 13375; 1909 § 11876



30.245. Central check mailing fund created--treasurer to administer.

30.245. There is hereby created a "Central Check Mailing Service Revolving Fund" within the state treasury, which shall be administered by the state treasurer. The state treasurer shall be custodian of the fund and shall receive funds paid or transferred to his office by state departments or agencies for centralized check mailing services rendered by the state treasurer. The commissioner of administration shall approve disbursements from the fund at the request of the state treasurer, or his designee, to purchase goods and services which will be utilized in providing a centralized check mailing service. The central check mailing service revolving fund shall be funded annually by appropriation, and any unencumbered balance in excess of fifty thousand dollars remaining at the end of each fiscal year shall revert to the general revenue fund in accordance with other provisions of law.

CROSS REFERENCE:

Central check mailing service revolving fund abolished subject to exemption, RSMo 33.571



30.247. (Repealed L. 2005 S.B. 270 § A)



30.250. Contract with depositary, terms and conditions.

30.250. 1. The state treasurer shall enter into a written contract with each depositary setting forth the conditions and terms upon which the moneys of the state are deposited therewith and containing among its provisions and conditions the following:

(1) The amount of the moneys of the state to be entrusted to each depositary;

(2) With respect to demand deposits, the time such contract shall continue with the right reserved to each the state treasurer and the depositary to terminate the contract at any time upon giving ninety days' notice to the other party of his or her or its intention to do so;

(3) With respect to time deposits, the conditions as to time and notice which need be given in regard to withdrawals and the rate of interest which the depositary shall be obligated to pay;

(4) Provisions requiring that the depositary shall:

(a) Safely keep such deposits;

(b) Pay demand deposits on the state treasurer's demand therefor; and

(c) Pay time deposits only in accordance with the contract with the depositary;

(5) That such depositary shall secure the state moneys with the amount and character of securities provided for in section 30.270, such securities to be held at the expense of the depositary;

(6) That no item of security deposited by a depositary under the terms of the contract shall be withdrawn without the written consent of the state treasurer; and that otherwise the representatives of the state of Missouri shall have the rights prescribed by sections 30.270 and 30.280;

(7) That the depositary shall, at times specified by the state treasurer, render a statement showing the daily activity in the account;

(8) That in the event the depositary shall default in any manner in performing any of the terms and conditions of the contract, or shall fail to keep safely the moneys of the state deposited with it, the state treasurer shall be authorized forthwith without notice, advertisement or demand, and at public or private sale, to convert into money the securities deposited, or as many of them as may be necessary to pay the whole amount of the state deposits in such depositary; and

(9) The contract for state funds may be for a period of up to five years.

2. Upon the execution of such contracts the state treasurer shall deliver a copy thereof to the governor, a copy thereof to the state auditor, a copy thereof to the depositary, shall file another copy with the secretary of state, and shall retain the contract in his own office.

Prior revisions: 1929 § 11470; 1919 § 13380; 1909 § 11881

Effective 5-13-05



30.255. Deposit of funds, duties.

30.255. Beginning July 1, 1999, the state treasurer shall, when making a new deposit of state funds, continuing an existing demand deposit of state funds, or renewing an existing time deposit of state funds beyond the expiration date of the deposit in any financial institution, review and consider the depository institution's lending record, giving consideration to, among other factors, whether:

(1) The institution has been given by the appropriate federal regulatory agency a written evaluation of the institution's record of meeting the credit needs of its entire community, including low and moderate income neighborhoods, pursuant to the federal Community Reinvestment Act of 1977, as amended, 12 U.S.C. 2905; and

(2) The most recent evaluation of the institution includes a rating of "needs to improve record of meeting community credit needs" or "substantial noncompliance of meeting community credit needs", or categories substantially comparable if said federal law is amended. In the event that a financial institution is not required to comply with the Community Reinvestment Act, the state treasurer shall not use that fact, either favorably* or negatively, in depositing, continuing a demand deposit, or reissuing a demand deposit of state funds.

*Word "favorable" appears in original rolls.



30.260. Investment policy required--time and demand deposits--investments--interest rates.

30.260. 1. The state treasurer shall prepare, maintain and adhere to a written investment policy which shall include an asset allocation plan which limits the total amount of state moneys which may be invested in any particular investment authorized by section 15, article IV of the Missouri Constitution. Such asset allocation plan shall also set diversification limits, as applicable, which shall include a restriction limiting the total amount of time deposits of state moneys, not including linked deposits, placed with any one single banking institution to be no greater than ten percent of all time deposits of state moneys. The state treasurer shall present a copy of such policy to the governor, commissioner of administration, state auditor and general assembly at the commencement of each regular session of the general assembly or at any time the written investment policy is amended.

2. The state treasurer shall determine by the exercise of the treasurer's best judgment the amount of state moneys that are not needed for current operating expenses of the state government and shall keep on demand deposit in banking institutions in this state selected by the treasurer and approved by the governor and state auditor the amount of state moneys which the treasurer has so determined are needed for current operating expenses of the state government and disburse the same as authorized by law.

3. Within the parameters of the state treasurer's written investment policy, the state treasurer shall place the state moneys which the treasurer has determined are not needed for current operations of the state government on time deposit drawing interest in banking institutions in this state selected by the treasurer and approved by the governor and the state auditor, or place them outright or, if applicable, by repurchase agreement in obligations described in section 15, article IV, Constitution of Missouri, as the treasurer in the exercise of the treasurer's best judgment determines to be in the best overall interest of the people of the state of Missouri, giving due consideration to:

(1) The preservation of such state moneys;

(2) The benefits to the economy and welfare of the people of Missouri when such state money is invested in banking institutions in this state that, in turn, provide additional loans and investments in the Missouri economy and generate state taxes from such initial investments and the loans and investments created by the banking institutions, compared to the removal or withholding from banking institutions in the state of all or some such state moneys and investing same in obligations authorized in section 15, article IV of the Missouri Constitution;

(3) The liquidity needs of the state;

(4) The aggregate return in earnings and taxes on the deposits and the investment to be derived therefrom; and

(5) All other factors which to the treasurer as a prudent state treasurer seem to be relevant to the general public welfare in the light of the circumstances at the time prevailing. The state treasurer may also place state moneys which are determined not needed for current operations of the state government in linked deposits as provided in sections 30.750 to 30.767.

4. Except for state moneys deposited in linked deposits as provided in sections 30.750 to 30.860, the rate of interest payable by all banking institutions on time deposits of state moneys shall be set under subdivisions (1) to (5) of this subsection and subsections 6 and 7 of this section. The rate shall never exceed the maximum rate of interest which by federal law or regulation a bank which is a member of the Federal Reserve System may from time to time pay on a time deposit of the same size and maturity. The rate of interest payable by all banking institutions on time deposits of state moneys is as follows:

(1) Beginning January 1, 2010, the rate of interest payable by a banking institution on up to seven million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than seven million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of seven million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(2) Beginning January 1, 2011, the rate of interest payable by a banking institution on up to five million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than five million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of five million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(3) Beginning January 1, 2012, the rate of interest payable by a banking institution on up to three million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than three million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of three million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(4) Beginning January 1, 2013, the rate of interest payable by a banking institution on up to one million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than one million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of one million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(5) Beginning January 1, 2014, the rate of interest payable by a banking institution on all time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section.

5. Notwithstanding subdivisions (1) to (5) of subsection 4 of this section, for any new time deposits of state moneys placed after January 1, 2010, with a term longer than eighteen months, the rate of interest payable by a banking institution shall be set at the market rate as determined in subsection 6 of this section.

6. Market rate shall be determined no less frequently than once a month by the director of investments in the office of state treasurer. The process for determining a market rate shall include due consideration of prevailing rates offered for certificates of deposit by well-capitalized Missouri financial institutions, the advance rate established by the Federal Home Loan Bank of Des Moines for member institutions and the costs of collateralization, as well as an evaluation of the credit risk associated with other authorized securities under section 15, article IV, of the Missouri Constitution. Banking institutions may also offer a higher rate than the market rate for any time deposit placed with the state treasurer in excess of the total amount of state moneys set at the United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit indicated in subdivisions (1) to (5) of subsection 4 of this section.

7. Within the parameters of the state treasurer's written investment policy, the state treasurer may subscribe for or purchase outright or by repurchase agreement investments of the character described in subsection 3 of this section which the treasurer, in the exercise of the treasurer's best judgment, believes to be the best for investment of state moneys at the time and in payment therefor may withdraw moneys from any bank account, demand or time, maintained by the treasurer without having any supporting warrant of the commissioner of administration. The state treasurer may bid on subscriptions for such obligations in accordance with the treasurer's best judgment. The state treasurer shall provide for the safekeeping of all such obligations so acquired in the same manner that securities pledged to secure the repayment of state moneys deposited in banking institutions are kept by the treasurer pursuant to law. The state treasurer may hold any such obligation so acquired by the treasurer until its maturity or prior thereto may sell the same outright or by reverse repurchase agreement provided the state's security interest in the underlying security is perfected or temporarily exchange such obligation for cash or other authorized securities of at least equal market value with no maturity more than one year beyond the maturity of any of the traded obligations, for a negotiated fee as the treasurer, in the exercise of the treasurer's best judgment, deems necessary or advisable for the best interest of the people of the state of Missouri in the light of the circumstances at the time prevailing. The state treasurer may pay all costs and expenses reasonably incurred by the treasurer in connection with the subscription, purchase, sale, collection, safekeeping or delivery of all such obligations at any time acquired by the treasurer.

8. As used in this chapter, except as more particularly specified in section 30.270, obligations of the United States shall include securities of the United States Treasury, and United States agencies or instrumentalities as described in section 15, article IV, Constitution of Missouri. The word "temporarily" as used in this section shall mean no more than six months.

Prior revisions: 1929 § 11467; 1919 § 13377; 1909 § 11878

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, RSMo 70.377

Savings accounts in insured savings and loan association, investment in authorized, RSMo 369.194



30.270. Security for safekeeping of state funds.

30.270. 1. For the security of the moneys deposited by the state treasurer pursuant to the provisions of this chapter, the state treasurer shall, from time to time, submit a list of acceptable securities to be approved by the governor and state auditor if satisfactory to them, and the state treasurer shall require of the selected and approved banks or financial institutions as security for the safekeeping and payment of deposits, securities from the list provided for in this section, which list shall include only securities of the following kind and character, unless it is determined by the state treasurer that the use of such securities as collateral may place state public funds at undue risk:

(1) Bonds or other obligations of the United States;

(2) Bonds or other obligations of the state of Missouri including revenue bonds issued by state agencies or by state authorities created by legislative enactment;

(3) Bonds or other obligations of any city in this state having a population of not less than two thousand;

(4) Bonds or other obligations of any county in this state;

(5) Approved registered bonds or other obligations of any school district, including certificates of participation and leasehold revenue bonds, situated in this state;

(6) Approved registered bonds or other obligations of any special road district in this state;

(7) State bonds or other obligations of any state;

(8) Notes, bonds, debentures or other similar obligations issued by the farm credit banks or agricultural credit banks or any other obligations issued pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto;

(9) Bonds of the federal home loan banks;

(10) Any bonds or other obligations guaranteed as to payment of principal and interest by the government of the United States or any agency or instrumentality thereof;

(11) Bonds of any political subdivision established pursuant to the provisions of section 30, article VI of the Constitution of Missouri;

(12) Tax anticipation notes issued by any county of the first classification;

(13) A surety bond issued by an insurance company licensed pursuant to the laws of the state of Missouri whose claims-paying ability is rated in the highest category by at least one nationally recognized statistical rating agency. The face amount of such surety bond shall be at least equal to the portion of the deposit to be secured by the surety bond;

(14) An irrevocable standby letter of credit issued by a Federal Home Loan Bank possessing the highest rating issued by at least one nationally recognized statistical rating agency;

(15) Out-of-state municipal bonds, including certificates of participation and leasehold revenue bonds, provided such bonds are rated in the highest category by at least one nationally recognized statistical rating agency;

(16) (a) Mortgage securities that are individual loans that include negotiable promissory notes and the first lien deeds of trust securing payment of such notes on one to four family real estate, on commercial real estate, or on farm real estate located in Missouri or states adjacent to Missouri, provided such loans:

a. Are underwritten to conform to standards established by the state treasurer, which are substantially similar to standards established by the Federal Home Loan Bank of Des Moines, Iowa, and any of its successors in interest that provide funding for financial institutions in Missouri;

b. Are offered by a financial institution in which a senior executive officer certifies under penalty of perjury that such loans are compliant with the requirements of the Federal Home Loan Bank of Des Moines, Iowa, when such loans are pledged by such bank;

c. Are offered by a financial institution that is well capitalized; and

d. Are not construction loans, are not more than ninety days delinquent, have not been classified as substandard, doubtful, or subject to loss, are one hundred percent owned by the financial institution, are otherwise unencumbered and are not being temporarily warehoused in the financial institution for sale to a third party.

Any disqualified mortgage securities shall be removed as collateral within ninety days of disqualification or the state treasurer may disqualify such collateral as collateral for state funds;

(b) The state treasurer may promulgate regulations and provide such other forms or agreements to ensure the state maintains a first priority position on the deeds of trust and otherwise protect and preserve state funds. Any rule or portion of a rule, as that term is defined in section 536.010, RSMo, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536, RSMo, and, if applicable, section 536.028, RSMo. This section and chapter 536, RSMo, are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, RSMo, to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void;

(c) A status report on all such mortgage securities shall be provided to the state treasurer on a calendar monthly basis in the manner and format prescribed by the state treasurer by the financial institutions pledging such mortgage securities and also shall certify their compliance with subsection 2 for such mortgage securities;

(d) In the alternative to paragraph (a) of this subdivision, a financial institution may provide a blanket lien on all loans secured by one to four family real estate, all loans secured by commercial real estate, all loans secured by farm real estate, or any combination of these categories, provided the financial institution secures such blanket liens with real estate located in Missouri and states adjacent to Missouri and otherwise complies with paragraphs (b) and (c) of this subdivision;

(e) The provisions of paragraphs (a) to (d) of this subdivision are not authorized for any Missouri political subdivision, notwithstanding the provisions of chapter 110, RSMo, to the contrary;

(f) As used in this subdivision, the term "unencumbered" shall mean mortgage securities pledged for state funds as provided in subsection 1 of this section, and not subject to any other express claims by any third parties, including but not limited to a blanket lien on the bank assets by the Federal Home Loan Bank, a depositary arrangement when securities are loaned and repurchased daily or otherwise, or the depositary has pledged its stock and assets for a loan to purchase another depositary or otherwise; and

(g) As used in this subdivision, the term "well capitalized" shall mean a banking institution that according to its most recent report of condition and income or thrift financial report, publicly available as applicable, qualifies as well capitalized under the uniform capital requirements established by the federal banking regulators or as determined by state banking regulators under substantially similar requirements;

(17) Any investment that the state treasurer may invest in as provided in article IV, section 15 of the Missouri Constitution, and subject to the state treasurer's written investment policy in section 30.260, that is not otherwise provided for in this section, provided the banking institution or eligible lending institution as defined in subdivision (10) of section 30.750 is well capitalized, as defined in subdivision (16) of this subsection. The provisions of this subdivision are not authorized for political subdivisions, notwithstanding the provisions of chapter 110, RSMo, to the contrary.

2. Securities deposited shall be in an amount valued at market equal at least to one hundred percent of the aggregate amount on time deposit as well as on demand deposit with the particular financial institution less the amount, if any, which is insured either by the Federal Deposit Insurance Corporation or by the National Credit Unions Share Insurance Fund. Furthermore, for a well-capitalized banking institution, securities authorized in this section that are:

(1) Mortgage securities on loans secured on one to four family real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed one hundred twenty-five percent of the aggregate amount of time deposits and demand deposits;

(2) Mortgage securities on loans secured on commercial real estate or on farm real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed the collateral requirements of the Federal Home Loan Bank of Des Moines, Iowa;

(3) United States Treasury securities and United States Federal Agency debentures issued by Fannie Mae, Freddie Mac, the Federal Home Loan Bank, or the Federal Farm Credit Bank valued at market and deposited as collateral shall not exceed one hundred five percent of the aggregate amount of time deposits and demand deposits. All other securities, except as noted elsewhere in this section valued at market and deposited as collateral shall not exceed one hundred fifteen percent of the aggregated amount of the time deposits and demand deposits; and

(4) Securities that are surety bonds and letters of credit authorized as collateral need only collateralize one hundred percent of the aggregate amount of time deposits and demand deposits.

3. The securities or book entry receipts shall be delivered to the state treasurer and receipted for by the state treasurer and retained by the treasurer or by financial institutions that the governor, state auditor and treasurer agree upon. The state treasurer shall from time to time inspect the securities and book entry receipts and see that they are actually held by the state treasury or by the financial institutions selected as the state depositaries. The governor and the state auditor may inspect or request an accounting of the securities or book entry receipts, and if in any case, or at any time, the securities are not satisfactory security for deposits made as provided by law, they may require additional security to be given that is satisfactory to them.

4. Any securities deposited pursuant to this section may from time to time be withdrawn and other securities described in the list provided for in subsection 1 of this section may be substituted in lieu of the withdrawn securities with the consent of the treasurer; but a sufficient amount of securities to secure the deposits shall always be held by the treasury or in the selected depositaries.

5. If a financial institution of deposit fails to pay a deposit, or any part thereof, pursuant to the terms of its contract with the state treasurer, the state treasurer shall forthwith convert the securities into money and disburse the same according to law.

6. Any financial institution making deposits of bonds with the state treasurer pursuant to the provisions of this chapter may cause the bonds to be endorsed or stamped as it deems proper, so as to show that they are deposited as collateral and are not transferable except upon the conditions of this chapter or upon the release by the state treasurer.

Prior revisions: 1929 § 11469; 1919 § 13379; 1909 § 11880



30.280. Accounts, how kept.

30.280. The state treasurer shall keep separate accounts of the funds of the state showing the name of the fund, the moneys belonging to it, deposits, time as well as demand, and obligations of the United States government in which the moneys of each particular fund have been placed and all yield, interest, income, increment or gain received on the moneys. The state treasurer may require any depositary of state moneys to keep separate accounts showing the name of each fund to which the moneys belong.

Prior revisions: 1929 § 11471; 1919 § 13381; 1909 § 11882



30.285. (Transferred 1971; now 136.105)

This section has been transferred to another section number. There is no longer any statute data associated with this section number. See the headnote previously listed for the new section number.



30.286. Authority to enter into agreements for certain services.

30.286. In addition to the other powers authorized in this chapter, the state treasurer may enter into one or more agreements with one or more vendors, banking institutions, agents, consulting firms, or not-for-profit private businesses for the provisions of services relating to the state treasurer's duties as described in this chapter and the Missouri Constitution, including but not limited to collateral tracking and management, custodial banking and other banking services, securities lending, investment advisory services, and other general consulting services as required for a period of years. Such businesses shall be required to demonstrate their ability to manage confidential information, to purchase fidelity bonds on the employees of such businesses, purchase other bonds and insurance as needed for the services provided, and to certify adequately the accuracy of reports required from time to time.

Effective 5-13-05



30.290. Liability of treasurer and depositaries.

30.290. 1. The state treasurer shall not be responsible for any moneys or bonds deposited in a bank, banks or banking institutions or safe depositary under the provisions of this chapter while the same remain there deposited with the consent of the governor and state auditor, but the state treasurer shall be chargeable with the safekeeping, management and disbursement of the bonds deposited with him as security for deposits of state moneys, and with the proceeds arising from any sale thereof under the provisions of this chapter, and his sureties on his official bond shall be held liable for any default in the faithful performance of any duty required of said treasurer under or by virtue of any of the provisions of this chapter.

2. Neither the state treasurer nor the sureties on his official bond shall be liable for any loss to any fund of the state occasioned by the sale of any obligation of the United States government acquired by the state treasurer pursuant to law at a price which does not restore to the fund the cost of such obligation where such sale was made by the state treasurer in the good faith exercise of the power of sale reposing in him by law. Good faith compliance by the state treasurer with subsection 2 of section 30.260 shall be a full justification for the action of the state treasurer in the investment of state moneys although different action by the state treasurer would have yielded a greater return on the state moneys.

3. Depositaries of state moneys shall not be liable for any default in the faithful performance of any duty imposed upon the state treasurer by law in regard to any withdrawal of moneys from any bank account, demand or time, maintained by him.

Prior revisions: 1929 § 11476; 1919 § 13386; 1909 § 11887



30.300. Reports of treasurer and depositaries to governor, when--governor to compare.

30.300. 1. It shall be the duty of the state treasurer to report to the governor in writing, under oath, on or before the fifth day of every month:

(1) The amount of money received by the treasurer during the previous month;

(2) The amount paid out during the same period;

(3) The balances on hand to the credit of the several funds; and

(4) The amount of actual money in the treasurer's vault on the evening of the last day of the previous month and on deposit, time as well as demand, in what bank or banks and the sum in each type deposit in each bank, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

2. It shall be the duty of every depositary of state moneys to transmit to the governor, on demand, a true statement of account, showing the several deposits, time as well as demand, made by the treasurer and the dates thereof during the previous month, the balance on hand at the end of such month, including the interest, if any, which may have accrued on the time deposits.

3. The governor, without delay, shall compare the several reports and statements and ascertain whether the state treasurer has invested the money which came into the treasurer's hands within the requirements of section 30.260, and at the proper date, and whether the treasurer has drawn out only such sums as are the equivalent of the warrants issued, except as otherwise permitted by law.

Prior revisions: 1929 § 11430; 1919 § 13336; 1909 § 11837



30.330. Official records, retention and destruction, duties.

30.330. The state treasurer shall keep such records as may be necessary for the proper performance of his duties. He shall file, retain, store and destroy those records in accordance with the state and local records law.

Prior revisions: 1929 § 11434; 1919 § 13340; 1909 § 11841

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109, RSMo



30.350. Monthly reports to commissioner of administration.

30.350. The state treasurer shall make monthly reports to the commissioner of administration under oath and more often* if requested, showing the receipts and disbursements for each month, the balance on hand and where the same is held and deposited and whether on demand or time deposit, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds, including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields, and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

*Original rolls contain the word "oftener".



30.360. Quarterly statements.

30.360. The state treasurer shall keep a separate account of the funds and the number and amount of warrants received and from whom, and shall publish, in such manner as the governor may designate, quarterly statements showing the amount of state moneys, and where the same are kept or deposited. A copy of each such publication shall, as soon as made, be filed in the offices of the governor, commissioner of administration, auditor and attorney general, respectively.

Prior revisions: 1929 § 11472; 1919 § 13382; 1909 § 11883



30.370. Report to general assembly.

30.370. The state treasurer, at the commencement of each regular session of the general assembly, shall prepare and report the amounts claimed under the provisions of section 30.200. He also shall give information in writing to either house of the general assembly whenever required upon any subject connected with the treasury or touching any duty of his office, and perform all such duties as may be required of him by law.

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

Effective 6-6-89

CROSS REFERENCE:

Vocational education fund, treasurer to report receipts and disbursements to general assembly, RSMo 178.470



30.380. Failure to report--penalty.

30.380. If the state treasurer shall fail to make any report as required by law, he shall forfeit and pay to the state the sum of five hundred dollars for every such failure, to be recovered by civil action, and it shall be the duty of the attorney general to bring such action whenever he shall be informed that such officer failed to comply with such provisions.

Prior revisions: 1929 § 11427; 1919 § 13333; 1909 § 11834



30.390. Failure of depositary to make proper statement--penalty.

30.390. Should any depositary fail to make a statement in manner and at the time required by law, or should such statement be false, such depositary shall forfeit one thousand dollars to the state, for the benefit of the state school fund, to be collected as other fines and forfeitures are collected by law.

Prior revisions: 1929 § 11432; 1919 § 13338; 1909 § 11839



30.400. Treasurer not to loan money--penalty--attorney general to prosecute.

30.400. The making of profit by the state treasurer out of any moneys in the state treasury belonging to the state, the custody of which the state treasurer shall be charged with, by loaning, depositing or otherwise using or disposing of the same in any manner whatever, or the removal by the state treasurer, or by his consent, of such moneys, or any part thereof, or any bonds deposited by any bank in compliance with the provisions of this chapter, or of United States obligations in which he has invested state moneys, out of the vaults of the treasury department in the state capitol, except for the payment of warrants legally drawn, or for the purpose of depositing the same in the bank or banks selected as depositaries under the provisions of this chapter, or for investing in United States obligations as provided by law, or for returning or disposing of said bonds or obligations according to law, shall be deemed a felony, and, on conviction thereof, subject him to punishment by imprisonment in the penitentiary for a term of not less than two years, and he shall also be liable under and upon his official bond for all profits realized from any such unlawful using of said funds; and it shall be the duty of the attorney general to enter and prosecute to final determination all suits for a violation of any of the provisions of this chapter.

Prior revisions: 1929 § 11475; 1919 § 13385; 1909 § 11886



30.410. Refusal to pay lawful warrant--penalty.

30.410. If the state treasurer shall willfully and unlawfully refuse to pay any warrant lawfully drawn upon the treasury, when there is money in the fund upon which the warrant is drawn to pay the same, he shall forfeit and pay to the holder thereof fourfold the amount of such warrant, to be recovered by civil action against the treasurer and his sureties on the official bond, or otherwise, according to law; and the treasurer shall be deemed guilty of a misdemeanor in office.

Prior revisions: 1929 § 11436; 1919 § 13342, 1909 § 11843



30.440. No deposits in bank in which officers hold stock.

30.440. No state moneys may be deposited on either time or demand deposit in any banking institution in this state of which bank any one or more of the state treasurer, the governor, or the state auditor is at the time the owner of any of the outstanding shares of capital stock of any class of such bank or is an officer or employee thereof.



30.500. Transition funds and facilities for treasurer.

30.500. 1. In each year in which a treasurer of this state is elected and when the treasurer so elected is not the incumbent at the time of the election, funds and facilities for the treasurer-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.



30.505. Treasurer's transition period defined.

30.505. The transition period shall begin on the fifteenth day of November following the election of a treasurer who is not an incumbent and shall end when that treasurer-elect has taken the oath of office.



30.510. Transition facilities to be provided for treasurer.

30.510. 1. The commissioner of administration shall provide office space and equipment for the treasurer-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the treasurer-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.



30.600. Certain business documents deemed closed records.

30.600. Records and documents submitted to the state treasurer relating to financial investments in a business, sales figures or projections or other business results or business plan information, the disclosure of which may have a negative impact on the competitiveness of the business, shall be deemed a "closed record" as such term is defined in section 610.010 to 610.030, RSMo.



30.605. State treasurer's general operations fund created, use of moneys.

30.605. 1. There is hereby created in the state treasury the "State Treasurer's General Operations Fund" which shall receive deposits, make disbursements and be administered in compliance with the provisions of this section.

2. Subject to appropriation, moneys in the state treasurer's general operations fund shall be used solely to pay for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447, RSMo. The commissioner of administration shall review and approve all requests of the state treasurer of disbursements from the state treasurer's general operations fund for compliance with the provisions of this section. Nothing in this section shall be deemed to prevent the general assembly from making appropriations to the state treasurer from other permissible sources.

3. Notwithstanding any other provisions of law to the contrary, moneys shall be deposited in the state treasurer's general operations fund and administered in accordance with the following provisions:

(1) On a daily basis, the state treasurer shall apportion any interest or other increment derived from the investment of funds in an amount proportionate to the average daily balance of funds in the state treasury. The state treasurer shall use a method in accordance with generally accepted accounting principles in apportioning and distributing that interest or increment. Prior to distributing that interest or increment, the state treasurer shall deduct the costs incurred by the state treasurer in administering this chapter in proportion to the average daily balance of the amounts deposited to each fund in the state treasury. The state treasurer shall then deposit the identified portion of the daily interest receipts in the state treasurer's general operations fund. All other remaining interest received on the investment of state funds shall be allocated and deposited to funds within the state treasury as required by law;

(2) The total costs for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447, RSMo, and any banking fees and other banking-related costs, shall not exceed fifteen basis points, or fifteen-hundredths of one percent, of the total of the average daily fund balance of funds within the state treasury.

4. Notwithstanding the provisions of section 33.080, RSMo, moneys in the state treasurer's general operations fund shall not lapse to the general revenue fund at the end of the biennium unless and only to the extent to which the amount in the fund exceeds the annual appropriations from the fund for the current fiscal year.

5. The provisions of this section shall not be applicable to the state road fund created in section 226.220, RSMo, the motor fuel tax fund created in section 142.345, RSMo, the state highways and transportation department fund created in section 226.200, RSMo, the state transportation fund created in section 226.225, and the state road bond fund created pursuant to article IV, section 30(b), Constitution of Missouri.

Effective 5-13-05



30.610. Treasurer's information fund established, purpose--transfer of balance, annual report.

30.610. 1. All funds received by the state treasurer from governmental entities or the general public for the preparation, reproduction or dissemination of information or publications of the state treasurer shall be deposited in the state treasury to the credit of the "Treasurer's Information Fund" which is hereby established. Moneys in the fund shall be used to pay for personal service, equipment and other expenses of the treasurer necessary for the preparation, reproduction or dissemination of information or publications of the state treasurer or to refund any overpayment received for such information or publications, but for no other purpose. The commissioner of administration shall review and approve all requests of the treasurer for disbursements from the fund for compliance with the provisions of this section.

2. An unencumbered balance in the treasurer's information fund at the end of the fiscal year, not exceeding twenty-five thousand dollars, shall be exempt from the provisions of section 33.080, RSMo, relating to the transfer of unexpended fund balances to the general revenue fund. Notwithstanding the preceding provision of this subsection, interest earnings on the treasurer's information fund shall be credited, at all times, to the general revenue fund.

3. The treasurer shall prepare an annual report of all receipts and expenditures of the treasurer's information fund and shall submit the report to the house budget committee and the senate appropriations committee.



30.720. (Repealed L. 2005 S.B. 394 § A)



30.750. Definitions.

30.750. As used in sections 30.750 to 30.767, the following terms mean:

(1) "Eligible agribusiness", a person engaged in the processing or adding of value to agricultural products produced in Missouri;

(2) "Eligible alternative energy consumer", an individual who wishes to borrow moneys for the purchase, installation, or construction of facilities or equipment related to the production of fuel or power primarily for their own use from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass;

(3) "Eligible alternative energy operation", a business enterprise engaged in the production of fuel or power from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass. Such business enterprise shall conform to the characteristics of paragraphs (a), (b), and (d) of subdivision (6) of this section;

(4) "Eligible beginning farmer":

(a) For any beginning farmer who seeks to participate in the linked deposit program alone, a farmer who:

a. Is a Missouri resident;

b. Wishes to borrow for a farm operation located in Missouri;

c. Is at least eighteen years old; and

d. In the preceding five years has not owned, either directly or indirectly, farm land greater than fifty percent of the average size farm in the county where the proposed farm operation is located or farm land with an appraised value greater than four hundred fifty thousand dollars.

A farmer who qualifies as an eligible farmer under this provision may utilize the proceeds of a linked deposit loan to purchase agricultural land, farm buildings, new and used farm equipment, livestock and working capital;

(b) For any beginning farmer who is participating in both the linked deposit program and the beginning farmer loan program administered by the Missouri agriculture and small business development authority, a farmer who:

a. Qualifies under the definition of a beginning farmer utilized for eligibility for federal tax-exempt financing, including the limitations on the use of loan proceeds; and

b. Meets all other requirements established by the Missouri agriculture and small business development authority;

(5) "Eligible facility borrower", a borrower qualified under section 30.860 to apply for a reduced-rate loan under sections 30.750 to 30.767;

(6) "Eligible farming operation", any person engaged in farming in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010, RSMo, that has all of the following characteristics:

(a) Is headquartered in this state;

(b) Maintains offices, operating facilities, or farming operations and transacts business in this state;

(c) Employs less than ten employees;

(d) Is organized for profit;

(7) "Eligible governmental entity", any political subdivision of the state seeking to finance capital improvements, capital outlay, or other significant programs through an eligible lending institution;

(8) "Eligible higher education institution", any approved public or private institution as defined in section 173.205*, RSMo;

(9) "Eligible job enhancement business", a new, existing, or expanding firm operating in Missouri, or as a condition of accepting the linked deposit, will locate a facility or office in Missouri associated with said linked deposit, which employs ten or more employees in Missouri on a yearly average and which, as nearly as possible, is able to establish or retain at least one job in Missouri for each fifty thousand dollars received from a linked deposit loan except when the applicant can demonstrate significant costs for equipment, capital outlay, or capital improvements associated with the physical expansion, renovation, or modernization of a facility or equipment. In such cases, the maximum amount of the linked deposit shall not exceed fifty thousand dollars per job created or retained plus the initial cost of the physical expansion, renovation or capital outlay;

(10) "Eligible lending institution", a financial institution that is eligible to make commercial or agricultural or student loans or discount or purchase such loans, is a public depository of state funds or obtains its funds through the issuance of obligations, either directly or through a related entity, eligible for the placement of state funds under the provisions of section 15, article IV, Constitution of Missouri, and agrees to participate in the linked deposit program;

(11) "Eligible livestock operation", any person engaged in production of livestock or poultry in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010, RSMo;

(12) "Eligible locally owned business", any person seeking to establish a new firm, partnership, cooperative company, or corporation that shall retain at least fifty-one percent ownership by residents in a county in which the business is headquartered, that consists of the following characteristics:

(a) The county has a median population of twelve thousand five hundred or less; and

(b) The median income of residents in the county are equal to or less than the state median income; or

(c) The unemployment rate of the county is equal to or greater than the state's unemployment rate;

(13) "Eligible marketing enterprise", a business enterprise operating in this state which is in the process of marketing its goods, products or services within or outside of this state or overseas, which marketing is designed to increase manufacturing, transportation, mining, communications, or other enterprises in this state, which has proposed its marketing plan and strategy to the department of economic development and which plan and strategy has been approved by the department for purposes of eligibility pursuant to sections 30.750 to 30.767. Such business enterprise shall conform to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section and also employ less than twenty-five employees;

(14) "Eligible multitenant development enterprise", a new enterprise that develops multitenant space for targeted industries as determined by the department of economic development and approved by the department for the purposes of eligibility pursuant to sections 30.750 to 30.767;

(15) "Eligible residential property developer", an individual who purchases and develops a residential structure of either two or four units, if such residential property developer uses and agrees to continue to use, for at least the five years immediately following the date of issuance of the linked deposit loan, one of the units as his principal residence or if such person's principal residence is located within one-half mile from the developed structure and such person agrees to maintain the principal residence within one-half mile of the developed structure for at least the five years immediately following the date of issuance of the linked deposit loan;

(16) "Eligible residential property owner", a person, firm or corporation who purchases, develops or rehabilitates a multifamily residential structure;

(17) "Eligible small business", a person engaged in an activity with the purpose of obtaining, directly or indirectly, a gain, benefit or advantage and which conforms to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section, and also employs less than one hundred employees;

(18) "Eligible student borrower", any person attending, or the parent of a dependent undergraduate attending, an eligible higher education institution in Missouri who may or may not qualify for need-based student financial aid calculated by the federal analysis called Congressional Methodology Formula pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986);

(19) "Eligible water supply system", a water system which serves fewer than fifty thousand persons and which is owned and operated by:

(a) A public water supply district established pursuant to chapter 247, RSMo; or

(b) A municipality or other political subdivision; or

(c) A water corporation;

and which is certified by the department of natural resources in accordance with its rules and regulations to have suffered a significant decrease in its capacity to meet its service needs as a result of drought;

(20) "Farming", using or cultivating land for the production of agricultural crops, livestock or livestock products, forest products, poultry or poultry products, milk or dairy products, or fruit or other horticultural products;

(21) "Linked deposit", a certificate of deposit, or in the case of production credit associations, the subscription or purchase outright of obligations described in section 15, article IV, Constitution of Missouri, placed by the state treasurer with an eligible lending institution at rates otherwise provided by law in section 30.758, provided the institution agrees to lend the value of such deposit, according to the deposit agreement provided in sections 30.750 to 30.767, to eligible multitenant development enterprises, eligible small businesses, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, farming operations, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems at below the present borrowing rate applicable to each multitenant development enterprise, small business, alternative energy operation, alternative energy consumer, farming operation, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, or supply system at the time of the deposit of state funds in the institution;

(22) "Market rate", the interest rate more specifically described in subsection 6 of section 30.260;

(23) "Professional forester", any individual who holds a bachelor of science degree in forestry from a regionally accredited college or university with a minimum of two years of professional forest management experience;

(24) "Qualified biomass", any agriculture-derived organic material or any wood-derived organic material harvested in accordance with a site-specific forest management plan focused on long-term forest sustainability developed by a professional forester and qualified, in consultation with the conservation commission, by the agriculture and small business development authority;

(25) "Water corporation", as such term is defined in section 386.020, RSMo;

(26) "Water system", as such term is defined in section 386.020, RSMo.

*Section 173.205 was repealed by S.B. 389, 2007.



30.753. Treasurer's authority to invest in linked deposits, limitations.

30.753. 1. The state treasurer may invest in linked deposits; however, the total amount so deposited at any one time shall not exceed, in the aggregate, seven hundred twenty million dollars. No more than three hundred thirty million dollars of the aggregate deposit shall be used for linked deposits to eligible farming operations, eligible locally owned businesses, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, and eligible facility borrowers, no more than one hundred ten million of the aggregate deposit shall be used for linked deposits to small businesses, no more than twenty million dollars shall be used for linked deposits to eligible multitenant development enterprises, and no more than twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible residential property developers and eligible residential property owners, no more than two hundred twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible job enhancement businesses and no more than twenty million dollars of the aggregate deposit shall be used for linked deposit loans to eligible water systems. Linked deposit loans may be made to eligible student borrowers , eligible alternative energy operations, eligible alternative energy consumers, and eligible governmental entities from the aggregate deposit. If demand for a particular type of linked deposit exceeds the initial allocation, and funds initially allocated to another type are available and not in demand, the state treasurer may commingle allocations among the types of linked deposits.

2. The minimum deposit to be made by the state treasurer to an eligible lending institution for eligible job enhancement business loans shall be ninety thousand dollars. Linked deposit loans for eligible job enhancement businesses may be made for the purposes of assisting with relocation expenses, working capital, interim construction, inventory, site development, machinery and equipment, or other expenses necessary to create or retain jobs in the recipient firm.



30.756. Lending institution receiving linked deposits, requirements and limitations--false statements as to use for loan, penalty--eligible student borrowers--eligibility, student renewal loans, repayment method--priority for reduced-rate loans.

30.756. 1. An eligible lending institution that desires to receive a linked deposit shall accept and review applications for linked deposit loans from eligible multitenant enterprises, eligible farming operations, eligible alternative energy consumers, eligible alternative energy operations, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible student borrowers, eligible facility borrowers, and eligible water supply systems. An eligible residential property owner shall certify on his or her loan application that the reduced rate loan will be used exclusively to purchase, develop or rehabilitate a multifamily residential property. The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entities, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system. No linked deposit loan made to any eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible livestock operation, eligible agribusiness, eligible beginning farmer, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible student borrower, eligible water supply system, or eligible small business shall exceed a dollar limit determined by the state treasurer in the state treasurer's best judgment, except as otherwise limited. Any link deposit loan made to an eligible facility borrower shall be in accordance with the loan amount and loan term requirements in section 30.860.

2. An eligible farming operation, small business or job enhancement business shall certify on its loan application that the reduced rate loan will be used exclusively for necessary production expenses or the expenses listed in subsection 2 of section 30.753 or the refinancing of an existing loan for production expenses or the expenses listed in subsection 2 of section 30.753 of an eligible farming operation, small business or job enhancement business. Whoever knowingly makes a false statement concerning such application is guilty of a class A misdemeanor. An eligible water supply system shall certify on its loan application that the reduced rate loan shall be used exclusively to pay the costs of upgrading or repairing an existing water system, constructing a new water system, or making other capital improvements to a water system which are necessary to improve the service capacity of the system.

3. In considering which eligible farming operations should receive reduced-rate loans, the eligible lending institution shall give priority to those farming operations which have suffered reduced yields due to drought or other natural disasters and for which the receipt of a reduced-rate loan will make a significant contribution to the continued operation of the recipient farming operation.

4. The eligible financial institution shall forward to the state treasurer a linked deposit loan package, in the form and manner as prescribed by the state treasurer. The package shall include such information as required by the state treasurer, including the amount of each loan requested. The institution shall certify that each applicant is an eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, and shall, for each eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, certify the present borrowing rate applicable.

5. The eligible lending institution shall be responsible for determining if a student borrower is an eligible student borrower. A student borrower shall be eligible for an initial or renewal reduced-rate loan only if, at the time of the application for the loan, the student is a citizen or permanent resident of the United States, a resident of the state of Missouri as defined by the coordinating board for higher education, is enrolled or has been accepted for enrollment in an eligible higher education institution, and establishes that the student has financial need. In considering which eligible student borrowers may receive reduced-rate loans, the eligible lending institution may give priority to those eligible student borrowers whose income, or whose family income, if the eligible student borrower is a dependent, is such that the eligible student borrower does not qualify for need-based student financial aid pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986). The eligible lending institution shall require the eligible student borrower to document that the student has applied for and has obtained all need-based student financial aid for which the student is eligible prior to application for a reduced-rate loan pursuant to this section. In no case shall the combination of all financial aid awarded to any student in any particular enrollment period exceed the total cost of attendance at the institution in which the student is enrolled. No eligible lending institution shall charge any additional fees, including but not limited to an origination, service or insurance fee on any loan agreement under the provisions of sections 30.750 to 30.765.

6. The eligible lending institution making an initial loan to an eligible student borrower may make a renewal loan or loans to the student. The total of such reduced-rate loans from eligible lending institutions made pursuant to this section to any individual student shall not exceed the cumulative totals established by 20 U.S.C. 1078, as amended. An eligible student borrower shall certify on his or her loan application that the reduced-rate loan shall be used exclusively to pay the costs of tuition, incidental fees, books and academic supplies, room and board and other fees directly related to enrollment in an eligible higher education institution. The eligible lending institution shall make the loan payable to the eligible student borrower and the eligible higher education institution as co-payees. The method of repayment of the loan shall be the same as for repayment of loans made pursuant to sections 173.095 to 173.186, RSMo.

7. Beginning August 28, 2005, in considering which eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system should receive reduced-rate loans, the eligible lending institution shall give priority to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system that has not previously received a reduced-rate loan through the linked deposit program. However, nothing shall prohibit an eligible lending institution from making a reduced-rate loan to any entity that previously has received such a loan, if such entity otherwise qualifies for such a reduced-rate loan.



30.758. Loan package acceptance or rejection--loan agreement requirements--linked deposit at reduced market interest rate, when.

30.758. 1. The state treasurer may accept or reject a linked deposit loan package or any portion thereof.

2. The state treasurer shall make a good faith effort to ensure that the linked deposits are placed with eligible lending institutions to make linked deposit loans to minority- or female-owned eligible multitenant enterprises, eligible farming operations, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems. Results of such effort shall be included in the linked deposit review committee's annual report to the governor.

3. Upon acceptance of the linked deposit loan package or any portion thereof, the state treasurer may place linked deposits with the eligible lending institution as follows: when market rates are five percent or above, the state treasurer shall reduce the market rate by up to three percentage points to obtain the linked deposit rate; when market rates are less than five percent, the state treasurer shall reduce the market rate by up to sixty percent to obtain the linked deposit rate. All linked deposit rates are determined and calculated by the state treasurer. When necessary, the treasurer may place linked deposits prior to acceptance of a linked deposit loan package.

4. The eligible lending institution shall enter into a deposit agreement with the state treasurer, which shall include requirements necessary to carry out the purposes of sections 30.750 to 30.767. The deposit agreement shall specify the length of time for which the lending institution will lend funds upon receiving a linked deposit, and the original deposit plus renewals shall not exceed five years, except as otherwise provided in this chapter. The agreement shall also include provisions for the linked deposit of a linked deposit for an eligible facility borrower, eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower or job enhancement business. Interest shall be paid at the times determined by the state treasurer.

5. The period of time for which such linked deposit is placed with an eligible lending institution shall be neither longer nor shorter than the period of time for which the linked deposit is used to provide loans at reduced interest rates. The agreement shall further provide that the state shall receive market interest rates on any linked deposit or any portion thereof for any period of time for which there is no corresponding linked deposit loan outstanding to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, except as otherwise provided in this subsection. Within thirty days after the annual anniversary date of the linked deposit, the eligible lending institution shall repay the state treasurer any linked deposit principal received from borrowers in the previous yearly period and thereafter repay such principal within thirty days of the yearly anniversary date calculated separately for each linked deposit loan, and repaid at the linked deposit rate. Such principal payment shall be accelerated when more than thirty percent of the linked deposit loan is repaid within a single monthly period. Any principal received and not repaid, up to the point of the thirty percent or more payment, shall be repaid within thirty days of that payment at the linked deposit rate. Finally, when the linked deposit is tied to a revolving line of credit agreement between the banking institution and its borrower, the full amount of the line of credit shall be excluded from the repayment provisions of this subsection.







